Exhibit 10.3

EXECUTION VERSION

THIRD AMENDMENT

TO LOAN AGREEMENT

THIRD AMENDMENT TO LOAN AGREEMENT dated as of April 7, 2017 (this “Agreement”),
among SCHOOL SPECIALTY, INC., a Delaware corporation (“Company”),
CLASSROOMDIRECT.COM, LLC, a Delaware limited liability company (“Classroom”),
SPORTIME, LLC, a Delaware limited liability company (“Sportime”), DELTA
EDUCATION, LLC, a Delaware limited liability company (“Delta”), PREMIER AGENDAS,
LLC, a Delaware limited liability company (as successor in interest to Premier
Agendas, Inc., a Washington corporation, “Premier”), CHILDCRAFT EDUCATION, LLC,
a Delaware limited liability company (as successor in interest to Childcraft
Education Corp., a New York corporation, “Childcraft”), BIRD-IN-HAND WOODWORKS,
LLC, a Delaware limited liability company (as successor in interest to
Bird-In-Hand Woodworks, Inc., a New Jersey Corporation, “Bird”), CALIFONE
INTERNATIONAL, LLC, a Delaware limited liability company (as successor in
interest to Califone International, Inc., a Delaware corporation, “Califone”),
SSI GUARDIAN, LLC, a Delaware limited liability company (“SSI”, and together
with Classroom, Sportime, Delta, Premier, Childcraft, Bird and Califone
collectively, “Subsidiary Borrowers” and each, individually, a “Subsidiary
Borrower”), BANK OF AMERICA, N.A. and BANK OF MONTREAL, as lenders
(collectively, “Lenders” and each, individually, a “Lender”), BANK OF MONTREAL,
as Syndication Agent, and BANK OF AMERICA, N.A., as agent for Lenders (in such
capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, Company, Subsidiary Borrowers, Lenders and Agent have entered into that
certain Loan Agreement dated as of June 11, 2013 (as amended, supplemented, or
otherwise modified from time to time prior to the Effective Time, the “Loan
Agreement”; capitalized terms used herein but not otherwise defined herein shall
have the meanings given to such terms in the Loan Agreement);

WHEREAS, Company has informed Agent that it desires to make certain amendments
to the Loan Agreement;

WHEREAS, Agent, Issuing Bank and Lenders are willing to make certain amendments
to the Loan Agreement, in each case subject to the terms and conditions set
forth herein;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Company, Subsidiary Borrowers, Issuing Bank,
Lenders and Agent hereby agree as follows:

 



--------------------------------------------------------------------------------

ARTICLE I

AMENDMENTS

Section 1.1 Amendments to the Loan Agreement. The Loan Agreement is, effective
as of the Effective Time (as defined below), hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Loan Agreement attached as Exhibit A hereto (the “Amended Loan
Agreement”). The schedules to this Agreement amend and restate the schedules to
the Loan Agreement in their entirety and shall constitute the schedules to the
Amended Loan Agreement for all purposes under the Loan Documents.

ARTICLE II

CONDITIONS PRECEDENT TO EFFECTIVENESS

This Agreement shall become effective (the “Effective Time”) when each of the
following conditions precedent have been satisfied:

Section 2.1 Agreement. Company, Subsidiary Borrowers, Lenders, Issuing Bank and
Agent shall have each delivered a duly executed counterpart of this Agreement to
Agent.

Section 2.2 Absence of Default. No Default or Event of Default shall exist
immediately prior to the occurrence of the Effective Time.

Section 2.3 Representations and Warranties. The representations and warranties
of each Obligor in the Loan Documents shall be true and correct on the Effective
Time as if made on the Effective Time (unless such representations and
warranties relate to an earlier date, in which case such representations and
warranties shall have been true and correct as of such earlier date).

Section 2.4 Closing Certificate. Agent shall have received a certificate, dated
the Effective Time and executed by a duly authorized officer of Company
certifying as to the matters set forth in Sections 2.2 and 2.3.

Section 2.5 Borrowing Base Certificate. Agent shall have received an update of
the Borrowing Base Certificate dated as of a recent date prior to the Effective
Time.

Section 2.6 Fees and Expenses. Company shall have paid to Agent (i) all of
Agent‘s reasonable and documented out-of-pocket fees and expenses incurred and
invoiced on or prior to the Effective Time, including the reasonable and
documented out-of-pocket fees and expenses in connection herewith and including
fees, charges and disbursements of counsel (paid directly to such counsel if
requested by Agent), (ii) all fees set forth in that certain Fee Letter between
Company and Agent, dated the date hereof, and (iii) all fees set forth in that
certain Engagement Letter, dated as of August 16, 2016, between Bank of America,
N.A. and Company.

 

- 2 -



--------------------------------------------------------------------------------

Section 2.7 Organic Documents. Agent shall have received a certificate of a duly
authorized officer of each Obligor, certifying (i) that attached copies of such
Obligor’s Organic Documents are true and complete, and in full force and effect,
without amendment except as shown, and, in the case of the charter documents of
each Obligor, certified by the Secretary of State or other appropriate official
of such Obligor’s jurisdiction of organization; (ii) that an attached copy of
resolutions authorizing execution and delivery of this Agreement and the other
Loan Documents executed in connection herewith is true and complete, and that
such resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this Agreement; and (iii) to the title, name and signature of each
Person authorized to sign this Agreement and the other Loan Documents. Agent may
conclusively rely on this certificate until it is otherwise notified by the
applicable Obligor in writing. Agent shall have received good standing
certificates as of a recent date prior to the Effective Time for each Obligor,
issued by the Secretary of State or other appropriate official of such Obligor’s
jurisdiction of organization.

Section 2.8 Opinions. Agent shall have received a written opinion of Godfrey &
Kahn S.C., as well as any local counsel to Obligors for each jurisdiction in
which an Obligor is organized, in each case, in form and substance reasonably
satisfactory to Agent.

Section 2.9 Payoff and Termination of Existing Term Loan Documents. Prior to or
substantially concurrently with the Effective Time, the obligations under the
Existing Term Loan Documents (as defined in the Amended Loan Agreement) shall
have been discharged and satisfied in full, the commitments thereunder, if any,
shall have been terminated, and all Liens securing the obligations under the
Existing Term Loan Documents shall have been released, and Agent shall have
received (a) a payoff letter to that effect from the administrative agent under
the Existing Term Loan Documents and (b) evidence reasonably satisfactory to it
of the termination of all mortgages, security documents, liens and UCC financing
statement filings, in each case relating to the Existing Term Loan Documents.

Section 2.10 Term Loan Documents. Company shall have entered into, or
substantially concurrently with the Effective Time will enter into, the Term
Loan Agreement (as defined in the Amended Loan Agreement), providing for a
senior secured term loan facility in an aggregate principal amount of
$140,000,000, and Company shall have received aggregate gross proceeds from the
initial funding under the Term Loan Agreement equal to $110,000,000. The terms
of the Term Loan Documents (as defined in the Amended Loan Agreement) shall be
reasonably satisfactory to Agent and Agent shall have received fully executed
copies of the Term Loan Documents.

 

- 3 -



--------------------------------------------------------------------------------

Section 2.11 Know Your Customer. Agent and Lenders shall have received all
documentation and other information reasonably requested by Agent or Lenders
that they reasonably determine is required by regulatory authorities with
respect to Borrowers under applicable “know your customer,” anti-bribery and
anti-money laundering rules and regulations, including, without limitation, the
Patriot Act, that has been reasonably requested by Agent or Lenders in advance
of the Effective Time.

Section 2.12 Intercreditor Agreement. Agent shall have received duly executed
counterparts of the Intercreditor Agreement (as defined in the Amended Loan
Agreement) from each party thereto, which agreement shall be in form and
substance reasonably acceptable to Agent.

Section 2.13 Deposit Account Control Agreements. Agent shall have received duly
executed deposit account control agreements for each account listed on Schedule
8.5 to the Amended Loan Agreement that is not exempted from the DACA requirement
(as noted on such Schedule), from each party thereto, which agreements shall be
in form and substance reasonably satisfactory to Agent.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 3.1 Representations and Warranties. To induce Agent, Issuing Bank and
Lenders to enter into this Agreement, each Obligor represents and warrants that:

(a) Power and Authority. Each Obligor is duly authorized to execute, deliver and
perform its obligations under this Agreement and the Loan Agreement as amended
hereby. The execution, delivery and performance of this Agreement have been duly
authorized by all necessary corporate or limited liability company action of
each Obligor and do not (a) require any consent or approval of any holders of
Equity Interests of any Obligor, other than those already obtained;
(b) contravene the Organic Documents of any Obligor; (c) violate or cause a
default under any Applicable Law or Material Contract; or (d) result in or
require the imposition of any Lien (other than Permitted Liens) on any Property
of any Obligor.

(b) Enforceability. This Agreement and the Loan Agreement as amended hereby is a
legal, valid and binding obligation of each Obligor, enforceable in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, fraudulent transfer, reorganization,
moratorium or similar laws affecting the enforcement of creditors‘ rights
generally and by general equitable principles relating to enforceability
(whether enforcement is sought by proceedings in equity or at law).

(c) Governmental Approvals. No Governmental Approval, and no notice to or filing
with, any Governmental Authority or any other third party is required for the
due execution, delivery, recordation, filing or performance by any Obligor of
this Agreement.

(d) No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

Section 4.1 Effect of Agreement. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of Agent, Issuing Bank or
any Lender under the Loan Documents, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Loan Documents, all of which are ratified and
affirmed in all respects and shall continue in full force and effect except
that, on and after the Effective Time, each reference to the Loan Agreement in
the Loan Documents shall mean and be a reference to the Loan Agreement as
amended by this Agreement. Each Obligor hereby confirms that it has reviewed
this Agreement and hereby expressly consents to this Agreement and the
transactions contemplated hereby and ratifies and affirms all of its obligations
under the Loan Documents, including the Guaranty in Section 2 of the Guarantee
and Collateral Agreement. Nothing herein shall be deemed to entitle Company or
any Subsidiary Borrower to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Loan Documents in similar or different
circumstances. This Agreement is a Loan Document executed pursuant to the Loan
Agreement and shall be construed, administered and applied in accordance with
the terms and provisions thereof.

Section 4.2 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Obligors, Agent, Issuing Bank, Lenders, and their
respective successors and assigns, except that Obligors shall not have the right
to assign their rights or delegate their obligations under this Agreement or any
Loan Document.

Section 4.3 Headings. The headings and captions hereunder are for convenience
only and shall not affect the interpretation or construction of this Agreement.

Section 4.4 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Agreement shall remain in full force and effect.

Section 4.5 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of a signature page to this
Agreement by telecopy or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

Section 4.6 Reaffirmation. By signing this Agreement, each Borrower and
Guarantor hereby confirms that (i) the obligations of such Borrower and such
Guarantor under the Loan Agreement as amended by this Agreement and the other
Loan Documents as amended hereby constitute “Secured Guarantees” under the
Guarantee and Collateral Agreement and Obligations and are entitled to the
benefit of the guarantees and security interests set forth in the Security
Documents, (ii) the Loan Documents are, and shall continue to be, in full force
and effect and are hereby ratified and confirmed in all respects, and (iii) all
Liens granted, conveyed or assigned to Agent by such Person pursuant to each
Loan Document to which it is a party remain in full force and effect, are not
released or reduced, and continue to secure full payment and performance of the
Obligations and the Secured Guarantees as amended hereby.

Section 4.7 GOVERNING LAW; CONSENT TO FORUM; WAIVER.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL
LAWS RELATING TO NATIONAL BANKS.

(b) CONSENT TO FORUM. EACH BORROWER HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING RELATING IN ANY
WAY TO THIS AGREEMENT, AND AGREES THAT ANY DISPUTE, ACTION, LITIGATION OR OTHER
PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH BORROWER
IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT
IT MAY HAVE REGARDING ANY SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION,
VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1 OF THE LOAN AGREEMENT. A final
judgment in any proceeding of any such court shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or any other manner
provided by Applicable Law.

(c) Waiver by Obligors. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH
BORROWER WAIVES (A) THE RIGHT TO TRIAL BY JURY (WHICH AGENT AND EACH LENDER
HEREBY ALSO WAIVES) IN ANY PROCEEDING OR DISPUTE OF ANY KIND RELATING IN ANY WAY
TO ANY LOAN DOCUMENTS, OBLIGATIONS OR COLLATERAL. Each Borrower has reviewed the
foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial and other rights following consultation with legal
counsel. In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.

 

- 6 -



--------------------------------------------------------------------------------

Section 4.8 Costs and Expenses. Company agrees to reimburse Agent for its
reasonable, documented out-of-pocket expenses incurred in connection with this
Agreement, including the reasonable fees, charges and disbursements of counsel
for Agent.

Section 4.9 Loss of FATCA Grandfathering. For purposes of determining
withholding Taxes imposed under FATCA, from and after the effective date of this
Agreement, Company, Subsidiary Borrowers and Agent shall treat (and Lenders
hereby authorize Agent to treat) the Loan Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

[Remainder of this page is intentionally left blank.]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

SCHOOL SPECIALTY, INC.,

as a Borrower and a Guarantor

By:   /s/ Ryan M. Bohr   Name: Ryan M. Bohr   Title: Executive Vice President
and Chief Financial Officer

CLASSROOMDIRECT.COM, LLC,

as a Borrower and as a Guarantor,

By:   School Specialty, Inc., its sole member By:   /s/ Joseph M. Yorio Name:  
Joseph M. Yorio Title:   President and Chief Executive Officer

SPORTIME, LLC,

as a Borrower and as a Guarantor,

By:   School Specialty, Inc., its sole member By:  

/s/ Joseph M. Yorio

Name:  

Joseph M. Yorio

Title:   President and Chief Executive Officer

DELTA EDUCATION, LLC,

as a Borrower and as a Guarantor,

By:   School Specialty, Inc., its sole member By:  

/s/ Joseph M. Yorio

Name:  

Joseph M. Yorio

Title:   President and Chief Executive Officer

PREMIER AGENDAS, LLC,

as a Borrower and as a Guarantor,

By:   School Specialty, Inc., its sole member By:  

/s/ Joseph M. Yorio

Name:  

Joseph M. Yorio

Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

CHILDCRAFT EDUCATION, LLC,

as a Borrower and as a Guarantor,

By:   School Specialty, Inc., its sole member By:   /s/ Joseph M. Yorio Name:  

Joseph M. Yorio

Title:   President and Chief Executive Officer

BIRD-IN-HAND WOODWORKS, LLC,

as a Borrower and as a Guarantor,

By:   School Specialty, Inc., sole member of Childcraft Education, LLC, its sole
member By:  

/s/ Joseph M. Yorio

Name:  

Joseph M. Yorio

Title:   President and Chief Executive Officer

CALIFONE INTERNATIONAL, LLC

as a Borrower and as a Guarantor,

By:   School Specialty, Inc., its sole member By:  

/s/ Joseph M. Yorio

Name:  

Joseph M. Yorio

Title:   President and Chief Executive Officer

SSI GUARDIAN, LLC

as a Borrower and as a Guarantor,

By:   School Specialty, Inc., its sole member By:  

/s/ Joseph M. Yorio

Name:  

Joseph M. Yorio

Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Agent, as Issuing Bank and as a Lender

By:  

/s/ Brad H. Breidenbach

 

Name: Brad H. Breidenbach

Title: Senior Vice President



--------------------------------------------------------------------------------

BANK OF MONTREAL,

as Syndication Agent and as a Lender

By:  

/s/ Stephanie Bach

 

Name: Stephanie Bach

Title: Vice President



--------------------------------------------------------------------------------

Exhibit A

Amended Loan Agreement



--------------------------------------------------------------------------------

Exhibit A

 

 

LOAN AGREEMENT

Dated as of June 11, 2013,

as amended by Amendment No. 1, dated as of October 31, 2014, and

as further amended by Amendment No. 2, dated as of September 16, 2015, and

as further amended by Amendment No. 3, dated as of April 7, 2017

 

 

 

SCHOOL SPECIALTY, INC. and

certain of its Subsidiaries,

as Borrowers and Guarantors

 

 

 

BANK OF AMERICA, N.A.,

as Agent

 

 

 

SUNTRUST BANK OF MONTREAL,

as Syndication Agent,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and BookrunnersArranger and Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   Section 1.      DEFINITIONS; RULES OF CONSTRUCTION      1  

1.1  

  

Definitions

     1  

1.2  

  

Accounting Terms

     4043  

1.3  

  

Uniform Commercial Code

     4043  

1.4  

  

Certain Matters of Construction

     4043  

1.5  

  

Certain Pro Forma Calculations.[Reserved]

     4144  

Section 2.  

  

CREDIT FACILITIES

     4245  

2.1  

  

Commitment

     4245  

2.2  

  

Letter of Credit Facility

     4346  

Section 3.  

  

INTEREST, FEES AND CHARGES

     4649  

3.1  

  

Interest

     4649  

3.2  

  

Fees

     4750  

3.3  

  

Computation of Interest, Fees, Yield Protection

     4851  

3.4  

  

Reimbursement Obligations

     4851  

3.5  

  

Illegality

     4852  

3.6  

  

Inability to Determine Rates

     4952  

3.7  

  

Increased Costs; Capital Adequacy

     4952  

3.8  

  

Mitigation

     5053  

3.9  

  

Funding Losses

     5054  

3.10

  

Maximum Interest

     5154  

Section 4.  

  

LOAN ADMINISTRATION

     5154  

4.1  

  

Manner of Borrowing and Funding Loans

     5154  

4.2  

  

Defaulting Lender

     5255  

4.3  

  

Number and Amount of LIBOR Loans; Determination of Rate

     5356  

4.4  

  

Borrower Agent

     5356  

4.5  

  

One Obligation

     5357  

4.6  

  

Effect of Termination

     5357  

Section 5.  

  

PAYMENTS

     5357  

5.1  

  

General Payment Provisions

     5357  

5.2  

  

Repayment of Loans

     5457  

5.3  

  

Payment of Other Obligations.

     5457  

5.4  

  

Marshaling; Payments Set Aside

     5457  

5.5  

  

Application and Allocation of Payments

     5458  

5.6  

  

Dominion Account

     5559  

5.7  

  

Account Stated

     5559  

5.8  

  

Taxes

     5559  

5.9  

  

Lender and Agent Tax Information

     5761  

5.10

  

Nature and Extent of Each Borrower’s Liability

     5962  

Section 6.  

  

CONDITIONS PRECEDENT

     6165  

6.1  

  

Conditions Precedent to Initial Loans

     6165  

6.2  

  

Conditions Precedent to All Credit Extensions

     6467  

Section 7.  

  

COLLATERAL

     6468  

7.1  

  

Cash Collateral

     6468  

7.2  

  

Real Estate Collateral[Reserved]

     6468  

7.3  

  

Other Collateral

     6568  

7.4  

  

Limitations

     6569  

7.5  

  

Further Assurances

     6569  

Section 8.  

  

COLLATERAL ADMINISTRATION

     6569  

8.1  

  

Borrowing Base Certificates

     6569  



--------------------------------------------------------------------------------

8.2    

  

Administration of Accounts

     6669  

8.3    

  

Administration of Inventory

     6770  

8.4    

  

Administration of Equipment

     6771  

8.5    

  

Administration of Deposit Accounts and Securities Accounts

     6771  

8.6    

  

General Provisions

     6872  

Section 9.  

  

REPRESENTATIONS AND WARRANTIES

     6973  

9.1    

  

General Representations and Warranties

     6973  

9.2    

  

Accuracy of Information, Etc.

     7478  

Section 10.  

  

COVENANTS AND CONTINUING AGREEMENTS

     7479  

10.1  

  

Affirmative Covenants

     7479  

10.2  

  

Negative Covenants

     7884  

10.3  

  

Financial Covenant

     8591  

Section 11.  

  

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

     8591  

11.1  

  

Events of Default

     8591  

11.2  

  

Remedies upon Default

     8792  

11.3  

  

License

     8793  

11.4  

  

Setoff

     8893  

11.5  

  

Remedies Cumulative; No Waiver

     8894  

Section 12.  

  

AGENT

     8894  

12.1  

  

Appointment, Authority and Duties of Agent

     8894  

12.2  

  

Agreements Regarding Collateral and Borrower Materials

     8995  

12.3  

  

Reliance By Agent

     9096  

12.4  

  

Action Upon Default

     9096  

12.5  

  

Ratable Sharing

     9096  

12.6  

  

Indemnification

     9096  

12.7  

  

Limitation on Responsibilities of Agent

     9197  

12.8  

  

Successor Agent and Co-Agents

     9197  

12.9  

  

Due Diligence and Non-Reliance

     9297  

12.10

  

Remittance of Payments and Collections

     9298  

12.11

  

Individual Capacities

     9298  

12.12

  

Titles

     9398  

12.13

  

Bank Product Providers

     9399  

12.14

  

No Third Party Beneficiaries

     9399  

12.15

  

Intercreditor Agreement

     9399  

Section 13.  

  

BENEFIT OF AGREEMENT; ASSIGNMENTS

     9399  

13.1  

  

Successors and Assigns

     9399  

13.2  

  

Participations

     9399  

13.3  

  

Assignments

     94100  

13.4  

  

Replacement of Certain Lenders

     95101  

Section 14.  

  

MISCELLANEOUS

     95101  

14.1  

  

Consents, Amendments and Waivers

     95101  

14.2  

  

Indemnity

     96102  

14.3  

  

Notices and Communications

     96102  

14.4  

  

Performance of Borrowers’ Obligations

     97103  

14.5  

  

Credit Inquiries

     98104  

14.6  

  

Severability

     98104  

14.7  

  

Cumulative Effect; Conflict of Terms

     98104  

14.8  

  

Counterparts; Execution

     98104  

14.9  

  

Entire Agreement

     98104  

14.10

  

Relationship with Lenders

     98104  

14.11

  

No Advisory or Fiduciary Responsibility

     98104  

14.12

  

Confidentiality

     99105  

 

ii



--------------------------------------------------------------------------------

14.13

  

GOVERNING LAW

     99105     

14.14

  

Consent to Forum

     99; Bail-In of EEA Financial  Institutions        105  

14.15

  

Waivers by Borrowers

     100106     

14.16

  

Patriot Act Notice

     100106     

14.17

  

NO ORAL AGREEMENT

     100107     

14.18

  

Intercreditor Agreement Governs

     100107     

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A    Assignment and Acceptance Exhibit B    Assignment Notice Exhibit C
   Compliance Certificate Exhibit D    Affiliate Subordination Agreement Exhibit
E-1    Form of U.S. Tax Compliance Certificate Exhibit E-2    Form of U.S. Tax
Compliance Certificate Exhibit E-3    Form of U.S. Tax Compliance Certificate
Exhibit E-4    Form of U.S. Tax Compliance Certificate Exhibit F    Confirmation
Order Schedule 1.1(a)    Commitments of Lenders Schedule 1.1(b)    Excluded
Subsidiaries Schedule 1.1(c)    Specified Asset Dispositions Schedule 1.1(d)   
Subsidiary Guarantors Schedule 1.1(e)    Delayed Admin Claims Schedule 8.5   
Deposit Accounts and Securities Accounts Schedule 8.6.1    Business Locations
Schedule 9.1.4    Names and Capital Structure Schedule 9.1.11    Patents,
Trademarks, Copyrights and Licenses Schedule 9.1.14    Environmental Matters
Schedule 9.1.15    Restrictive Agreements Schedule 9.1.16    Litigation Schedule
9.1.18    Pension Plans Schedule 9.1.20    Labor Contracts Schedule 10.1.15   
Post-Closing Matters Schedule 10.2.1    Existing Indebtedness Schedule 10.2.2   
Existing Liens Schedule 10.2.5    Existing Investments Schedule 10.2.17   
Existing Affiliate Transactions

 

iii



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT is dated as of June 11, 2013, among SCHOOL SPECIALTY, INC.,
a Delaware corporation (“Company”), certain Subsidiaries of Company party hereto
(collectively, “Subsidiary Borrowers” and each, a “Subsidiary Borrower” and
together with Company, collectively, “Borrowers” and each, a “Borrower”), the
other Guarantors party hereto, the financial institutions party to this
Agreement from time to time as lenders (collectively, “Lenders”), BANK OF
AMERICA, N.A., a national banking association, as agent for the Lenders
(“Agent”), SUNTRUST BANK OF MONTREAL, as Syndication Agent (in such capacity,
“Syndication Agent”) and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
SUNTRUST ROBINSON HUMPHREY, INC., as Joint Lead ArrangersArranger (in such
capacity, together with its successors and assigns in such capacity “Lead
ArrangersArranger”) and as Joint BookrunnersBookrunner.

R E C I T A L S:

Borrowers and certain of their respective Subsidiaries (such term and each other
capitalized term used but not otherwise defined in this introductory statement
having the meaning specified in Section 1) are currently debtors in
reorganization proceedings (the “Bankruptcy Proceedings”) under the Bankruptcy
Code in the Bankruptcy Court in jointly administered cases No. 13-10125(KJC).

Borrowers have filed their Disclosure Statement for the Debtors’ Amended Joint
Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 931]
(including all exhibits thereto and as amended, modified, and/or supplemented
from time to time, the “Disclosure Statement”). In addition, on May 21, 2013,
Borrowers filed their Second Amended Joint Plan of Reorganization and on May 23,
2013 the Bankruptcy Court entered its Final Order Approving the Disclosure
Statement and Findings Of Fact, Conclusions of Law, and Order Under Section 1129
of the Bankruptcy Code and Bankruptcy Rule 3020 Confirming the Debtors’ Second
Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code.

In addition to the Loans and other extensions of credit to be provided
hereunder, on the Closing Date, Company and certain of its Subsidiaries will
enter into the Term Loan Agreement, which will be secured by a first priority
security interest in the Term Priority Collateral and a second priority security
interest in the ABL Priority Collateral. The Obligations hereunder will be
secured by a first priority security interest in the ABL Priority Collateral and
a second priority security interest in the Term Priority Collateral.

Borrowers have requested that Lenders provide a revolving credit facility to
Borrowers to finance the mutual and collective business enterprise of Borrowers
and Guarantors. Lenders are willing to provide the credit facility on the terms
and conditions set forth in this Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
hereto agree as follows:

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

1.1 Definitions. As used herein, the following terms have the meanings set forth
below:

ABL DIP Cash Collateral Account: the Cash Collateral Account holding the Expense
Deposit Cash Collateral, each as defined in and pursuant to that certain letter
agreement, dated the date hereof, among Wells Fargo Capital Finance, LLC, as
administrative agent, Company and certain of its Subsidiaries party thereto,

ABL Priority Collateral: any “ABL Priority Collateral” as defined in the
Intercreditor Agreement.

 

1



--------------------------------------------------------------------------------

Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

Account Debtor: a Person obligated under an Account, Chattel Paper or General
Intangible.

Accounts Formula Amount: 85% of the Value of Eligible Accounts; provided,
however, that such percentage shall be reduced by 1.00% for each percentage
point (or portion thereof) that the Dilution Percent exceeds 5.00%.

Acquisition: a transaction or series of transactions resulting in
(a) acquisition of a business, division, or substantially all assets of a
Person; (b) record or beneficial ownership of 50% or more of the Equity
Interests of a Person; or (c) merger, consolidation or combination of a Borrower
or a Subsidiary with another Person.

Adjusted Net Total Leverage Ratio: on any date, the Net Total Leverage Ratio as
of the last day of the Fiscal Quarter most recently ended on or prior to such
date; provided that for purposes of calculating the Net Total Leverage Ratio for
this definition, Total Debt shall include an amount equal to the average daily
amount of Indebtedness under this Agreement for the 365-day period immediately
preceding such date.

Affiliate: with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided that, for purposes
of Section 10.2.17 and Section 13.3.3, the term “Affiliate” shall also include
any Person that directly or indirectly owns 5% or more of any class of Equity
Interests of the Person specified or that is an officer or director of the
Person specified. “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have correlative meanings.

Affiliate Subordination Agreement: an Affiliate Subordination Agreement in the
form of Exhibit D pursuant to which intercompany obligations and advances owed
by any Obligor to any Subsidiary that is not an Obligor are subordinated to the
Obligations.

Agent: as defined in the Preamble hereto.

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

Agreement Value: for each Hedging Agreement, on any date of determination, the
maximum aggregate amount (giving effect to any netting agreements) that a
Borrower or Subsidiary would be required to pay if such Hedging Agreement was
terminated on such date.

Allocable Amount: as defined in Section 5.10.3.

Amendment No. 1: the First Amendment, Consent and Limited Waiver to Loan
Agreement and Guarantee and Collateral Agreement, dated as of October 31, 2014,
among Obligors party thereto, Lenders and Agent.

Amendment No. 2: the Second Amendment to Loan Agreement, dated as of
September 16, 2015, among Obligors party thereto, Lenders and Agent.

 

2



--------------------------------------------------------------------------------

Amendment No. 3: the Third Amendment to Loan Agreement, dated as of April 7,
2017, among Obligors party thereto, Lenders, Issuing Bank and Agent.

Amendment No. 3 Effective Date: the “Effective Time” as defined in Amendment
No. 3.

Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act.

Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.

Applicable Margin: the margin set forth below, as determined by the Fixed Charge
Coverage Ratio for the last twelve-month period:

 

Level

  

Fixed Charge

Coverage Ratio

   Adjusted Net
Total Leverage Ratio    Base Rate
Loans     LIBOR
Loans  

I

  

³ 2.00 to 1.00

   < 3.00 to 1.00      0.25 %      1.25 % 

II

  

³ 1.75 to 1.00

   Not applicable      0.50 %      1.50 % 

III

  

³ 1.25 to 1.00 < 1.75 to 1.00

   Not applicable      0.75 %      1.75 % 

IV

  

< 1.25 to 1:00

   Not applicable      1.00 %      2.00 % 

Until September 30, 2013 margins shall be determined as if Level II were
applicable. Thereafter, marginsMargins shall be subject to increase or decrease
by Agent on the first day of each calendar month based upon the Fixed Charge
Coverage Ratio and the Adjusted Net Total Leverage Ratio reported on the
Compliance Certificate required to be delivered during the prior month. If, by
the first day of a month, any financial statement or Compliance Certificate due
in the preceding month has not been received, then, at the option of Agent or
Required Lenders, margins shall be determined as if Level IIIIV were applicable
until the first day of the calendar month following actual receipt.

Approved Fund: any Person (other than a natural Person) engaged in making,
purchasing, holding or otherwise investing in commercial loans in its ordinary
course of activities, that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.

Asset Review and Approval Conditions: with respect to any Permitted Acquisition
in respect of which the Accounts acquired therein or thereby are requested to be
included in the Borrowing Base, Agent shall have completed its review of such
assets, including to the extent required by the last paragraph of the
definitions of “Eligible Account,” “Eligible Credit Card Account,” or “Eligible
Inventory” or Section 10.1.14, field examinations and appraisals as Agent shall
in its Reasonable Credit Judgment require; it being acknowledged and agreed that
(a) such additional assets, if any, to be included in the Borrowing Base may be
subject to different eligibility criteria or may require the imposition of
additional reserves with respect thereto as Agent shall in its Reasonable Credit
Judgment require and (b) prior to the inclusion of any additional assets in the
Borrowing Base, all actions shall have been taken to ensure that Agent has a
perfected and continuing first priority security interest in and Lien on such
assets.

 

3



--------------------------------------------------------------------------------

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit A or otherwise satisfactory to Agent.

Auto-Extension Letter of Credit: as defined in Section 2.2.1(e).

Availability: the Borrowing Base minus Revolver Usage.

Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the Bank Product Reserve; (d) the
Wisconsin Wage Protection Act Reserve; (e) the aggregate amount of liabilities
secured by Liens upon Collateral that are senior to Agent’s Liens (but
imposition of any such reserve shall not waive an Event of Default arising
therefrom); and (f) the Prepetition Escrow Reserve, and (g) such additional
reserves, in such amounts and with respect to such matters, as Agent in its
Reasonable Credit Judgment may elect to impose from time to time.

Bail-In Action: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation: with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.

Bank Product: any of the following products, services or facilities extended to
any Borrower or Affiliate of a Borrower by Agent, a Lender or any of their
respective Affiliates: (a) Cash Management Services; (b) products under Hedging
Agreements; and (c) commercial credit card and merchant card services.

Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its Reasonable Credit Judgment in respect of Secured Bank
Product Obligations; provided that (x) any reserve in an amount not in excess of
the total amount of Bank Product Obligations secured by the Collateral, shall be
deemed to be a reserve established by Agent in its Reasonable Credit Judgment
and (y) the aggregate amount of Bank Product Reserves in effect from time to
time shall include the aggregate Bank Product Amount with respect to Hedging
Agreements owing to any Secured Bank Product Provider, other than Bank of
America or any of its Affiliates, at such time, as reported to Agent in a notice
delivered pursuant to the definition of “Secured Bank Product Provider”.

Bankruptcy Code: Title 11 of the United States Code entitled “Bankruptcy” as now
and hereafter in effect (or any similar or equivalent legislation as in effect
in any applicable jurisdiction), or any successor statutes.

Bankruptcy Court: the United States Bankruptcy Court for the District of
Delaware.

Bankruptcy Proceedings: has the meaning given to it in the recitals hereto.

Base Rate: for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR for a 30 day interest period as of such day, plus 1.00%.

 

4



--------------------------------------------------------------------------------

Base Rate Loan: any Loan that bears interest based on the Base Rate.

Base Rate Loan: a Loan that bears interest based on the Base Rate.

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrowed Money: with respect to any Obligor, without duplication, its
(a) Indebtedness that (i) arises from the lending of money by any Person to such
Obligor, (ii) is evidenced by notes, drafts, bonds, debentures, credit documents
or similar instruments, (iii) accrues interest or is a type upon which interest
charges are customarily paid (excluding trade payables owing in the Ordinary
Course of Business), or (iv) was issued or assumed as full or partial payment
for Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Indebtedness of the foregoing types
owing by another Person.

Borrower Agent: as defined in Section 4.4.

Borrower Materials: Borrowing Base Certificates, Compliance Certificates and
other information, reports, financial statements and other materials delivered
by Borrowers hereunder, as well as other Reports and information provided by
Agent to Lenders.

Borrowers: School Specialty, Inc., a Delaware corporation, and each Subsidiary
Borrower.

Borrowing: a group of Loans that are made or converted together on the same day
and have the same interest option and, if applicable, Interest Period.

Borrowing Base: on any date of determination, an amount equal to (a) the lesser
of (i) the aggregate Commitments; or (ii) the sum of (w) the Accounts Formula
Amount, plus (x) the Credit Card Formula Amount, plus (y) the Inventory Formula
Amount, plus (z) during the fiscal months of February, March, April, May, June
and July, the Seasonal Formula Amount, minus (b) the Availability Reserve.

Borrowing Base Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify the Borrowing Base.

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, Chicago, IL or New York, NY, and if such day relates to a LIBOR Loan,
any such day on which dealings in Dollar deposits are conducted between banks in
the London interbank Eurodollar market.

Capital Expenditures: for any period, (a) the additions to property, plant and
equipment, capitalized investment and development costs, and other capital
expenditures of Company and its consolidated Subsidiaries that are (or should
be) set forth in a consolidated statement of cash flows of Company for such
period prepared in accordance with GAAP and (b) Capital Lease Obligations
incurred by Company and its consolidated Subsidiaries during such period, but
excluding in each case any such expenditure made to restore, replace or rebuild
property to the condition of such property immediately prior to any damage,
loss, destruction or condemnation of such property to the extent such
expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation.

Capital Lease: any lease of (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, that is required to be
capitalized for financial reporting purposes in accordance with GAAP; provided
that the determination of whether a lease is to be treated as an operating lease
or capital lease shall be made without giving effect to any change in accounting
for leases pursuant to GAAP resulting from the implementation of proposed
Accounting Standards Update (ASU) Leases (Topic 840) issued August 17, 2010..

 

5



--------------------------------------------------------------------------------

Capital Lease Obligation: as to any Person shall mean the obligations of such
Person to pay rent or other amounts under any Capital Lease.

Carson-Dellosa Drag-Along Sale: a disposition of the entirety of Obligors’
Equity Interests in Carson-Dellosa Publishing, LLC, pursuant to the exercise by
the CJE Members (as defined in the Operating Agreement of Carson-Dellosa
Publishing, LLC) of their “drag-along rights” so as to require Obligors to
dispose of such Equity Interests in accordance with the terms of Section 11.6 of
the Operating Agreement of Carson-Dellosa Publishing, LLC.

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.

Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to a Lien in favor of Agent.

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 103%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Secured Bank Product Obligations),
Agent’s good faith estimate of the amount due or to become due, including fees,
expenses and indemnification hereunder. “Cash Collateralization” has a
correlative meaning.

Cash Dominion Trigger Period: the period (a) commencing on any date in which a
Specified Default or an Event of Default occurs or Specified Availability for
three (3) consecutive Business Days is less than the greater of (i) $12,500,000
and (ii) 10% of the Commitments at such time and (b) continuing until the first
date thereafter on which no Specified Default or Event of Default has existed
for 30 consecutive days and Specified Availability has been at least the greater
of (i) $12,500,000 and (ii) 10% of the Commitments at all times for 30
consecutive days.

Cash Equivalents: (a) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of issuance thereof; (b) investments in
commercial paper maturing within 270 days from the date of issuance thereof and
having, at such date of acquisition, the highest credit rating obtainable from
Moody’s or from S&P; (c) investments in certificates of deposit, banker’s
acceptances and time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, the Administrative Agent or any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits at the date of acquisition thereof of not less than
$500,000,000 and that issues (or the parent of which issues) commercial paper
rated at least “Prime 1” (or the then equivalent grade) by Moody’s or “A-1” (or
the then equivalent grade) by S&P; (d) fully collateralized repurchase
agreements with a term of not more than 30 days for securities described in
clause (a) above and entered into with a financial institution satisfying the
criteria of clause (c) above; and (e) investments in “money market funds” within
the meaning of Rule 2a-7 of the Investment Company Act of 1940, as amended,
substantially all of whose assets are invested in investments of the type
described in clauses (a) through (d) above.

Cash Management Services: services relating to operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.

 

6



--------------------------------------------------------------------------------

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

Change in Law: the occurrence, after the date hereofClosing Date, of (a) the
adoption, taking effect or phasing in of any law, rule, regulation or treaty;
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority.

Change of Control: (a) Company ceases to own and control, beneficially and of
record, directly or indirectly, all Equity Interests in each Subsidiary
BorrowerGuarantor (unless 100% of the Equity Interests of such Subsidiary
BorrowerGuarantor is sold or otherwise disposed of in connection with an Asset
Disposition otherwise permitted hereunder); (b) any “person” or “group” (within
the meaning of Rule 13d-5 of the Exchange Act as in effect on the date
hereofClosing Date) shall own, directly or indirectly, beneficially or of
record, shares representing more than 5035% of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of Company; (c) a
majority of the seats (other than vacant seats) onmembers of the board of
directors of Company shall at any time be occupied by persons who were neither
(i) nominated by the board of directors of Company nor (ii) appointed by
directors so nominated ornot constitute Continuing Directors; (d) any change in
control (or similar event, however denominated) with respect to Company or any
Subsidiary shall occur under and as defined in the Term Loan Documents or in any
indenture or agreement in respect of the Specified Unsecured Prepetition Debt.

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) the
Commitment Letter, the Fee Letters, the Approval Order (as defined in the
Commitment Letter), the Confirmation Order, any Loans (including the syndication
thereof and of the Commitments by the Lead ArrangersArranger), Letters of
Credit, Loan Documents, Borrower Materials, or the use thereof or transactions
relating thereto, (b) any action taken or omitted in connection with any Loan
Documents, (c) the existence or perfection of any Liens, or realization upon any
Collateral, (d) exercise of any rights or remedies under any Loan Documents or
Applicable Law, or (e) failure by any Obligor to perform or observe any terms of
any Loan Document, in each case including all costs and expenses relating to any
investigation, litigation, arbitration or other proceeding (including an
Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto.

Closing Date: as defined in Section 6.1.

Code: the Internal Revenue Code of 1986, as amended.

Collateral: all Property described in any Security Documents as security or
collateral for any Obligations, and all other Property that now or hereafter, or
under the terms hereof, or under the Security Documents, secures (or is intended
to secure) any Obligations.

Comerica Letter of Credit: letter of credit #5183 issued by Comerica in favor of
DEI SCEP, dated as of September 15, 2012 and periodically extended prior to the
date hereof with a current outstanding balance of $700,000 and expiring on
October 1, 2013.

Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

 

7



--------------------------------------------------------------------------------

Commitment: for any Lender, its obligation to make Loans and to participate in
LC Obligations up to the maximum principal amount shown on Schedule 1.1(a), as
hereafter as of the Amendment No. 3 Effective Date, as thereafter modified
pursuant to an Assignment and Acceptance to which it is a party. “Commitments”
means the aggregate amount of such commitments of all Lenders.

Commitment Letter: the commitment letter, dated as of May 13, 2013, among Agent,
Lead ArrangersArranger, the other financial institutions party thereto, and
Company.

Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Commitments in
full pursuant to Section 2.1.4; or (c) the date on which the Commitments are
terminated in full pursuant to Section 11.2.

Company: as defined in the Preamble hereto.

Compliance Certificate: a certificate, substantially in the form of Exhibit C
(or, if Borrower Agent so requests, such other form as is in form and substance
reasonably satisfactory to Agent), by which Borrowers certify as to a reasonably
detailed calculation of the Fixed Charge Coverage Ratio (whether or not a
Covenant Trigger Period exists and is continuing), the Adjusted Net Total
Leverage Ratio and, to the extent applicable, compliance with Section 10.3 and
the applicable Level for the Applicable Margin.

Confirmation Order: The order of the Bankruptcy Court dated May 23, 2013 and
attached hereto as Exhibit F.

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.

Consolidated Net Income: with respect to Company and its Subsidiaries on a
consolidated basis for any period, net income for such period but excluding net
income (or loss) attributable to the equity method of accounting unless such net
income has been distributed by way of an ordinary dividend in cash to Company or
any Subsidiary.

Consolidated Total Assets: as of any date of determination, the total assets in
each case reflected on the consolidated balance sheet of Company and its
Subsidiaries as at the end of the most recently ended Fiscal Quarter of Company
for which financial statements have been or are required to have been delivered
pursuant to Section 10.1.2, determined on a consolidated basis in accordance
with GAAP.

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Indebtedness,
lease, dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.

 

8



--------------------------------------------------------------------------------

Continuing Director: (a) any member of the board of directors of Company who was
a director (or comparable manager) of Company on the Amendment No. 3 Effective
Date, and (b) any individual who becomes a member of the board of directors
after the Amendment No. 3 Effective Date if such individual was approved,
appointed or nominated for election to the board of directors of Company by a
majority of the Continuing Directors, but excluding any such individual
originally proposed for election in opposition to the Continuing Directors in an
actual or publically threatened election contest relating to the election of the
directors (or comparable managers) of Company and whose assumption of office
resulted from such contest or the settlement thereof.

Covenant Trigger Period: the period (a) commencing on any date in which
Specified Availability is less than the greater of (i) $12,500,000 and (ii) 10%
of the Commitments at such time and (b) continuing until the first date
thereafter on which Specified Availability has been at least the greater of (i)
$12,500,000 and (ii) 10% of the Commitments at all times for 30 consecutive
days.

Credit Card Account: an Account arising in the Ordinary Course of Business in
respect of a credit card receivable that (a) has been earned by performance,
(b) represents the bona fide amounts due to a Borrower from any major processor
or issuer of MasterCard, Visa, American Express or Discover credit cards or any
other nationally or internationally recognized credit card provider and
(c) indicates only a Borrower as payee or remittance party.

Credit Card Formula Amount: 85% of the Value of Eligible Credit Card Accounts.

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2.00% plus the interest rate otherwise applicable
thereto.

Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or under any other credit
facility, or has made a public statement to that effect; (c) has failed, within
three Business Days following request by Agent or any Borrower, to confirm in a
manner satisfactory to Agent and Borrowers that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Proceeding (including
reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority) or a Bail-In Action; provided, however, that a
Lender shall not be a Defaulting Lender solely by virtue of a Governmental
Authority’s ownership of an equity interest in such Lender or parent company
unless the ownership provides immunity for such Lender from jurisdiction of
courts within the United States or from enforcement of judgments or writs of
attachment on its assets, or permits such Lender or Governmental Authority to
repudiate or otherwise to reject such Lender’s agreements.

Delayed Admin Claims: collectively, each of the Allowed Administrative Claims
(as defined in the Plan of Reorganization) as to which the holder thereof has
agreed in a writing, in form and substance reasonably satisfactory to Agent, to
defer payment thereon until a date no earlier than August 31, 2013 (provided,
however that such fees, to the extent allowed, shall be paid as soon as
practicable thereafter). The Delayed Admin Claims are listed on Schedule 1.1(e).

Deposit Account Control Agreement: control agreement satisfactory to Agent
executed by an institution maintaining a Deposit Account for an Obligor, to
perfect Agent’s Lien on such account.

Designated Jurisdiction: any country or territory that is the subject of any
Sanction.

 

9



--------------------------------------------------------------------------------

Dilution Percent: the percent, determined by Agent from time to time in its
Reasonable Credit Judgment, equal to (a) bad debt write-downs or write-offs,
discounts, returns, promotions, credits, credit memos and other dilutive items
with respect to Accounts, divided by (b) gross sales.

DIP Facilities: (a) that certain Debtor-in-Possession Credit Agreement, dated as
of January 31, 2013 (as amended from time to time, the “ABL DIP”), among Company
and certain of its Subsidiaries party thereto, as borrowers, the lenders party
thereto, as lenders, and Wells Fargo Capital Finance, LLC, as administrative
agent; and (b) that certain Senior Secured Super-Priority Debtor-in-Possession
Credit Agreement, dated as of February 27, 2013 (as amended from time to time,
the “Ad-Hoc DIP”), among Company and certain of its Subsidiaries party thereto,
as borrowers, the guarantors party thereto, as guarantors, the lenders party
thereto, as lenders, and U.S. Bank National Association, as administrative
agent.

DIP Order: the Final Order Authorizing (I) Replacement Postpetition Secured
Financing Pursuant to 11 U.S.C. §§ 105(a), 362, 363(b), 364(c)(1), 364(c)(3),
364(d)(1), 365(e) and 507, (II) Grant of Certain Equal and Ratable Liens and
Superpriority Claims to the Ad Hoc DIP Lenders, and (III) Repayment of Existing
Postpetition Financing and Prepetition Secured Financing Pursuant to 11 U.S.C. §
363, [Docket No. 548].

Disqualified Stock: any Equity Interest that, by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable), or
upon the happening of any event, (a) matures (excluding any maturity as the
result of an optional redemption by the issuer thereof) or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the option of the holder thereof, in whole or in part, or requires the
payment of any cash dividend or any other scheduled payment constituting a
return of capital, in each case at any time on or prior to the first anniversary
of the Revolver Termination Date; or (b) is convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) debt securities or
(ii) any Equity Interest referred to in clause (a) above, in each case at any
time prior to the first anniversary of the Revolver Termination Date.

Distribution: (i) any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Borrowers
or any Subsidiary, (ii) any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
repurchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in Borrowers or any Subsidiary, or (iii) any other payment
(whether in cash, securities or other property) with respect to any Equity
Interests in Borrowers or any Subsidiary, including but not limited to payments
made on account of any stock appreciation rights or restricted stock units with
respect to any such Equity Interests.

Dollars: lawful money of the United States.

Domestic Subsidiary: any Subsidiary organized under the laws of the United
States of America, any state thereof or the District of Columbia.

Dominion Account: an account of an Obligor at Bank of America or another bank
reasonably acceptable to Agent, which is subject at all times to a Deposit
Account Control Agreement or a Securities Account Control Agreement.

EBITDA: with respect to Company and its Subsidiaries on a consolidated basis for
any period, the Consolidated Net Income of Company and its Subsidiaries for such
period plus

(a) the sum of (in each case without duplication and to the extent the
respective amounts described in subclauses (i) through (xviii) of this clause
(a) reduced such Consolidated Net Income (and were not excluded therefrom or
added thereto) for the respective period for which EBITDA is being determined):

 

10



--------------------------------------------------------------------------------

(i) provision for taxes based on income, profits or capital of Company and its
Subsidiaries for such period, including, without limitation, state, franchise
and similar taxes;

(ii) interest expense (and to the extent not included in interest expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or disqualified stock and (y) costs of surety
bonds in connection with financing activities) of Company and its Subsidiaries
for such period;

(iii) depreciation and amortization expenses of Company and its Subsidiaries for
such period including the amortization of intangible assets, deferred financing
fees and capitalized software expenditures and amortization of unrecognized
prior service costs;

(iv) (A) non-recurring, unusual or extraordinary charges for such period,
(B) business optimization expenses and other restructuring charges or reserves
(which, for the avoidance of doubt, shall include the effect of inventory
optimization programs, facility closure, facility consolidations, duplicative
facility costs, retention, severance, systems establishment costs, contract
termination costs, future lease commitments and excess pension charges), and
(C) cash expenses relating to earn outs and similar obligations; provided that
the aggregate amount to be added back pursuant to this clause (iv) shall not
exceed (1) for any measurement period ending up to the fiscal month ending in
April 2016 (inclusive), 25% of EBITDA for such period, (2) for any measurement
period ending in the fiscal months ending in May through July 2016 (inclusive),
20% of EBITDA for such period, (3) for any measurement period ending in the
fiscal months ending in August through October 2016 (inclusive), 15% of EBITDA
for such period, and (4) for each measurement period thereafter,15% of EBITDA
for the 2017 Fiscal Year, 12.5% of EBITDA for the 2018 Fiscal Year, and 10% of
EBITDA for any Fiscal Year thereafter;

(v) any other non-cash charges; provided, that for purposes of this subclause
(v) of this clause (a), any non-cash charges or losses shall be treated as cash
charges or losses in any subsequent period during which cash disbursements
attributable thereto are made (but excluding, for the avoidance of doubt,
amortization of a prepaid cash item that was paid in a prior period);

(vi) any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any issuance of equity
interests, investment, acquisition, disposition, recapitalization, attempted
disposition, attempted recapitalization, proposed sale of the Borrower or any
Subsidiary or the incurrence, modification or repayment of indebtedness
permitted to be incurred under this Agreement (including any refinancing thereof
as long as each Refinancing Condition is satisfied) (whether or not successful),
in each case, solely to the extent outside the ordinary course of business,
including (x) such fees, expenses or charges related to the Existing Term Loan
Agreement, the Term Loan Facility, the Obligations and the Specified Unsecured
Prepetition Debt and (y) any amendment or other modification of the Obligations
or other Indebtedness;

(vii) non-cash expenses in connection with expensing stock options or other
equity compensation grants for such period; and

 

11



--------------------------------------------------------------------------------

(viii)costs associated with, or in anticipation of, or preparation for,
compliance with the requirements of the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated in connection therewith and public company costs;

(ixviii)to the extent deducted from Consolidated Net Income for such period,
(A) cash fees, costs, expenses, commissions and other cash charges paid on or
before June 30, 2013 (or, September 15, 2013 in the case of the payment on any
Delayed Admin Claims)April 7, 2017 in connection with this Agreement and the
other Loan Documents, the Existing Term Loan Facility, the Specified Unsecured
Prepetition Debt, the Bankruptcy Proceedings, the Plan of
ReorganizationAgreement and the transactions contemplated by the foregoing,
including in connection with the termination or settlement of executory
contracts, professional and accounting fees, costs and expense, management
incentive, employee retention or similar plans, and litigation and settlements
(but excluding interest and fees accruing after the Closing Date hereunder);
provided that the aggregate amount to be added back pursuant to this clause
(ix)(Aviii) for all such periods shall not exceed $53 million4,000,000
(provided, that to the extent such charges associated with this Agreement and
the other Loan Documents or the Existing Term Loan FacilityAgreement are
capitalized and recognized over the life of the Loans and the loans under the
Existing Term LoansLoan Agreement, respectively, then such amount shall be
reduced to the extent of such capitalization) and (B) amounts paid in connection
with the make-whole litigation in the Cases, in an aggregate amount to be added
back to this clause (ix)(B) not to exceed $25 million; and; minus

(x)for the fiscal year ended April 30, 2014, solely in connection with the
Specified Asset Dispositions, business optimization expenses and other
restructuring charges or reserves (which, for the avoidance of doubt, shall
include the effect of inventory optimization programs, facility closure,
facility consolidations, duplicative facility costs, retention, severance,
systems establishment costs, contract termination costs, future lease
commitments and excess pension charges); provided, that with respect to each
business optimization expense or other restructuring charge, a responsible
officer of Borrower Agent shall have delivered to Agent an officer’s certificate
specifying and quantifying such expense or charge; provided, further, that the
aggregate amount to be added back pursuant to this clause (x) shall not exceed
$3 million; minus

(b) the sum of (without duplication and to the extent the amounts described in
this clause (b) increased such Consolidated Net Income for the respective period
for which EBITDA is being determined) non-cash items increasing Consolidated Net
Income of Company and its Subsidiaries for such period (but excluding any such
items (A) in respect of which cash was received in a prior period or will be
received in a future period or (B) which represent the reversal of any accrual
of, or cash reserve for, anticipated cash charges that reduced EBITDA in any
prior period); minus

(c) non-recurring, unusual or extraordinary gains increasing Consolidated Net
Income of the Company and its subsidiaries for such period to the extent
non-recurring, unusual or extraordinary losses could be added back for such
period; and minus

(d) any cash payments made in respect of non-cash charges added back in a prior
period.

EEA Financial Institution: (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent.

 

12



--------------------------------------------------------------------------------

For purposes of determining the Fixed Charge Coverage Ratio, the Net First Lien
Leverage Ratio and the Net Total Leverage Ratio, EBITDA for each of the months
ending on or prior to May 31, 2013 shall be deemed to be equal to the amounts
set forth in the table below.

EEA Member Country: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

EEA Resolution Authority: any public administrative authority or any Person
entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods or rendition of services and is
payable in Dollars, except any Account with respect to which any of the
following exclusionary criteria set forth below applies. No Account shall be an
Eligible Account if:

(a) it is unpaid for more than 120 days after the original invoice date;

(b) 50% or more of the dollar amount of all Accounts owing by the Account Debtor
(or its Affiliates) are not Eligible Accounts under clause (a) of this
definition;

(c) when aggregated with other Accounts owing by the Account Debtor (or its
Affiliates), it exceeds 20% of the aggregate Eligible Accounts (or such higher
percentage as Agent may establish for the Account Debtor from time to time), to
the extent of the obligations owing by such Account Debtor in excess of such
percentage;

(d) it does not conform with a covenant or representation herein in any material
respect;

(e) it is owing by a creditor or supplier, or is otherwise subject to a
potential offset, counterclaim, dispute, deduction, discount, recoupment,
reserve, defense, chargeback, credit or allowance (but ineligibility shall be
limited to the amount thereof);

(f) an Insolvency Proceeding has been commenced by or against the Account
Debtor, unless such Account Debtor has been authorized (pursuant to a court
order reasonably satisfactory to Administrative Agent) to and is in fact
continuing to timely pay, in cash, Accounts arising after the commencement of
such Insolvency Proceeding owed to the applicable Borrower, and Administrative
Agent agrees in its discretion that such Accounts may be deemed Eligible
Accounts; or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs, is not Solvent
(except as provided in the first clause of this clause (f) with respect to
Account Debtors in Insolvency Proceedings), or is subject to Sanctions orany
Sanction or on any specially designated nationals list maintained by OFAC; or
such Borrower is not able to bring suit or enforce remedies against the Account
Debtor through judicial process;

(g) the Account Debtor is organized or has its principal offices or assets
outside the United States or Canada, unless the Account is supported by a letter
of credit (delivered to and directly drawable by Agent) or credit insurance
satisfactory in all respects to Agent;

(h) the Account Debtor is the United States or any department, agency or
instrumentality thereof and such Account has not been assigned to Agent in
compliance with the federal Assignment of Claims Act, provided that up to
$2,000,000 of such Accounts in the aggregate at any one time may be deemed
eligible notwithstanding this clause (h);

 

13



--------------------------------------------------------------------------------

(i) it (i) is not subject to a duly perfected, first priority Lien in favor of
Agent, or (ii) is subject to any other Lien (other than (x) Permitted Liens that
arise by operation of law and are junior to the Lien in favor of Agent, or
(y) the Lien granted to the Term Loan Agent under the Term Loan Documents or any
other Permitted First Lien Debt) and (z) Liens in connection with the
Prepetition Escrowed Amounts to the extent otherwise permitted hereunder;);

(j) the goods giving rise to it have not been delivered to the Account Debtor,
the services giving rise to it have not been accepted by the Account Debtor, or
it otherwise does not represent a final sale;

(k) it is evidenced by Chattel Paper or an Instrument of any kind, or has been
reduced to judgment;

(l) its payment has been extended or the Account Debtor has made a partial
payment;

(m) it arises from a sale to an Affiliate, from a sale on a cash-on-delivery,
bill-and-hold, sale-or-return, sale-on-approval, consignment, or other
repurchase or return basis, or from a sale for personal, family or household
purposes;

(n) it represents a progress billing or retainage, or relates to services for
which a performance, surety or completion bond or similar assurance has been
issued;

(o) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof; or

(p) it is deemed by Agent, in its Reasonable Credit Judgment, not to be an
Eligible Account; provided that Agent shall give Borrowers prior written notice
setting forth the reasons for not treating such Account as an Eligible Account
and Agent shall be available to discuss such rationale with Borrower Agent.

In calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than 120 days old will be excluded. Prior to the inclusion of any
Accounts acquired as part of a Permitted Acquisition in the Borrowing Base,
(i) the conditions set forth in the definition of “Permitted Acquisition” shall
be satisfied, (ii) Agent shall have been provided with such information as Agent
shall reasonably request to complete its evaluation of any such Accounts and
(iii) the Asset Review and Approval Conditions shall have been satisfied;
provided that any such Eligible Accounts may, in the Reasonable Credit Judgment
of Agent, be included in the Borrowing Base for a period not to exceed 60 days
and in an aggregate amount not to exceed 5% of the Accounts Formula Amount
pending completion of any field examinations or appraisals required by Agent in
its Reasonable Credit Judgment.

Eligible Assignee: a Person that is (a) a Lender, Affiliate of a Lender or
Approved Fund; (b) a financial institution that extends revolving credit
facilities of this type in its ordinary course of business and is approved by
Borrower Agent (which approval shall not be unreasonably withheld or delayed,
and shall be deemed given if no objection is made within five Business Days
after notice of the proposed assignment), Agent and Issuing Bank; and (c) during
an Event of Default, any Person acceptable to Agent in its discretion.

Eligible Credit Card Account: any Credit Card Account owing to a Borrower except
any Credit Card Account with respect to which any of the following exclusionary
criteria set forth below applies. No Account shall be an Eligible Credit Card
Account if:

 

14



--------------------------------------------------------------------------------

(a) it has been outstanding for more than five (5) Business Days from the date
of sale;

(b) with respect to which a Borrower does not have good, valid and marketable
title thereto;

(c) it is (i) not subject to a duly perfected, first priority Lien in favor of
Agent, or (ii) subject to any other Lien (other than (x) Permitted Liens that
arise by operation of law and are junior to the Lien in favor of Agent, and
(y) the Lien granted to the Term Loan Agent under the Term Loan Documents) and
(z) Liens in connection with the Prepetition Escrowed Amounts to the extent
otherwise permitted hereunder;

(d) it is disputed by the processor or issuer of the applicable credit card, are
with recourse against a Borrower, or with respect to which a claim,
counterclaim, offset or chargeback has been asserted against a Borrower (to the
extent of such dispute, claim, counterclaim, offset or chargeback);

(e) it is owing to a processor which has the right under certain circumstances
to require such Borrower to repurchase Credit Card Accounts from such credit
card processor;

(f) it is due from a processor or issuer which is the subject of any Insolvency
Proceeding; or such process or issuer has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs, is not Solvent,
or is subject to Sanctions or any specially designated nationals list maintained
by OFAC; or such Borrower is not able to bring suit or enforce remedies against
processor or issuer through judicial process;

(g) it is not a valid, legally enforceable obligation of the applicable issuer
with respect thereto;

(h) it is evidenced by Chattel Paper or an Instrument;

(i) it does not conform with a covenant or representation herein in any material
respect; or

(j) it is deemed by Agent, in its Reasonable Credit Judgment, not to be an
Eligible Credit Card Account; provided that Agent shall give Borrowers prior
written notice setting forth the reasons for not treating such Account as an
Eligible Account and Agent shall be available to discuss such rationale with
Borrower Agent.

Prior to the inclusion of any Credit Card Accounts acquired as part of a
Permitted Acquisition in the Borrowing Base, (i) the conditions set forth in the
definition of “Permitted Acquisition” shall be satisfied, (ii) Agent shall have
been provided with such information as Agent shall reasonably request to
complete its evaluation of any such Credit Card Accounts and (iii) the Asset
Review and Approval Conditions shall have been satisfied; provided that any such
Eligible Credit Card Accounts may, in the Reasonable Credit Judgment of Agent,
be included in the Borrowing Base for a period not to exceed 60 days and in an
aggregate amount not to exceed 5% of the Credit Card Accounts Formula Amount
pending completion of any field examinations or appraisals required by Agent in
its Reasonable Credit Judgment.

Eligible In-Transit Inventory: Inventory owned by a Borrower that would be
Eligible Inventory if it were not subject to a Document and in transit from a
foreign location to a location of such Borrower within the United States, and
that is (a) is subject to a negotiable Document showing Agent (or, with the
consent of Agent, the applicable Borrower) as consignee, which Document is in
the possession of Agent or such other Person as Agent shall approve; (b) is
fully insured in a manner reasonably satisfactory to Agent; (c) is not sold by a
vendor that has a right to reclaim, divert shipment of, repossess, stop
delivery,

 

15



--------------------------------------------------------------------------------

claim any reservation of title or otherwise assert Lien rights against the
Inventory, or with respect to whom any Borrower is in default of any
obligations; (d) is subject to purchase orders and other sale documentation
satisfactory to Agent, and title has passed to such Borrower; (e) is shipped by
a common carrier that is not affiliated with the vendor and is not subject to
Sanctions orany Sanction or on any specially designated nationals list
maintained by OFAC; and (f) is being handled by a customs broker,
freight-forwarder or other handler that has delivered a Lien Waiver.
Notwithstanding the foregoing, no Inventory shall be Eligible In-Transit
Inventory if it is deemed by Agent, in its Reasonable Credit Judgment, not to be
Eligible In-Transit Inventory; provided that Agent shall give Borrowers prior
written notice setting forth the reasons for not treating such Inventory as
Eligible In-Transit Inventory and Agent shall be available to discuss such
rationale with Borrower Agent.

Eligible Inventory: Inventory owned by a Borrower except any Inventory with
respect to which any of the following exclusionary criteria set forth below
applies. No Inventory shall be an Eligible Inventory unless it:

(a) is finished goods or raw materials, and not work-in-process, packaging or
shipping materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies; provided that raw materials may be included as Eligible
Inventory notwithstanding this clause (a) to the extent not resulting in an
increase of the Borrowing Base of more than $1,000,000 at any one time;

(b) is not held on consignment, nor subject to any deposit or down payment;

(c) is in new and saleable condition and is not damaged, defective, shopworn or
otherwise unfit for sale;

(d) is not slow-moving, perishable, obsolete or unmerchantable, and does not
constitute returned or repossessed goods; provided Eligible Slow Moving
Inventory may be included as Eligible Inventory notwithstanding this clause
(d) to the extent not resulting in an increase of the Borrowing Base of more
than $5,000,000 at any one time;

(e) meets all standards imposed by any Governmental Authority, has not been
acquired from an entitya Person subject to Sanctions orany Sanction or on any
specially designated nationals list maintained by OFAC, and does not constitute
hazardous materials under any Environmental Law;

(f) conforms with the covenants and representations herein in all material
respects;

(g) it is (i) subject to a duly perfected, first priority Lien in favor of
Agent, and (ii) not subject to any other Lien (other than (x) Permitted Liens
that arise by operation of law and are junior to the Lien in favor of Agent, and
(y) the Lien granted to the Term Loan Agent under the Term Loan Documents) and
(z) Liens in connection with the Prepetition Escrowed Amounts to the extent
otherwise permitted hereunder;

(h) is within the continental United States or Canada, is not in transit except
between locations of Borrowers, and is not consigned to any Person; provided
that Eligible In-Transit Inventory may be included as Eligible Inventory
notwithstanding this clause (h) to the extent not resulting in an increase of
the Borrowing Base of more than $2,500,000 at any one time;

(i) is not subject to any warehouse receipt or negotiable Document;

(j) is not subject to any License or other arrangement that restricts such
Borrower’s or Agent’s right to dispose of such Inventory, unless Agent has
received an appropriate Lien Waiver;

 

16



--------------------------------------------------------------------------------

(k) is not located on leased premises or in the possession of a warehouseman,
processor, repairman, mechanic, shipper, freight forwarder or other Person,
unless the lessor or such Person has delivered a Lien Waiver or an appropriate
Rent and Charges Reserve has been established;

(l) is reflected in the details of a current perpetual inventory report;
provided that furniture Inventory owned by a Borrower may be included as
Eligible Inventory notwithstanding this clause (l); and

(m) it has not been deemed by Agent, in its Reasonable Credit Judgment, not to
be Eligible Inventory; provided that Agent shall give Borrowers prior written
notice setting forth the reasons for not treating such Inventory as Eligible
Inventory and Agent shall be available to discuss such rationale with Borrower
Agent.

Prior to the inclusion of any Inventory acquired as part of a Permitted
Acquisition in the Borrowing Base, (i) the conditions set forth in the
definition of “Permitted Acquisition” shall be satisfied, (ii) Agent shall have
been provided with such information as Agent shall reasonably request to
complete its evaluation of any such Inventory and (iii) the Asset Review and
Approval Conditions shall have been satisfied; provided that any such Eligible
Inventory may, in the Reasonable Credit Judgment of Agent, be included in the
Borrowing Base for a period not to exceed 60 days and in an aggregate amount not
to exceed 5% of the Inventory Formula Amount pending completion of any field
examinations or appraisals required by Agent in its Reasonable Credit Judgment.

Eligible Slow Moving Inventory: Inventory owned by a Borrower that would be
Eligible Inventory but is of the type or category that Borrowers then have a
supply of 52 weeks or more (based on sales over the then preceding 12
consecutive month period) unless Borrowers have not sold any inventory of such
type or category during the then immediately preceding 12 consecutive month
period.

Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, setoff or recoupment, credit bid, action in an
Obligor’s Insolvency Proceeding or otherwise).

Environmental Laws: Applicable Laws (including programs, permits and guidance
promulgated by regulators) relating to public health (other than occupational
safety and health regulated by OSHA) or the protection or pollution of the
environment, including CERCLA, RCRA and CWA.

Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.

Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

Equity Interest: (a)(i) the interest of any shareholder in a corporation;
partner in a partnership (whether general, limited, limited liability or joint
venture); member in a limited liability company; or (ii) any other form of
equity security or ownership interest in any Person, (b) all of the warrants,
options or other rights for the purchase, acquisition or exchange from such
Person of any of the foregoing (including through convertible securities), and
(c) any stock appreciation rights and restricted stock units.

ERISA: the Employee Retirement Income Security Act of 1974, as amended.

 

17



--------------------------------------------------------------------------------

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) the determination that any Pension Plan or Multiemployer Plan is considered
an at risk plan under Section 430(i) of the Code or Section 303 of ERISA or a
plan in critical or endangered status under Section 432(b) the Code or
Section 305 of ERISA; (f) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (g) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of application for a
waiver of the minimum funding standard with respect to any Pension Plan; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Obligor or
ERISA Affiliate.

EU Bail-In Legislation Schedule: the EU Bail-In Legislation Schedule published
by the Loan Market Association, as in effect from time to time.

Event of Default: as defined in Section 11.

Exchange Act: the Securities Exchange Act of 1934, as amended.

Excluded Subsidiary: any (a) Immaterial Subsidiary; (b) Foreign Subsidiary;
(c) Subsidiary that is prohibited by Applicable Law or by any contractual
obligation (with respect to any such contractual obligations, only to the extent
existing on the Closing Date or the date the applicable Person becomes a direct
or indirect Subsidiary of Company) from guaranteeing the Obligations or which
would require governmental (including regulatory) consent, approval, license or
authorization to provide a guarantee (unless such consent, approval, license or
authorization has been received); (d) Subsidiary that is not a Wholly-Owned
Subsidiary; (e) any Subsidiary of a Foreign Subsidiary and (f) Domestic
Subsidiary that owns no material assets other than Equity Interests in one or
more Foreign Subsidiaries. The Excluded Subsidiaries as of the ClosingAmendment
No. 3 Effective Date are listed on Schedule 1.1(b). Notwithstanding the
foregoing, in no event shall any Borrower be an Excluded Subsidiary.

Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) because such Obligor does not constitute an “eligible contract
participant” as defined in the act (determined after giving effect to any
keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation. If a Hedging
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.

 

18



--------------------------------------------------------------------------------

Excluded Taxes: (a) Taxes imposed on or measured by a Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes, in each case,
(i) as a result of such Recipient being organized under the laws of, or having
its principal office or applicable Lending Office located in, the jurisdiction
imposing such Tax, or (ii) constituting Other Connection Taxes; (b) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of a Lender
with respect to its interest in a Loan or Commitment pursuant to a law in effect
when the Lender acquires such interest (except pursuant to an assignment request
by Borrower Agent under Section 13.4) or changes its Lending Office, unless the
Taxes were payable to its assignor immediately prior to such assignment or to
the Lender immediately prior to its change in Lending Office; (c) Taxes
attributable to a Recipient’s failure to comply with Section 5.9; and (d) U.S.
federal withholding Taxes imposed pursuant to FATCA.

Existing Letter of Credit: letter of credit #3078027 issued by Bank of America,
N.A. in favor of EOS Acquisition I, LLC, dated October 26, 2005 and periodically
extended prior to the date hereofClosing Date with a current outstanding balance
of $18,472.33.

Existing Term Loan Agreement: the Credit Agreement, dated as of June 11, 2013,
among Company, the several banks and other financial institutions from time to
time parties thereto, Credit Suisse AG, Cayman Islands Branch, as administrative
agent and as collateral agent, and the other parties named therein, as amended.

Existing Term Loan Documents: “Loan Documents” as defined in the Existing Term
Loan Agreement.

Extraordinary Expenses: all costs (including all internally allocated costs of
Agent in connection with field examinations), expenses, fees or advances, in
each case, that Agent may incur during a Default or Event of Default, or during
the pendency of an Insolvency Proceeding of an Obligor, including those relating
to (a) any audit, inspection, repossession, storage, repair, appraisal,
insurance, manufacture, preparation or advertising for sale, sale, collection,
or other preservation of or realization upon any Collateral; (b) any action,
arbitration or other proceeding (whether instituted by or against Agent, any
Lender, any Obligor, any representative of creditors of an Obligor or any other
Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of Agent’s Liens with respect to any
Collateral), Loan Documents, Letters of Credit or Obligations, including any
lender liability or other Claims; (c) the exercise of any rights or remedies of
Agent in, or the monitoring of, any Insolvency Proceeding; (d) settlement or
satisfaction of taxes, charges or Liens with respect to any Collateral; (e) any
Enforcement Action; and (f) negotiation and documentation of any modification,
waiver, workout, restructuring or forbearance with respect to any Loan Documents
or Obligations. Such costs, expenses and advances include transfer fees, Other
Taxes, storage fees, insurance costs, permit fees, utility reservation and
standby fees, expenses of one counsel for the Lead ArrangersArranger and Agent
(which counsel shall be designated by Agent) and to the extent necessary, one
special or local counsel for Agent and Lead ArrangersArranger in each
appropriate jurisdiction, appraisal fees, brokers’ and auctioneers’ fees and
commissions, accountants’ fees, environmental study fees, wages and salaries
paid to employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses.

FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version if substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Dayday (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent; provided, that in
no event shall such rate be less than zero.

 

19



--------------------------------------------------------------------------------

Fee Claims Account: the account holding the Fee Claim Reserve Amount pursuant to
Article III.B.2 of the Plan of Reorganization.

Fee Claim Reserve Amount: as such term is defined in the Plan of Reorganization.

Fee Letters: collectively, (a) the fee letter agreement, dated as of May 13,
2013, between Agent and Company and, (b) the fee letter agreement, dated as of
May 13, 2013, among Original Lead Arrangers, Agent, SunTrust Bank and Company,
in each case and (c) the fee letter agreement, dated as of May 13, 2013the
Amendment No. 3 Effective Date, between Bank of America, N.A. and Company.

First Lien Debt: Total Debt that is secured by Liens that are not expressly
subordinated to the Liens securing the Obligations pursuant to a customary
intercreditor agreement; provided that Indebtedness under the Term Loan Facility
shall be deemed to be First Lien Debt.

Fiscal Quarter: each fiscal quarter of Company and its Subsidiaries for
accounting and tax purposes.

Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on the last Saturday of each December.

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Borrowers and Subsidiaries for the most recent twelve consecutive calendar
months, of (a) EBITDA minus Capital Expenditures (except those financed with
Borrowed Money other than Loans), to (b) Fixed Charges.

Fixed Charges: the sum of (a) cash interest expense (regardless of whether
accounted for under GAAP as another than interest expense, any amount deposited
in the in respect of the Specified Unsecured Prepetition Escrow Account after
the date hereof shall be treated as an interest expense for purposes of this
definition)Debt, plus (b) all principal payments in respect of Borrowed Money
(other than (xw) mandatory prepayments of the Term Loan Facility in connection
with asset sales, (yx) payments of the Obligations and, (zy) voluntary principal
payments in respect of the Existing Term Loan Agreement, the Term Loan Facility
and other Borrowed Money (to the extent, in the case of revolving Indebtedness,
accompanied by a permanent reduction in commitments) other than Obligations, and
(z) principal payments in respect of the Specified Unsecured Prepetition Debt),
plus (c) the aggregate amount of net Federal, state, local and foreign income
taxes and franchise and similar taxes paid in cash during such period, plus
(d) cash Distributions made, plus (e) cash costs of surety bonds to the extent
not deducted from Consolidated Net Income; provided that, notwithstanding
anything contained herein to the contrary, solely for purposes of calculating
the Payment Conditions, the amount described in clause (c) above shall be
determined on a pro forma basis by disregarding any reduction in the tax basis
of current assets pursuant to Sections 108 and 1017 of the Internal Revenue Code
as a result of the discharge of Indebtedness occurring in connection with the
bankruptcy Proceeding for the four fiscal quarters of 2015; provided, further,
that any reduction in clause (c) above due to the immediately preceding proviso
shall be limited to $10,000,000; provided, finally, that solely for determining
whether Payment Conditions are satisfied, any Specified Payment and Distribution
shall not be included in Fixed Charges.Fixed Charges, cash interest expense and
principal payments in respect of Borrowed Money expensed or made, as the case
may be, on the last day of a calendar quarter shall be deemed to have been made
on the last day of the Fiscal Quarter ending on or around such calendar quarter
end.

For purposes of determining the Fixed Charge Coverage Ratio, cash interest
expense for each of the months ending on or prior to May 31, 2013 shall be
deemed to be equal to the amounts set forth in the table below.

FLSA: the Fair Labor Standards Act of 1938.

Foreign Lender: any Lender that is not a U.S. Person.

 

20



--------------------------------------------------------------------------------

Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.

Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code.

Fronting Exposure: a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.

Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding or which would accrue but for the Insolvency
Proceeding (in each case, whether or not allowed in the proceeding); and (b) if
such Obligations are LC Obligations or inchoate or are contingent in nature, the
Cash Collateralization thereof (or delivery of a standby letter of credit
acceptable to Agent (and in the case of LC Obligations, the related Issuing
Bank) in its discretion, in the amount of required Cash Collateral). No Loans
shall be deemed to have been paid in full unless all Commitments related to such
Loans have terminated.

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority: any federal, state, local, foreign or other agency,
authority, body, commission, court, instrumentality, political subdivision,
central bank, or other entity or officer exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions for any
governmental, judicial, investigative, regulatory or self-regulatory authority
(including any supra-national bodies such as the European Union or European
Central Bank).

Guarantee and Collateral Agreement: the Guarantee and Collateral Agreement,
dated as of the Closing Date among Borrowers, Agent and each Guarantor, as the
same may be amended, supplemented or otherwise modified from time to time.

Guarantor Payment: as defined in Section 5.10.3.

Guarantors: Borrowers and each Subsidiary Guarantor and each other Person that
guarantees payment or performance of Obligations.

Guaranty: the guaranty set forth in the Guarantee and Collateral Agreement and
each other guaranty agreement executed by a Guarantor in favor of Agent.

Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.

Immaterial Subsidiary: on any date, any Subsidiary of Company that has had less
than 2.5% of Consolidated Total Assets and less than 2.5% of annual consolidated
revenues of Company and its Restricted Subsidiaries as reflected on the most
recent financial statements delivered pursuant to Section 10.1.2 prior to such
date; provided that (a) the aggregate assets and aggregate annual consolidated
revenues of all Immaterial Subsidiaries shall at no time exceed 5.0% of
Consolidated Total Assets or 5.0% of annual consolidated revenues of Company and
its Subsidiaries, respectively, and (b) Borrower Agent will designate in writing
to Agent from time to time the Subsidiaries which will cease to be treated as
“Immaterial Subsidiaries” in order to comply with the foregoing limitations.

 

21



--------------------------------------------------------------------------------

Indebtedness: as applied to any Person, without duplication, (a) all obligations
of such Person for borrowed money or with respect to deposits or advances of any
kind; (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments; (c) all obligations of such Person upon which interest
charges are customarily paid; (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person; (e) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (excluding trade
accounts payable incurred in the Ordinary Course of Business); (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed; (g) all guarantees or Contingent Obligations
of or by such Person of Indebtedness of others; (h) all Capital Lease
Obligations of such Person; (i) net obligations of such Person under any Hedging
Agreements, valued at the Agreement Value thereof; (j) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Disqualified Stock of such Person or any other Person or any
warrants, rights or options to acquire such Disqualified Stock, valued, in the
case of redeemable preferred interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (k) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit, bank guarantees or similar instruments; and
(l) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner, other
than to the extent that the instrument or agreement evidencing such Indebtedness
expressly limits the liability of such person in respect thereof.

Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information and
know-how, in each case, whether registered or not and including all applications
for the same., customer lists, know-how, software and databases; all embodiments
or fixations thereof and all related documentation, applications, registrations
and franchises; all licenses or other rights to use any of the foregoing; and
all books and records relating to the foregoing.

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that Company’s or a Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

Intellectual Property Notices: each notice of grant ofSecurity Agreement: each
trademark security interest in trademarks, notice of grant ofagreement, patent
security interest in patents and notice of grant ofagreement and copyright
security interest in copyrights,agreement substantially in the forms attached as
exhibits to the Guarantee and Collateral Agreement, required to be executed and
delivered by an Obligor under the terms of the Guarantee and Collateral
Agreement.

 

22



--------------------------------------------------------------------------------

Intercreditor Agreement: the Intercreditor Agreement of even date herewith,
dated as of April 7, 2017, among Obligors, the Term Loan Agent and Agent,
relating to the Term Loan Agreement and this Agreement, and any other
intercreditor agreement, on substantially the same terms and otherwise
reasonably satisfactory to Agent, entered into in connection with a refinancing
of the Term Loan Agreement and to the extent such refinancing is permitted under
this Agreement and the Intercreditor Agreement.

Interest Period: as defined in Section 3.1.3.

Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).

Inventory Formula Amount: the lesser of (i) 75% of the Value of Eligible
Inventory; and (ii) 85% of the NOLV Percentage of the Value of Eligible
Inventory.

Inventory Reserve: reserves established by Agent in its Reasonable Credit
Judgment to reflect factors that may negatively impact the Value of Inventory,
including change in salability, obsolescence, seasonality, theft, shrinkage,
imbalance, change in composition or mix, markdowns and vendor chargebacks.

Investment: an Acquisition; an acquisition of record or beneficial ownership of
any Equity Interests of a Person; or a loan, advance or capital contribution to
or other investment in a Person.

IP Assignment: a collateral assignment or security agreement pursuant to which
an Obligor grants a Lien on its Intellectual Property to Agent, as security for
its Obligations.

IRS: the United States Internal Revenue Service.

Issuing Bank: Bank of America or(including any AffiliateLending Office of Bank
of America), or any replacement issuer appointed pursuant to Section 2.2.4.

Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.

JPM Letter of Credit: letter of credit #672484 issued by JPMorgan in favor of
Employers Insurance Company of Wausau, dated as of June 1, 2013 and periodically
extended prior to the date hereof with a current outstanding balance of $250,000
and expiring on September 1, 2013.

LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance satisfactory to Issuing Bank and
Agent.

LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and Revolver Usage does not exceed the Borrowing
Base; (c) the Letter of Credit and payments thereunder are denominated in
Dollars or other currency satisfactory to Agent and Issuing Bank; and (d) the
purpose and form of the proposed Letter of Credit are satisfactory to Agent and
Issuing Bank in their discretion.

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with any Letter of Credit.

 

23



--------------------------------------------------------------------------------

LC Obligations: the sum of (a) all amounts owing by Borrowers for drawings under
Letters of Credit; and (b) the Stated Amount of all outstanding Letters of
Credit.

LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Agent and Issuing Bank.

Lead ArrangersArranger: as defined in the Preamble hereto.

Lender Indemnitees: Lenders and Secured Bank Product Providers, and their
officers, directors, employees, Affiliates, agents and attorneys.

Lenders: as defined in the preamblelenders party to this Agreement, (including
Agent in its capacity as a provider of Swingline Loans) and any other Person who
hereafter becomes a “Lender” pursuant to an Assignment and Acceptance, including
any Lending Office of the foregoing.

Lending Office: the office (including any domestic or foreign Affiliate or
branch) designated as such by the applicable Lender at the time it becomes party
to this Agreement or thereaftera Lender or Issuing Bank by notice to Agent and
Borrower Agent.

Letter of Credit: any standby or documentary letter of credit, foreign guaranty,
documentary bankers acceptance, indemnity, reimbursement agreement or similar
instrument issued by Issuing Bank for the account or benefit of a Borrower or
Affiliate of a Borrower; provided that, to the extent that any Letter of Credit
is issued for the benefit of an Affiliate of a Borrower, each Borrower shall be
jointly and severally liable for all reimbursement obligations under such Letter
of Credit.

Letter of Credit Subline: $20,000,000.

LIBOR: for any Interest Period, the per annum rate of interest (rounded up, if
necessary, to the nearest 1/8th of 1%) determined by Agent at approximately
11:00 a.m. (London time) two Business Days prior to commencement of such
Interest Periodan interest period, for a term comparableequivalent to such
Interest Periodperiod, equal to (a) the British Bankers Association LIBORLondon
Interbank Offered Rate, or comparable or successor thereto if such association
is no longer making such rate availablerate approved by Agent, as published byon
the applicable Reuters screen page (or other commercially available source
designated by Agent); or (b) if the rate described in clause (a) is unavailable
for any reason, the interest rate at which Dollar deposits in the approximate
amount of the Loan would be offered by Agent’s London branch to major banks in
the London interbank Eurodollar market. from time to time); provided, that any
comparable or successor rate shall be applied by Agent, if administratively
feasible, in a manner consistent with market practice; provided, further, that
in no event shall LIBOR be less than zero.

LIBOR Loan: a Loan that bears interest based on LIBOR.

License: any material written license or written agreement under which an
Obligor or any of its Subsidiaries is granted the right or otherwise is
authorized to use Intellectual Property in connection with any manufacture,
marketing, distribution or disposition of Collateral, thatany use of Property or
any other conduct of its business, that requires a guaranteed minimum payment of
Royalties in excess of $250,000500,000 per year.

Licensor: any Person from whom a Borroweran Obligor obtains the right to use any
material Intellectual Property under a license.

Lien: a Person’s interest in Property securing an obligation owed to, or a claim
by, such Person, including any lien, security interest, pledge, hypothecation,
assignment, trust, reservation, encroachment, easement, right-of-way, covenant,
condition, restriction, leases, or other title exception or encumbrance.

 

24



--------------------------------------------------------------------------------

Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License. Notwithstanding anything herein to the contrary, Lien
Waivers shall be deemed delivered for 30 days following the Closing Date with
respect to any landlord, warehouseman, processor, shipper, customs broker,
freight forwarder, repairman, mechanic, bailee or Licensor that executed and
delivered the equivalent of a Lien Waiver under the ABL DIP (as defined in the
definition of “DIP Facilities”).

Loan: a loan made pursuant to Section 2.1, and any Swingline Loan, Overadvance
Loan or Protective Advance.

Loan Documents: this Agreement, the Security Documents, the Intercreditor
Agreement, each Borrowing Base Certificate, each Compliance Certificate, the Fee
Letters, each LC Document Real Estate Related Document, Borrower Materials, any
promissory notes issued pursuant to this Agreement and any other note, document,
instrument or agreement now or hereafter delivered by an obligor or other Person
to Agent or a Lender in connection with any transactions relating hereto.

Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.

Margin Stock: as defined in Regulation U of the Board of Governors.

Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business, assets,
liabilities, operations or financial condition of Company, individually or the
Obligors, taken as a whole, on the value of any material Collateral, on the
enforceability of any Loan Documents, or on the validity or priority of Agent’s
Liens on any Collateral; (b) materially impairs the ability of an Obligor to
perform its obligations under the Loan Documents, including repayment of any
Obligations; or (c) otherwise materially impairs the ability of Agent or any
Lender to enforce or collect any Obligations or to realize upon any Collateral.

Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) for which breach,
termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect; or (b) that relates to Subordinated Debt, or to
Indebtedness in an aggregate amount of $2,500,000 or more.

Moody’s: Moody’s Investors Service, Inc., and its successors.

Mortgage: a mortgage or deed of trust in which an Obligor grants a Lien on its
Real Estate to Agent, as security for the repayment of the Obligations.

 

25



--------------------------------------------------------------------------------

Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

Net First Lien Leverage Ratio: on any date, the ratio of (a) First Lien Debt on
such date minus Unrestricted Cash, to (b) EBITDA for the period of four
consecutive Fiscal Quarters most recently ended on or prior to such date.

Net Proceeds: with respect to an Asset Disposition, cash proceeds (including
cash proceeds subsequently received (but only as and when received) in respect
of noncash consideration initially receive), net of (i) selling expenses
(including broker’s and advisors fees or commissions, legal fees, transfer and
similar taxes and Borrowers’ good faith estimate of income taxes paid or payable
in connection with such sale), (ii) amounts provided as a reserve, in accordance
with GAAP, against any liabilities under any indemnification obligations or
purchase price adjustment associated with such Asset Disposition (provided that,
to the extent and at the time any such amounts are released from such reserve,
such amounts shall constitute Net Proceeds) and (iii) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness for
borrowed money which is secured by the asset sold in such Asset Sale and
(A) which is required to be repaid with such proceeds or (B) to the extent such
Indebtedness is required to be repaid because the asset sold is removed from a
borrowing base supporting such Indebtedness (in each case, other than
(x) Indebtedness hereunder and (y) any such Indebtedness assumed by the
purchaser of such asset).

Net Senior Leverage Ratio: on any date, the ratio of (a) Senior Debt on such
date minus Unrestricted Cash, to (b) EBITDA for the period of four consecutive
Fiscal Quarters most recently ended on or prior to such date.

Net Total Leverage Ratio: on any date, the ratio of (a) Total Debt on such date
minus Unrestricted Cash, to (b) EBITDA for the period of four consecutive Fiscal
Quarters most recently ended on or prior to such date.

NOLV Percentage: the net orderly liquidation value of Inventory (provided that
Inventory consisting of raw materials, Eligible In-Transit Inventory and
Eligible Slow Moving Inventory shall each be subject to a separate NOLV
Percentage), expressed as a percentage, expected to be realized at an orderly,
negotiated sale held within a reasonable period of time, net of all liquidation
expenses, as determined from the most recent appraisal of Borrowers’ Inventory
performed by an appraiser and on terms satisfactory to Agent.

Non-Extension Notice Date: as defined in Section 2.2.1(e).

Notice of Borrowing: a Notice of Borrowing to be providedrequest by Borrower
Agent to requestfor a Borrowing of Revolver Loans, in form satisfactory to
Agent.

Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
providedrequest by Borrower Agent to requestfor a conversion or continuation of
any Loansa Loan as a LIBOR LoansLoan, in form satisfactory to Agent.

Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, including
interest that accrues following the commencement of an Insolvency Proceeding or
which would accrue but for the commencement of such Insolvency Proceeding
(whether or not allowed in such proceeding), (d) Secured Bank Product
Obligations, and (e) other Indebtedness, obligations and liabilities of any kind
owing by Obligors pursuant to the Loan Documents, including obligations under
the Secured

 

26



--------------------------------------------------------------------------------

Guarantee (as defined in the Guarantee and Collateral Agreement), whether now
existing or hereafter arising, whether evidenced by a note or other writing,
whether allowed in any Insolvency Proceeding, whether arising from an extension
of credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several;
provided, that Obligations of an Obligor shall not include its Excluded Swap
Obligations.

Obligor: each Borrower, Guarantor, or other Person that is liable for payment of
any Obligations or that has granted a Lien in favor of Agent on its assets to
secure any Obligations.

OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.

Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, undertaken in good faith and consistent with Applicable Law and past
practices.

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.

Original Lead Arrangers: Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Suntrust Robinson Humphrey, Inc., as joint lead arrangers.

OSHA: the Occupational Safety and Hazard Act of 1970.

Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).

Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 13.4(c)).

Overadvance: as defined in Section 2.1.5.

Overadvance Loan: a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.

Participant: as defined in Section 13.2.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

Payment Conditions: with respect to the applicable specified activity on any
date of determination, (a) no Default or Event of Default exists or would result
from the specified activity; (b) Specified Availability on the date of such
determination, before and after giving pro forma effect to such specified
activity, is greater than or equal to the greater of (i) 2015% of the
Commitments at such time and (ii) $20,000,00018,750,000; (c) the average daily
amount of Specified Availability for the 60-day period immediately preceding
such specified activity shall have been greater than or equal to the greater of
(i) 2015% of the Commitments at such time and (ii) $20,000,00018,750,000,
calculated on a

 

27



--------------------------------------------------------------------------------

pro forma basis assuming such specified activity occurred on the first day of
such 60-day period; (d) Borrowers shall be in compliance with a Fixed Charge
Coverage Ratio for the trailing twelve-month period ended immediately prior to
such date of 1.0 to 1.0, determined on a pro forma basis assuming such specified
activity occurred on the first day of such period; and (e) Borrowers shall have
delivered a certificate to Agent certifying as to clauses (a) through (d) above
and setting forth projections prepared in good faith demonstrating that
Specified Availability shall be greater than or equal to the greater of (i)
2015% of the Commitments at such time and (ii) $20,000,00018,750,000 for the
greater of (x) the 90-day period following such specified activity and (y) the
period following such specified activity up to and including August 31 of such
year (or the following year if such specified activity occurs after August 31 of
such year).

Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.

PBGC: the Pension Benefit Guaranty Corporation.

Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by any Obligor or ERISA Affiliate or to which
such Obligor or ERISA Affiliate contributes or has an obligation to contribute,
or in the case of a multiple employer or other plan described in Section 4064(a)
of ERISA, has made contributions at any time during the preceding five plan
years.

Perfection Certificate: as defined in the Guarantee and Collateral Agreement.

Permitted Acquisition: any Acquisition as long as (a) no Default or Event of
Default exists or is caused thereby; (b) the Acquisition is consensual and such
Acquisition and all transactions related thereto shall be consummated in
accordance with Applicable Law; (c) the assets, business or Person being
acquired is useful or engaged in the same or a similar line of business as
Borrowers and Subsidiaries; (d) and is located or organized within the United
States; (d) the assets, business or Person being acquired has EBITDA for the 12
month period most recently ended of no less than negative $3,000,000; provided
that EBITDA for purposes of this clause (d) shall be calculated after giving pro
forma effect to such Acquisition (including pro forma adjustments arising out of
events which are directly attributable to such Acquisition, are factually
supportable, and are expected to have a continuing impact, in each case to be
mutually and reasonably agreed upon by Company and Agent); (e) no Indebtedness
or Liens are assumed or incurred, other than Permitted Indebtedness and
Permitted Liens; provided that no Liens shall be permitted on acquired Inventory
or Accounts at the time of such Acquisition; (ef) the Payment Conditions are
satisfied; (fg) if, as a result of such Acquisition, a new Subsidiary is formed
or acquired, Obligors shall comply with all applicable provisions of Sections
10.1.14 and 5.10; (gh) Obligors shall take such actions as may be required or
reasonably requested to ensure that Agent, for the ratable benefit of the
Lenders and other Secured Parties, has a perfected security interest, to the
extent contemplated in the Guarantee and Collateral Agreement and with the
priority contemplated in the Intercreditor Agreement, in any assets acquired in
such Acquisition and required to become Collateral pursuant to Section 10.1.14
or any other Loan Document; and (fi) Borrowers use commercially reasonable
efforts to deliver to Agent, at least 10 Business Days prior to the Acquisition
(but in any event shall deliver to Agent within 15 Business DayDays prior to the
Acquisition), copies of all material agreements relating thereto and a
certificate, in form and substance satisfactory to Agent, stating that the
Acquisition is a “Permitted Acquisition” and demonstrating compliance with the
foregoing requirements.

Permitted Asset Disposition: as long as no Default or Event of Default exists
and all Net Proceeds are remitted to Agent to the extent required by Section 5.2
or the other provisions of the Loan Documents and subject to the terms of the
Intercreditor Agreement, an Asset Disposition that is

 

28



--------------------------------------------------------------------------------

(a) dispositions or abandonments of damaged, worn-out, obsolete, unmerchantable
or surplus equipment and property (including Intellectual Property)Equipment, in
each case in the Ordinary Course of Business;

(b) dispositions of Inventory in the Ordinary Course of Business;

(c) dispositions of Cash Equivalents in the Ordinary Course of Business;

(d) dispositions between and among Borrowers and the Subsidiaries; provided that
if the transferor in such a transaction is an Obligor, then either (x) the
transferee must be an Obligor, (y) the aggregate amount of all dispositions made
pursuant to this clause (d)(y) shall not exceed $2,500,000 in the aggregate
during the term of this Agreement, or (z) the portion of any such Disposition
made for less than fair market value and any non-cash consideration received in
exchange for such Disposition shall in each case constitute an Investment in
such Subsidiary and must be otherwise permitted hereunder;

(e) dispositions solely among Subsidiaries that are not Obligors;

(f) the sale of services, or the termination of any contracts, in each case in
the Ordinary Course of Business;

(g) the granting of Liens permitted by Section 10.2.2;

(h) the sale or discount, in each case without recourse, of accounts receivable
arising in the Ordinary Course of Business and not included in the most recently
delivered Borrowing Base Certificate delivered hereunder, but only in connection
with the compromise or collection thereof;

(i) any involuntary loss, damage or destruction of property, or any involuntary
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, or confiscation or requisition or use of property;

(j) the leasing or subleasing of assets of Borrowers or their Subsidiaries in
the Ordinary Course of Business;

(k) the sale or issuance of Equity Interests (other than Disqualified Stock) of
Company not resulting in a Change of Control;, so long as (i) such disposition
is made at fair market value, (ii) in any such disposition, at least 90% of the
purchase price is paid in cash, and the Net Proceeds thereto are applied against
the Loans in accordance with, and to the extent required by, Section 5.2;

(l) (i) the lapse of registered patents, trademarks, copyrights and other
Intellectual Property of Borrowers and their Subsidiaries to the extent not
economically desirable in the conduct of their business or (ii) the abandonment
of patents, trademarks, copyrights, or other Intellectual Property rights in the
Ordinary Course of Business; so long as (in each case under clauses (i) and
(ii)), (x) with respect to copyrights, such copyrights are not material revenue
generating copyrights, and (y) such lapse is not materially adverse to the
interests of the Secured Parties hereunder;

(m) the making of Distributions that are expressly permitted to be made pursuant
to Section 10.2.4 of this Agreement;

(n) a Carson-Dellosa Drag-Along Sale[reserved;]

(o) contributions of assets to joint ventures and other dispositions
constituting Investments, in each case to the extent permitted under
Section 10.2.5;

 

29



--------------------------------------------------------------------------------

(p) dispositions of Investments in joint ventures and other non-wholly owned
entities to the extent required by, or made pursuant to buy/sell arrangements
between the parties set forth in, joint venture arrangements, shareholder
agreements, and similar binding agreements;[reserved;]

(q) dispositions constituting the licensing or cross-licensing, in any case, on
an non-exclusive basis, of Intellectual Property rights in the Ordinary Course
of Business;

(r) sale leaseback transactions with respect to property having a fair market
value not to exceed $5,000,000 in the aggregate during the term of this
Agreement;

(s) a disposition not in the Ordinary Course of Business of assets (other than
ABL Priority Collateral) so long as the Net Proceeds thereof are applied in
accordance with the Term Loan Facility or any replacement thereof to the extent
required thereby;[reserved;]

(t) a disposition not in the Ordinary Course of Business of assets (other than
ABL Priority Collateral) at any time in an amount not to exceed the greater of
$10,000,000 and 2.5% of Consolidated Total Assets in any Fiscal Year[reserved;]

(u) a Specified Asset Disposition so long as (i) the Payment Conditions are
satisfied, (ii) the Net TotalSenior Leverage Ratio calculated immediately after
such disposition is not greater than the Net TotalSenior Leverage Ratio
calculated immediately prior to such disposition, and (iii) the Net First Lien
Leverage Ratio calculated immediately after such disposition is not greater than
the Net First Lien Leverage Ratio calculated immediately prior to such
disposition, (iv) any proceeds of such disposition constituting ABL Priority
Collateral are used to repay the Loans without any Commitment reduction, (viv)
immediately prior to the disposition, Borrowers deliver to Agent an updated
Borrowing Base Certificate removing the relevant assets and demonstrating that
the Payment Conditions are still satisfied and demonstrating that Availability
shall be greater than or equal to the greater of (x) 2015% of the Commitments at
such time and (y) $20,000,00018,750,000 for the twelve-month period following
such disposition; and

(v) as otherwise approved in writing by Agent and the Required Lenders;

(w) Asset Dispositions in each Fiscal Year during the term of this Agreement in
an amount of up to $250,000, but not to exceed $750,000 in the aggregate during
the term of this Agreement;

provided that in any Asset Disposition permitted under clauses (a) through (v)
(other than under clauses (d), (e), (i), (l), (m), (n), (o), (q) and (pr))
above, Borrowers receive fair market value (as determined by Borrowers in good
faith) and at least 75% of the proceeds consist of cash or Cash Equivalents
(provided further, that the following shall be deemed to be cash: (1) any
liabilities (as shown on Company’s most recent balance sheet provided hereunder
or in the footnotes thereto) of an Obligor, other than liabilities that are by
their terms subordinated to the payment in cash of the Obligations, that are
assumed by the transferee with respect to the applicable Asset Disposition and
for which Company and all of its Subsidiaries shall have been validly released
by all applicable creditors in writing and (2) any securities received by the
applicable Obligor from such transferee that are converted by such Obligor into
cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within 30 days following the closing of the applicable Asset
Disposition..

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the ClosingAmendment No. 3 Effective Date and set forth in
Schedule 10.2.1, and any extension or renewal thereof that does not increase the
amount of such Contingent Obligation when extended or renewed; (d) incurred in
the Ordinary Course of Business with respect to surety, appeal or performance
bonds, or other similar obligations; (e) arising from customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
hereunder; (f) arising under the Loan Documents or the Term Loan Facility; or
(g) in an aggregate amount of $2,500,000 or less at any time.

 

30



--------------------------------------------------------------------------------

Permitted First Lien Debt: Indebtedness incurred by Borrowers for Borrowed
Money; provided that (a) such Indebtedness satisfies the requirements set forth
below and (b) Company shall have delivered to Agent a certificate of a Senior
Officer (i) designating such Indebtedness as “Permitted First Lien Debt”, (ii)
specifying the initial principal amount thereof, (iii) identifying the trustee,
administrative agent or collateral agent (or equivalent agent or representative
of the creditors) thereunder and (iv) certifying that such Indebtedness
satisfies the requirements set forth in this definition and that after giving
effect to the incurrence thereof no Default or Event of Default shall have
occurred and be continuing. No Indebtedness shall be Permitted First Lien Debt
at any time unless it satisfies the following requirements at such time:

(i) the final maturity date of any such Indebtedness shall be no earlier than 91
days following the Revolver Termination Date;

(ii) none of the obligors or guarantors with respect to such Indebtedness shall
be a Person that is not an Obligor;

(iii) such Indebtedness shall not require any scheduled payments of principal
prior to the Revolver Termination Date, other than any such scheduled payments
that, during any one-year period after the date of issuance or incurrence of
such Indebtedness, together with all other scheduled payments of principal in
respect of Permitted Ratio Debt during such one-year period, do not exceed 1% of
the initial principal amount of all Permitted Ratio Debt outstanding at the time
such Indebtedness was issued, after giving effect to such issuance;

(iv) such Indebtedness shall not be subject to any terms requiring any obligor
of such Indebtedness to pay, prepay, purchase, repurchase, redeem, retire,
cancel or terminate (or offer to do any of the foregoing) such Indebtedness
other than (A) at maturity, (B) pursuant to scheduled payments of principal that
comply with clause (iii) above and (C) customary mandatory prepayments (1) in
the event of a “change in control” (or similar event), (2) in the event of an
“asset sale” (or similar event, including condemnation or casualty), subject to
customary reinvestment rights; provided such prepayment shall not apply to the
sale or disposition of ABL Priority Collateral, and (3) in the case of any
Indebtedness that constitutes a term loan, on account of annual “excess cash
flow” on terms approved by Agent (such approval not to be unreasonably
withheld); provided that any mandatory prepayments on account of annual “excess
cash flow” shall only be permitted if the Payment Conditions are satisfied; and

(v) such Indebtedness (A) shall not be secured on a first-priority basis by any
assets of any Obligor other than assets that do not constitute ABL Priority
Collateral and (B) if secured by the Collateral, shall be subject to the
Intercreditor Agreement or another intercreditor agreement reasonably
satisfactory to Agent.

Permitted Indebtedness: as defined in Section 10.2.1.

Permitted Lien: as defined in Section 10.2.2.

Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount together with all Capital Lease Obligations does not exceed
$15,000,0002,000,000 at any time and its incurrence does not violate
Section 10.2.3.

 

31



--------------------------------------------------------------------------------

Permitted Ratio Debt: at any time, the aggregate principal amount of
(i) Permitted First Lien Debt and (ii) Permitted Unsecured Debt then
outstanding.

Permitted Surety Bonds: unsecured guarantees and reimbursement obligations
incurred in the Ordinary Course of Business with respect to surety and appeal
bond, performance bonds, bid bonds, appeal bonds, completion guarantee and
similar obligations.

Permitted Unsecured Debt: Indebtedness incurred by Borrowers for Borrowed Money;
provided that (a) such Indebtedness satisfies the requirements set forth below
and (b) Company shall have delivered to Agent a certificate of a Senior Officer
(i) designating such Indebtedness as “Permitted Unsecured Debt”, (ii) specifying
the initial principal amount thereof, (iii) identifying the trustee,
administrative agent or collateral agent (or equivalent agent or representative
of the creditors) thereunder and (iv) certifying that such Indebtedness
satisfies the requirements set forth in this definition and that after giving
effect to the incurrence thereof no Default or Event of Default shall have
occurred and be continuing. No Indebtedness shall be Permitted Unsecured Debt at
any time unless it satisfies the following requirements at such time:

(i) the final maturity date of any such Indebtedness shall be no earlier than 91
days following the Revolver Termination Date;

(ii) none of the obligors or guarantors with respect to such Indebtedness shall
be a Person that is not an Obligor;

(iii) such Indebtedness shall not require any scheduled payments of principal
prior to the Revolver Termination Date, other than any such scheduled payments
that, during any one-year period after the date of issuance or incurrence of
such Indebtedness, together with all other scheduled payments of principal in
respect of Permitted Ratio Debt during such one-year period, do not exceed 1% of
the initial principal amount of all Permitted Ratio Debt outstanding at the time
such Indebtedness was issued, after giving effect to such issuance;

(iv) such Indebtedness shall not be subject to any terms requiring any obligor
of such Indebtedness to pay, prepay, purchase, repurchase, redeem, retire,
cancel or terminate (or offer to do any of the foregoing) such Indebtedness
other than (A) at maturity, (B) pursuant to scheduled payments of principal that
comply with clause (iii) above and (C) customary mandatory prepayments (1) in
the event of a “change in control” (or similar event), (2) in the event of an
“asset sale” (or similar event, including condemnation or casualty), subject to
customary reinvestment rights; provided such prepayment shall not apply to the
sale or disposition of ABL Priority Collateral, and (3) in the case of any
Indebtedness that constitutes a term loan, on account of annual “excess cash
flow” on terms approved by Agent (such approval not to be unreasonably
withheld); provided that any mandatory prepayments on account of annual “excess
cash flow” shall only be permitted if the Payment Conditions are satisfied; and

(v) such Indebtedness shall be unsecured.

Person: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.

 

32



--------------------------------------------------------------------------------

Plan: any employee benefit plan (as defined in Section 3(3) of ERISA)
established by an Obligor or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

Plan of Reorganization: the Debtors’ Second Amended Joint Plan of Reorganization
under Chapter 11 of the Bankruptcy Code, as filed with the Bankruptcy Court on
May 23, 2013.

Platform: as defined in Section 14.3.3.

Prepetition Escrow Account: the escrow account holding the Prepetition Escrowed
Amounts.

Prepetition Escrow Agreement: the Escrow Agreement, dated as of February 27,
2013, among Borrower, Bayside Finance LLC, as administrative agent for the
Prepetition Term Loan Agreement (as defined therein), U.S. Bank National
Association, as administrative agent for the Credit Agreement (as defined
therein) and U.S. Bank National Association, as escrow agent.

Prepetition Escrow Reserve: so long as the Escrow Agreement is in effect, at all
times the aggregate amount of (a) an amount equal to one month of accrued
interest in connection with the Prepetition Escrowed Amounts, plus (b) accrued
and unpaid professional fees and expenses.

Prepetition Escrowed Amounts: as defined in the Plan of Reorganization.

Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.

Pro Forma Transaction: any Investment that results in a person becoming a
Subsidiary, any Permitted Acquisition, any Asset Disposition that results in a
Subsidiary ceasing to be a Subsidiary, any Investment constituting an
acquisition of assets constituting a business unit, line of business or division
of another Person or any Asset Disposition of a business unit, line of business
or division of Borrowers or any Subsidiary, in each case whether by merger,
consolidation, amalgamation or otherwise and any other transaction that by the
terms of this Agreement requires a financial ratio or test to be determined on a
“Pro Forma Basis” or to be given “pro forma effect”.

Pro Rata: with respect to any Lender, a percentage (rounded to the ninth decimal
place) determined (a) by dividing the amount of such Lender’s Commitment by the
aggregate outstanding Commitments; or (b) following termination of the
Commitments, by dividing the amount of such Lender’s Loans and LC Obligations by
the aggregate outstanding Loans and LC Obligations or, if all Loans and LC
Obligations have been paid in full and/or Cash Collateralized, by dividing such
Lender’s and its Affiliates’ remaining Obligations by the aggregate remaining
Obligations.

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or such Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment during such contest could not have a Material Adverse Effect,
nor result in forfeiture or sale of any material assets of such Obligor; (e) no
Lien, other than any Permitted Lien, is imposed on assets of such Obligor,
unless bonded and stayed to the reasonable satisfaction of Agent in its
discretion; and (f) if the obligation results from entry of a judgment or other
order, such judgment or order is stayed pending appeal or other judicial review.

 

33



--------------------------------------------------------------------------------

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Protective Advances: as defined in Section 2.1.6.

Purchase Money Debt: (a) Indebtedness (other than the Obligations) for payment
of any of the purchase price of the acquisition, construction or improvement of
any fixed or capital assets; (b) Indebtedness (other than the Obligations)
incurred within 18090 days before or after the acquisition or completion of such
construction or improvement of any fixed assets or capital assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Indebtedness and constituting a Capital
Lease or a purchase money security interest under the UCC.

Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any land and/or any buildings, structures, parking areas or other
improvements thereon together with any related real Property interests related
thereto.

Reasonable Credit Judgment: Agent’s commercially reasonable credit judgment
(from the perspective of a secured, asset-based lender) exercised, in good faith
and, as it relates to the establishment or increase of Availability Reserves,
the determination of the Dilution Percent, the requirement for field
examinations and appraisals, or the adjustment or imposition of exclusionary
criteria; provided that (a) such establishment, increase, adjustment or
imposition after the Closing Date be based on the analysis of facts or events
first occurring or first discovered by Agent, after the Closing Date or that are
materially different from facts or events occurring or known to Agent, on the
Closing Date; (b) the imposition or increase of any Availability Reserve shall
not duplicate (x) the exclusionary criteria set forth in the definitions of
“Eligible Accounts,” “Eligible Credit Card Account” and “Eligible Inventory,” as
applicable (and vice versa), or (y) any reserves deducted in computing book
value or net orderly liquidation value; and (c) the amount of any such
Availability Reserve so established or the effect of any adjustment or
imposition of exclusionary criteria shall bear a reasonable relationship to the
effects that form the basis thereunder. Subject to the foregoing, in exercising
such judgment, Agent may consider any factors that could increase the credit
risk of lending to Borrowers on the security of the Collateral.

Recipient: Agent, Issuing Bank, any Lender or any other recipient of a payment
to be made by an Obligor under a Loan Document or on account of an Obligation.

Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that, together with the undrawn commitments
therefor, does not exceed the sum of the principal amount of the Indebtedness
and the undrawn commitments therefor, in each case being extended, renewed or
refinanced (solely for purposes of this definition, “Refinanced Debt”) plus
accrued interest (including any interest paid in kind), fees and premiums (if
any) thereon and reasonable fees and expenses associated with the refinancing;
(b) the Refinanced Debt shall be repaid, defeased or satisfied and discharged on
a dollar-for-dollar basis (or such lesser basis that results in repayment in
full of such Refinanced Debt), and all accrued interest, fees and premiums (if
any) in connection therewith shall be paid, substantially concurrently with such
refinancing; (c) it has a final maturity no sooner than, a

 

34



--------------------------------------------------------------------------------

weighted average life no less than, and an interest rate no greater than, the
Refinanced Debt; (d) if it is secured, the terms and conditions relating to
collateral for such Indebtedness, taken as a whole, shall be no more favorable
to the investors providing such Indebtedness than the terms and conditions with
respect to the collateral for the Refinanced Debt (and the Liens on any
collateral securing such Indebtedness shall have the same (or lesser) priority
as the Refinanced Debt relative to the Liens on the Collateral securing the
Obligations) and if such Refinancing Debt is secured by the Collateral, it shall
be subject to the Intercreditor Agreement; (e) it is subordinated to the
Obligations at least to the same extent as the Indebtedness being extended,
renewed or refinanced; (f) such Refinancing Debt shall be otherwise on terms and
conditions (other than interest, fees, premiums, funding discounts, optional
prepayment provisions, guarantees, collateral and subordination) that are, taken
as a whole, in the reasonable good faith determination of Borrowers, not
materially less favorable to Borrowers than those applicable to the Refinanced
Debt; (g) no additional Lien is granted to secure it; (h) no additional Person
is obligated on such Indebtedness; and (i) upon giving effect to it, no Default
or Event of Default exists.

Refinancing Debt: Borrowed Money or any commitment to extend credit that is the
result of an extension, renewal or refinancing of Indebtedness permitted under
Section 10.2.1(b), (d) (other than Indebtedness consisting of letters of credit
issued by Wells Fargo and listed on Schedule 10.2.1), (f), (i) or (j), or (f) or
any commitment to extend credit in connection with the foregoing.

Reimbursement Date: as defined in Section 2.2.2.

Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following, in form and substance satisfactory to Agent and
received by Agent for review at least 15 days prior to the effective date of the
Mortgage: (a) a mortgagee title policy (or binder therefor) covering Agent’s
interest under the Mortgage, by an insurer acceptable to Agent (provided,
however, so long as the Term Loan Facility is in effect, that any insurer deemed
acceptable to the Term Loan Agent pursuant to the Term Loan Facility shall be
acceptable to Agent hereunder) which must be fully paid on such effective date
and which will be in an amount reasonably satisfactory to the Term Loan Agent
pursuant to the Term Loan Facility, but in no event exceeding One Hundred Ten
Percent (110%) of the value of such property as determined by the appraisal
report delivered pursuant to clause (d) herein or in the event that no such
appraisal is ordered, as reasonably agreed upon by the applicable Borrower and
the Term Loan Agent pursuant to the Term Loan Facility; (b) a survey of the Real
Estate, in form and substance reasonably satisfactory to Agent, certified by a
licensed surveyor acceptable to Agent (provided, however, so long as the Term
Loan Facility is in effect, that any survey and surveyor acceptable to the Term
Loan Agent pursuant to the Term Loan Facility shall be deemed acceptable to
Agent hereunder); (c) a life-of-loan flood hazard determination and, if the Real
Estate is located in a special flood hazard area, an acknowledged notice to the
applicable Borrower and flood insurance by an insurer acceptable to Agent
(provided, however, so long as the Term Loan Facility is in effect, that any
survey and surveyor acceptable to the Term Loan Agent pursuant to the Term Loan
Facility shall be deemed acceptable to Agent hereunder); (d) if requested by
Agent, an appraisal complying with the requirements of the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, by a third-party
appraiser acceptable to Agent, and in form and substance satisfactory to
Required Lenders; (e) upon the reasonable request of Agent, Phase I
environmental assessments (“Phase Is”), prepared by environmental engineers
reasonably acceptable to Agent (provided, that any such Phase Is shall be
required to be delivered to Agent within 90 days of the Closing Date), (f) such
other reports, certificates, studies or data as Agent may reasonably require,
all in form and substance satisfactory to Required Lenders; and (g) such other
documents, instruments or agreements as Agent may reasonably require with
respect to any environmental risks regarding the Real Estate.

Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any such Collateral; and (b) a reserve of
not more than three months’ rent and other charges that could be payable to any
such Person, unless it has executed a Lien Waiver.

 

35



--------------------------------------------------------------------------------

Report: as defined in Section 12.2.3.

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.

Reporting Trigger Period: the period (a) commencing on any date in which an
Event of Default occurs or Availability is less than 15% of the Commitments at
such time and (b) continuing until the first date thereafter on which no Event
of Default has existed for 30 consecutive days and Availability has been at
least 15% of the Commitments at all times for 30 consecutive days.

Required Lenders: Secured Parties holding more than 50% of (a) the aggregate
outstanding Commitments; or (b) following termination of the Commitments, the
aggregate outstanding Loans and LC Obligations or, if all Loans and LC
Obligations have been Paid in Full, the aggregate remaining Obligations;
provided, however, that Commitments, Loans and other Obligations held by a
Defaulting Lender and its Affiliates shall be disregarded in making such
calculation, but any related Fronting Exposure shall be deemed held as a Loan or
LC Obligation by the Secured Party that funded the applicable Loan or issued the
applicable Letter of Credit; provided, further, that, in addition to the
foregoing, if there are either two or three Lenders, then at least two
(2) Secured Parties shall be required for any matter requiring the vote or
approval of Required Lenders and for purposes of computing the number of Secured
Parties under this definition, Affiliates of a Secured Party shall not
constitute a separate Secured Party.

Restricted Investment: any Investment by a Borrower or Subsidiary, other than

(a) Investments existing on the date hereofAmendment No. 3 Effective Date and
set forth on Schedule 10.2.5;

(b) Investments in Cash Equivalents made in the Ordinary Course of Business;

(c) Investments in Borrowers or any Subsidiary, provided that (i) any such
Investments in the form of loans and advances made by an Obligor shall be
permitted so long as no Default or Event of Default exists or would result
therefrom and shall be evidenced by a promissory note pledged to the Collateral
Agent (or its agent, designee or bailee, including the agent under the Term Loan
pursuant to the terms of the Intercreditor Agreement) for the ratable benefit of
the Secured Parties pursuant to the Guarantee and Collateral Agreement, (ii) any
such Investments in the form of Equity Interests held by an Obligor shall be
pledged pursuant to the Guarantee and Collateral Agreement (subject to any
limitations applicable to voting stock of a Foreign Subsidiary referred to
therein) and (iii) the aggregate amount of such Investments made from the
ClosingAmendment No. 3 Effective Date by Obligors in Subsidiaries that are not
Obligors shall not exceed $2,500,000;

(d) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the Ordinary Course of Business;

(e) Loansloans made by Borrowers and their Subsidiaries in the Ordinary Course
of Business in accordance with their usual practice to their respective
employees so long as the aggregate principal amount thereof at any time
outstanding (determined without regard to any write-down or write-offs of such
loans and advances) shall not exceed $1,000,000;

 

36



--------------------------------------------------------------------------------

(f) Hedging Agreements entered into by Borrowers and their Subsidiaries that are
(i) required by the Term Loan Facility and not for speculative purposes or
(ii) entered into in the Ordinary Course of Business and not for speculative
purposes;

(g) to the extent constituting an Investment, Capital Expenditures not
prohibited hereunder;

(h) Investments consisting of the non-cash portion of the sales price received
for Permitted Asset Dispositions;

(i) lease, utility and other deposits or advances in the Ordinary Course of
Business;

(j) cash earnest money deposits made in connection with Permitted Acquisitions
or other acquisitions of assets permitted hereunder;

(k) Investments in the Ordinary Course of Business consisting of endorsements
for collection or deposit;

(l) Investments of any Person existing at the time such Person becomes a
Subsidiary, or consolidates, amalgamates or merges with a Borrower or Subsidiary
(including in connection with a Permitted Acquisition) (but excluding
Investments in Subsidiaries which must be otherwise permitted by this definition
of “Restricted Investments”) so long as such Investments were not made in
contemplation of such Person becoming a Subsidiary or of such consolidation,
amalgamation or merger;

(m) Investments of Net Proceeds of a Permitted Asset Disposition in accordance
with the reinvestment rights set forth in the Term Loan Facility;

(n) Extensions of trade credit in the Ordinary Course of Business;

(o) Investments on or after October 1, 2013 constituting Permitted Acquisitions;
provided that the aggregate consideration paid in Permitted Acquisitions to
acquire a Person that will not be an Obligor following the acquisition thereof,
or to acquire property or assets that will not be owned by an Obligor (each, a
“Non-Obligor Permitted Acquisition”) shall not exceed, at the time of any such
acquisition, together with the aggregate consideration paid in all Non-Obligor
Permitted Acquisitions effected prior to such time, $2,500,0001,000,000;

(p) to the extent constituting Investments, Permitted Contingent Obligations;

(q) other Investments (other than Acquisitions and Permitted Acquisitions which
shall only be permitted in compliance with clause (o) above) on or after
September 1, 2014 (or, October 1, 2013 in connection with Investments in joint
ventures) so long as both before and immediately after giving effect to such
Investment the Payment Conditions are satisfied; and

(r) other Investments not included in the preceding clauses; provided that
(x) the aggregate amount of such Investments together with the aggregate
consideration paid in all Non-Obligor Permitted Acquisitions effected prior to
such time, shall not exceed $5,000,000 and (y) Investments permitted pursuant to
this clause (r) shall not include Acquisitions and Permitted Acquisitions (other
than Non-Obligor Permitted Acquisitions) otherwise permitted hereunder, which
shall only be permitted in compliance with clause (o) above.

 

37



--------------------------------------------------------------------------------

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Indebtedness.

Revolver Termination Date: September 16April 7, 20202022, (the “Scheduled
Maturity Date”; provided that the Revolver Termination Date shall automatically
become March 12, 2019February 7, 2022 unless the Term Loan Facility has been
repaid, prepaid, refinanced, redeemed, exchanged, amended or otherwise defeased
or discharged prior to such date (in the case of any refinancing or amendment,
to a date that is at least 9060 days after the Scheduled Maturity Date).

Revolver Usage: (a) the aggregate amount of outstanding Loans; plus (b) the
aggregate Stated Amount of outstanding Letters of Credit.

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.

S&P: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc. and any successor thereto.

Sanction: any international economic sanction administered or enforced by the
United States Government (including OFAC), the United Nations Security Council,
the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

Seasonal Formula Amount: the sum of (a) 10% of the NOLV Percentage of the Value
of Eligible Inventory plus (b) 5% of the Value of Eligible Accounts.

Secured Bank Product Obligations: Indebtedness, obligations and other
liabilities with respect to Bank Products owing by a Borrower or Affiliate of a
Borrower to a Secured Bank Product Provider; provided, that Secured Bank Product
Obligations of an Obligor shall not include its Excluded Swap Obligations.

Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Person that is a Lender or Affiliate of a Lender at the time such
agreements relating to Bank Products is entered into (or with respect to
agreements already in existence on the date such Person becomes a Lender, is a
Lender or Affiliate of a Lender on such date); provided such provider (other
than Bank of America or any of its Affiliates) delivers written notice to Agent,
in form and substance satisfactory to Agent, within 10 days following the later
of the Closing Date (or, in the case of a Person who becomes a Lender pursuant
to an assignment under Section 13.3, 10 days after such Person becomes a Lender)
or creation of the Bank Product, (i) describing the Bank Product and setting
forth the maximum amount to be secured by the Collateral (the “Bank Product
Amount”) and the methodology to be used in calculating such amount, and
(ii) agreeing to be bound by Section 12.13. Notwithstanding the foregoing, the
Bank Product Amount may be changed from time to time upon written notice to
Agent by such Secured Bank Product Provider.

Secured Parties: Agent, Issuing Bank, Lenders and Secured Bank Product
Providers.

Securities Account Control Agreement: the Securities Account control agreements
to be executed by the relevant BorrowerObligor and each institution maintaining
a Securities Account for a BorrowerCompany or an Obligor, in favor of Agent, as
security for the Obligations, in the form required and to the extent required
under Section 8.5.

Security Documents: the Guarantee and Collateral Agreement, each Security
Agreement Supplement (as defined in the Guarantee and Collateral Agreement),
each Issuer Control Agreement (as defined in the Guarantee and Collateral
Agreement), MortgagesIP Assignments, Intellectual Property Notices,Security
Agreements, Deposit Account Control Agreements, Securities Account Control
Agreements and all other documents, instruments and agreements now or hereafter
securing (or given with the intent to secure) any Obligations.

 

38



--------------------------------------------------------------------------------

Senior Officer: the chairman of the board, president, chief executive officer,
chief accounting officer, chief operating officer or chief financial officer of
a Borrower or, if the context requires, an Obligor.

Senior Debt: as of any date of determination, Borrowed Money of Company and its
Subsidiaries as of such date, other than Subordinated Debt; provided that for
the avoidance of doubt, Senior Debt shall include (x) Indebtedness under this
Agreement and (y) any Indebtedness the final maturity date of which is earlier
than the Maturity Date other than Specified Unsecured Prepetition Debt;
provided, further that reimbursement obligations with respect to Permitted
Surety Bonds shall not constitute Senior Debt; provided further, that for
purposes of determining Senior Debt, as of any date of determination,
Indebtedness under this Agreement shall be deemed to be the average daily amount
of such Indebtedness for the 365-day period immediately preceding such date.

Settlement Report: a report summarizing Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Commitments.

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.

Specified Asset Dispositions: the Asset Dispositions set forth on Schedule
1.1(c) as of the Amendment No. 3 Effective Date.

Specified Availability: as of any date of determination and without duplication,
the sum of (a) Availability and (b) during the months of July, August and
September, Suppressed Availability; provided that for the purpose of calculating
Specified Availability during the fiscal months of July, August and September,
not more than 50% of any threshold or test based on Specified Availability may
be satisfied with Suppressed Availability; provided further that for purposes of
testing whether Payment Conditions are met during the fiscal months of July,
August and September, Suppressed Availability used to satisfy such threshold or
test shall be limited to $6,250,000.

Specified Default: the failure of any Obligor to comply with the terms of
Section 8.1, 8.2.5, 8.5 or 10.1.1, the failure of Company to deliver financial
statements when required pursuant to Section 10.1.2, or the occurrence of any
Default specified in Sections 11.1(a), 11.1(i) or 11.1(j).

Specified Payment and Distribution: any prepayment under the Term Loan
Agreement, any Distribution pursuant to Section 10.2.4 and any related
prepayment of Specified Unsecured Prepetition Debt pursuant to Section
10.2.8(b)(iii), in each case, as a result of a Specified Asset Disposition.

 

39



--------------------------------------------------------------------------------

Specified Unsecured Prepetition Debt: any payment or distribution in respect of
the Allowed General Unsecured Claims or Allowed Trade Unsecured Claims (as such
terms are defined in the Plan of Reorganization) that is made in accordance with
Sections IV.E, IV.F and V.I of the Plan of Reorganization in an aggregate amount
not to exceed $60,000,00024,500,000.

Specified Obligor: a Borrower that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.10).

Stated Amount: the stated amount of a Letter of Credit, including any automatic
increase (if any) provided by the terms of the Letter of Credit or related LC
Documents, whether or not then effective.

Subordinated Debt: Indebtedness incurred by a Borroweran Obligor that is
expressly subordinate and junior in right of payment to Full Payment of all
Obligations, and is on terms (including maturity, interest, fees, repayment,
covenants and subordination) reasonably satisfactory to Agent.

Subsidiary: with respect to any Person (herein referred to as the “parent”), any
corporation, partnership, limited liability company, association or other
business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, controlled or held; or (b) that is, at the
time any determination is made, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Company or of an Obligor, as the context may require.

Subsidiary Borrowers: Classroomdirect.com, LLC, a Delaware limited liability
company, Sportime, LLC, a Delaware limited liability company, Delta Education,
LLC, a Delaware limited liability company, Premier Agendas, LLC, a Delaware
limited liability company, Childcraft Education, LLC, a Delaware limited
liability company, Bird-In-Hand Woodworks, LLC, a Delaware limited liability
company, Califone International, LLC, a Delaware limited liability company, and
any additional Subsidiary of Company who becomes a party hereto, as a Borrower.

Subsidiary Guarantors: each Subsidiary Borrower, each Wholly-Owned Subsidiary of
Company listed on Schedule 1.1(d) as of the Amendment No. 3 Effective Date and
each other Subsidiary of Company that shall be required to execute and deliver
or become party to a Guaranty pursuant to Section 10.1.14.

Suppressed Availability: an amount equal to the greater of (i) the difference
between clause (ii) of the definition of Borrowing Base, minus the aggregate
Commitments and (ii) zero.

Swap Obligations: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.

Swingline Loan: any Borrowing of Base Rate Loans funded with Agent’s funds,
until such Borrowing is settled among Lenders or repaid by Borrowers.

Syndication Agent: Bank of Montreal.

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

40



--------------------------------------------------------------------------------

Term Loan Agent: Credit Suisse AGTCW Asset Management Company LLC and its
permitted successors and assigns or any other Person designated as term
loanagent or administrative agent and collateral agent pursuant to the Term Loan
Facility.

Term Loan Agreement: the Credit Agreement dated as of the Closing DateApril 7,
2017, among Company, the several banks and other financial institutions from
time to time parties thereto, the Term Loan Agent and the other parties named
therein, as amended, restated or otherwise modified from time to time to the
extent not prohibited by the Intercreditor Agreement.

Term Loan Documents: “Term Documents” as defined in the Intercreditor Agreement.

Term Loan Facility: (i) the Term Loan Agreement, as amended, amended and
restated, modified, or supplemented from time to time and (ii) any refinancing
thereof as long as each Refinancing Condition is satisfied, in each case to the
extent permitted by this Agreement and the Intercreditor Agreement.

Term Loan Obligations: “Obligations” under the “Loan Documents” each as defined
in the Term Loan Facility.

Term Priority Collateral: the “Term Priority Collateral” as defined in the
Intercreditor Agreement.

Term Priority Collateral Account: the “Term Priority Collateral Account” as
defined in the Intercreditor Agreement.

Third Lien Subordination Agreement: the Third Lien Subordination Agreement of
even date herewith, among Bayside Finance LLC, as administrative agent under the
Prepetition Term Loan Credit Agreement (as defined therein), the Term Loan Agent
and Agent and acknowledged by Obligors and acknowledged for purposes of
paragraph 4 thereof, by U.S. Bank National Association, as administrative agent
for the Ad Hoc DIP Credit Agreement (as defined therein) and U.S. Bank National
Association, as escrow agent.

Total Debt: at any time, the total Indebtedness of Company and its Subsidiaries
at such time (excluding the Obligations); provided that for the avoidance of
doubt, Total Debt shall include Specified Unsecured Prepetition Debt; provided,
further that reimbursement obligations with respect to Permitted Surety Bonds
that have not been drawn shall not constitute Total Debt.

Transactions: collectively, (a) the execution, delivery and performance by
Obligors of this Agreement and the other Loan Documents to which they are a
party, the borrowing of Loans and other credit extensions, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder and (b) the
consummation of (i) the Plan of Reorganization and (ii) the Existing Term Loan
Agreement, in each case on or before the Closing Date.

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

Transferring Subsidiary: as defined in Section 10.2.9.

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to the Code, ERISA or the Pension Protection Act of
2006 for the applicable plan year.

 

41



--------------------------------------------------------------------------------

Unrestricted Cash: cash or Cash Equivalents of Company or any Subsidiaries that
would not appear as “restricted” on a consolidated balance sheet of Company or
any Subsidiaries and are not subject to Liens other than Liens arising by
operation of law and Liens securing the Obligations and the Term Loan
Obligations, not to exceed $5,000,000; provided that Unrestricted Cash shall be
deemed to be $0 unless, for the 30 days preceding and the 30 days following any
date of determination, there have not been, and there will not be, any
Borrowings of Loans and Borrowers have had such cash or Cash Equivalents for the
preceding 30-day period.

Unused Line Fee Rate: a per annum rate equal to (a) 0.375%, if the average daily
Revolver Usage was less than 50% of the Commitments during the preceding
calendar month, or (b) 0.25%, if the average daily Revolver Usage was 50% or
more of the Commitments during the preceding calendar month.

Upstream Payment:

(a) any Subsidiary of Company may declare and pay dividends or make other
distributions to its equity holders, in each case on a pro rata basis;Company or
any other Obligor and any Subsidiary of Company that is not an Obligor may
declare and pay dividends or make other distributions to any other Subsidiary of
Company that is not an Obligor;

(b) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Company may repurchase its Equity
Interests owned by directors or employees of Company or any Subsidiary or make
payments to directors or employees of Company or any Subsidiary upon termination
of employment or position as a director in connection with the exercise of stock
options, stock appreciation rights or similar equity incentives or equity based
incentives pursuant to management incentive plans or in connection with the
death or disability of such directors or employees in an aggregate amount not to
exceed $1,000,0002,000,000 in any Fiscal Year;

(c) to the extent permitted by the second proviso of Section 2.13(a) of the Term
Loan Agreement as in effect on the Closing Date and so long as both immediately
before and immediately after giving effect thereto and giving effect to any
related prepayment of Specified Unsecured Prepetition Debt pursuant to Section
10.2.8(b)(iii), the Payment Conditions are satisfied, distributions from the net
cashany other Distribution to the extent financed with proceeds of the Specified
Asset Dispositionsfrom Delayed Draw Term Loans (as defined in the Term Loan
Agreement) in an amount not to exceed $50,000,000the Delayed Draw Term Loan
Amount (as defined in the Term Loan Agreement as in effect on the Amendment
No. 3 Effective Date); and

(d) so long as both immediately before and immediately after giving effect
thereto the Payment Conditions are satisfied, any other Distribution on or after
September 1, 2014.

U.S. Person: any Person (a) (i) that is not disregarded as separate from its
owner for U.S. federal income tax purposes and (ii) that is a “United States
Person” as defined in Section 7701(a)(30) of the Code; or (b) (i) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
(ii) whose regarded owner for U.S. federal income tax purposes is a “United
States Person” as defined in Section 7701(a)(30) of the Code.

U.S. Tax Compliance Certificate: as defined in Section 5.9.2(b)(iii).

Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first-out basis, and excluding any portion
of cost attributable to intercompany profit among Borrowers and their
Affiliates; (b) for an Account (other than a Credit Card Account), its face
amount, net of any returns, rebates, discounts (calculated on the shortest
terms), credits, allowances or Taxes (including sales, excise or other taxes)
that have been or could be claimed by the Account Debtor or any other Person;
and (c) for a Credit Card Account, its face amount, net of (x) any discounts,

 

42



--------------------------------------------------------------------------------

claims, credits or credits pending, promotional program allowances, price
adjustments, finance charges or other allowances (including any amount that a
Borrower may be obligated to rebate to a customer, a credit card processor or
issuer pursuant to the terms of any agreement or understanding (written or
oral)) and (y) the aggregate amount of all cash received in respect of such
Account but not yet applied by Borrowers to reduce the amount of such Credit
Card Account.

Wholly-Owned Subsidiary: as to any Person, any other Person all of the Equity
Interest of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly-Owned Subsidiaries.

Wisconsin Wage Protection Act Reserve: on any date of determination, a reserve
established from time to time by Agent in its Reasonable Credit Judgment, in
such amount as Agent determines reflects the amounts that may become due under
the Wisconsin Wage Protection Act with respect to the employees of any Obligor
employed in Wisconsin which would give rise to a Lien with priority under
Applicable Law over the Lien of Agent.

Write-Down and Conversion Powers: the write-down and conversion powers of the
applicable EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which powers are described in
the EU Bail-In Legislation Schedule.

1.2 Accounting Terms. Under the Loan Documents (except as otherwise specified
therein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Borrowers’ certified
public accountants concur in such change, the change is disclosed to Agent, and
all relevant provisions of the Loan Documents are amended in a manner
satisfactory to Required Lenders to take into account the effects of the change.

1.3 Uniform Commercial Code. As used herein, the following terms are defined in
accordance with the UCC in effect in the State of New York from time to time:
“Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,” “Document,”
“Equipment,” “General Intangibles,” “Goods,” “Instrument,” “Inventory,”
“Investment Property,” “Letter-of-Credit Right,” “Securities Account” and
“Supporting Obligation.”

1.4 Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws include all related regulations, interpretations,
supplements, amendments and successor provisions; (b) unless otherwise specified
herein as referring to a document, instrument or agreement as in effect on the
Closing Date, any document, instrument or agreement includes any amendments,
waivers and other modifications, extensions or renewals (to the extent permitted
by the Loan Documents); (c) any section mean, unless the context otherwise
requires, a section of this Agreement; (d) any exhibits or schedules mean,
unless the context otherwise requires, exhibits and schedules attached hereto,
which are hereby incorporated by reference; (e) any Person include successors
and assigns; (f) unless otherwise indicated, time of day mean time of day at
Agent’s notice address under Section 14.3.1; or (g) discretion of Agent, Issuing
Bank or any Lender shall mean the sole and absolute discretion of such Person.
All references to Value, Borrowing Base components, Loans, Letters of Credit,
Obligations and other amounts herein shall be

 

43



--------------------------------------------------------------------------------

denominated in Dollars, unless expressly provided otherwise, and all
determinations (including calculations of Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time. Borrowing Base calculations
shall be consistent with historical methods of valuation and calculation, and
otherwise reasonably satisfactory to Agent (and not necessarily calculated in
accordance with GAAP). All terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of any Borrower or any Subsidiary
at “fair value”, as defined therein, (ii) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof, and (iii) without giving effect to Accounting Standards Update
No. 2016-02 issued by the Financial Accounting Standards Board. Borrowers shall
have the burden of establishing any alleged negligence, misconduct or lack of
good faith by Agent, Issuing Bank or any Lender under any Loan Documents. No
provision of any Loan Documents shall be construed against any party by reason
of such party having, or being deemed to have, drafted the provision. Reference
to a Borrower’s “knowledge” or similar concept means actual knowledge of a
Senior Officer., or knowledge that a Senior Officer would have obtained if he or
she had engaged in good faith and diligent performance of his or her duties,
including reasonably specific inquiries of employees or agents and a good faith
attempt to ascertain the matter.

1.5 [Reserved].

1.5 Certain Pro Forma Calculations. Notwithstanding anything to the contrary
herein, the Net First Lien Leverage Ratio, the Total Net Leverage Ratio and the
Fixed Charge Coverage Ratio shall be calculated in the manner prescribed by this
Section 1.5, provided that, notwithstanding anything to the contrary in clause
(a), (b) or (c) of this Section 1.5, when calculating the Fixed Charge Coverage
Ratio for purposes of determining whether the Payment Conditions have been
satisfied, the events described in this Section 1.5 that occurred subsequent to
the end of the applicable testing period shall not be given pro forma effect.

(a) For purposes of calculating the Net First Lien Leverage Ratio, the Net Total
Leverage Ratio and the Fixed Charge Coverage Ratio, Pro Forma Transactions (and
the incurrence or repayment of any Indebtedness in connection therewith) that
have been consummated (i) during the applicable period of four consecutive
fiscal quarters (or, in the case of the Fixed Charge Coverage Ratio, 12
consecutive months) for which such financial ratio is being determined (the
“Test Period”), or (ii) subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Pro Forma
Transactions (and any increase or decrease in Consolidated EBITDA and the
component financial definitions used therein attributable to any Pro Forma
Transaction) had occurred on the first day of the applicable Test Period.

(b) If pro forma effect is to be given to a Pro Forma Transaction, the pro forma
calculations shall be made in good faith by a financial or accounting Senior
Officer of Borrowers and include only those adjustments that would be permitted
or required by Regulation S-X.

(c) In the event that Borrowers or any Subsidiary incurs (including by
assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness included in the calculations of
Net Total Leverage Ratio, Net First Lien Leverage Ratio or Fixed Charge Coverage
Ratio (other than Indebtedness incurred or repaid under any revolving credit
facility in the Ordinary Course of Business for working capital purposes)
subsequent to the end of

 

44



--------------------------------------------------------------------------------

the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then the Net Total Leverage
Ratio, Net First Lien Leverage Ratio or Fixed Charge Coverage Ratio subsequent
to the end of the applicable Test Period and prior to or simultaneously with the
event for which the calculation of any such ratio is made, the Net Total
Leverage Ratio, Net First Lien Leverage Ratio or Fixed Charge Coverage Ratio, as
applicable, shall be calculated after giving pro forma effect to such incurrence
or repayment of Indebtedness, to the extent required, as if the same had
occurred on the first day of the applicable Test Period.

SECTION 2. CREDIT FACILITIES

2.1 Commitment.

2.1.1 Loans. Each Lender agrees, severally on a Pro Rata basis up to its
Commitment, on the terms set forth herein, to make Loans to Borrowers from time
to time through the Commitment Termination Date. The Loans may be repaid and
reborrowed as provided herein. In no event shall Lenders have any obligation to
honor a request for a Loan if the Revolver Usage at such time plus the requested
Loan would exceed the Borrowing Base.

2.1.2 Notes. Loans and interest accruing thereon shall be evidenced by the
records of Agent and the applicable Lender. At the request of a Lender,
Borrowers shall deliver promissory note(s) to such Lender, evidencing its
Loan(s).

2.1.3 Use of Proceeds. The proceeds of Loans shall be used by Borrowers (a) to
repay the DIP Facilities (specifically, all of the ABL DIP and part of the
Ad-Hoc DIP), (b) to fund certain fees and expenses associated with the closing
of this credit facility and the Transactions, (c) to repay certain costs and
expenses required to be paid in connection with the emergence from Chapter 11 of
Borrowers and certain of their Subsidiaries (including, but not limited to,
administrative costs, cure costs and potentially to fund cash out options for
trade and other unsecured claims), (d) to provide for working capital and
(e) for general corporate purposes (including, without limitation, for Permitted
Acquisitions and Capital Expenditures). Borrowers shall not, directly or
indirectly, use any Letter of Credit or Loan proceeds, nor use, lend, contribute
or otherwise make available any Letter of Credit or Loan proceeds to any
Subsidiary, joint venture partner or other Person, (i) to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of issuance of the Letter of Credit or funding of the Loan, is the subject
of any Sanction; (ii) in any manner that would result in a violation of a
Sanction by any Person (including any Secured Party or other individual or
entity participating in any transaction); or (iii) for any purpose that would
breach the U.S. Foreign Corrupt Practices Act of 1977, UK Bribery Act 2010 or
similar law in any jurisdiction.

2.1.4 Voluntary Reduction or Termination of Commitments.

(a) The Commitments shall terminate on the Revolver Termination Date, unless
sooner terminated in accordance with this Agreement. Upon at least ten Business
Day’s prior written notice to Agent, Borrowers may, at their option, terminate
the Commitments and this credit facility in full. Any notice of termination
given by Borrowers shall be irrevocable; provided that any such notice may state
that such notice is conditioned upon effectiveness of other financing, in which
case such notice may be revoked by Borrowers by notice to Agent on or prior to
the specified effective date if such condition is not satisfied; provided that
Borrowers shall pay any amounts due under Section 3.9 hereof as a result of
failing to repay the Obligations on the date specified in such notice. On the
termination date, Borrowers shall make Full Payment of all Obligations.

(b) Borrowers may permanently reduce a portion of the Commitments, on a ratable
basis for all Lenders, upon at least five Business Days’ prior written notice to
Agent, which notice shall specify the amount of the reduction and shall be
irrevocable once given. Each reduction shall be in a minimum amount of
$5,000,000, or an increment of $1,000,000 in excess thereof.

 

45



--------------------------------------------------------------------------------

2.1.5 Overadvances. If Revolver Usage exceeds the Borrowing Base (such excess
amount, an “Overadvance”) at any time, such Overadvance shall be payable by
Borrowers on demand by Agent, but all such Loans and LC Obligations in excess of
the Borrowing Base shall nevertheless constitute Obligations secured by the
Collateral and entitled to all benefits of the Loan Documents. Agent may require
Lenders to honor requests for Overadvance Loans and to forbear from requiring
Borrowers to cure an Overadvance, (a) when no other Event of Default is known to
Agent, as long as (i) the Overadvance does not continue for more than 30
consecutive days (and no Overadvance may exist for at least five consecutive
days thereafter before further Overadvance Loans are required), and (ii) the
Overadvance is not known by Agent to exceed 10% of the Borrowing Base; and
(b) regardless of whether an Event of Default exists, if Agent discovers an
Overadvance not previously known by it to exist, as long as from the date of
such discovery the Overadvance is not increased by more than $5,000,000 and does
not continue for more than 30 consecutive days; provided that the aggregate
amount of outstanding Overadvances and Protective Advances shall not, at any
time, exceed 10% of the Borrowing Base. In no event shall Overadvance Loans be
required that would cause Revolver Usage to exceed the aggregate Commitments.
Required Lenders may at any time revoke Agent’s authority to make further
Overadvances by written notice to Agent. Any funding of an Overadvance Loan or
sufferance of an Overadvance shall not constitute a waiver by Agent or Lenders
of the Event of Default caused thereby. In no event shall any Borrower or other
Obligor be deemed a beneficiary of this Section 2.1.5 nor authorized to enforce
any of its terms.

2.1.6 Protective Advances. Agent shall be authorized, in its discretion, at any
time that any conditions in Section 6 are not satisfied, to make Base Rate Loans
(“Protective Advances”) (a) up to an aggregate amount outstanding at any time
not to exceed 10% of the Borrowing Base, if Agent deems such Loans necessary or
desirable to preserve or protect Collateral, or to enhance the collectability or
repayment of Obligations, as long as such Loans do not cause Revolver Usage to
exceed the aggregate Commitments; or (b) if Borrowers default on their
obligation to pay such amounts or any other amounts chargeable to Obligors under
any Loan Documents, including interest, costs, fees and expenses. Lenders shall
participate on a Pro Rata basis in Protective Advances outstanding from time to
time. Required Lenders may at any time revoke Agent’s authority to make further
Protective Advances under clause (a) by written notice to Agent. Absent such
revocation, Agent’s determination that funding of a Protective Advance is
appropriate shall be conclusive; provided that the aggregate amount of
outstanding Overadvances and Protective Advances shall not, at any time, exceed
10% of the Borrowing Base.

2.2 Letter of Credit Facility.

2.2.1 Issuance of Letters of Credit. Issuing Bank shall issue Letters of Credit
from time to time until 30 days prior to the Revolver Termination Date (or until
the Commitment Termination Date, if earlier), on the terms set forth herein,
including the following:

(a) Each Borrower acknowledges that Issuing Bank’s issuance of any Letter of
Credit is conditioned upon Issuing Bank’s receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Issuing Bank may customarily require for issuance of a letter of
credit of similar type and amount. Issuing Bank shall have no obligation to
issue any Letter of Credit unless (i) Issuing Bank receives a LC Request and LC
Application at least three Business Days prior to the requested date of
issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting Lender
exists, such Lender or Borrowers have entered into arrangements satisfactory to
Agent and Issuing Bank to eliminate any Fronting Exposure associated with such
Lender. If, in sufficient time to act, Issuing Bank receives written notice from
Agent or Required Lenders that a LC Condition has not been satisfied, Issuing
Bank shall not issue the requested Letter of Credit. Prior to receipt of any
such notice, Issuing Bank shall not be deemed to have knowledge of any failure
of LC Conditions.

 

46



--------------------------------------------------------------------------------

(b) Letters of Credit may be requested by a Borrower to support obligations
incurred in the Ordinary Course of Business, or as otherwise approved by Agent.
Increase, renewal or extension of a Letter of Credit shall be treated as
issuance of a new Letter of Credit, except that Issuing Bank may require a new
LC Application in its discretion.

(c) Borrowers assume all risks of the acts, omissions or misuses of any Letter
of Credit by the beneficiary. In connection with issuance of any Letter of
Credit, none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and a Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of Issuing Bank,
Agent or any Lender, including any act or omission of a Governmental Authority.
The rights and remedies of Issuing Bank under the Loan Documents shall be
cumulative. Borrowers shall take all commercially reasonable action to avoid and
mitigate any damages relating to any Letter of Credit or claimed against Issuing
Bank, Agent or any Lender, including through enforcement of any available rights
against a beneficiary. Issuing Bank shall be fully subrogated to the rights and
remedies of each beneficiary whose claims against Borrowers are discharged with
proceeds of any Letter of Credit.

(d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.

(e) If any Borrower so requests in any applicable Letter of Credit application,
Issuing Bank may, in its discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the Issuing
Bank to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the Issuing Bank,
Borrowers shall not be required to make a specific request to the Issuing Bank
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the Issuing
Bank to permit the extension of such Letter of Credit at any time to an expiry
date at least 5 Business Days prior to the Revolver Termination Date; provided,
however, that the Issuing Bank shall not permit any such extension if Issuing
Bank has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date
(1) from Agent that the Required Lenders have elected not to permit such
extension or (2) from Agent, any Lender or any Borrower that one or more of the
applicable conditions specified in Section 6.2 is not then satisfied, and in
each such case directing the Issuing Bank not to permit such extension.

 

47



--------------------------------------------------------------------------------

2.2.2 Reimbursement; Participations.

(a) If Issuing Bank honors any request for payment under a Letter of Credit,
Borrowers shall pay to Issuing Bank, on the same day (“Reimbursement Date”), the
amount paid by Issuing Bank under such Letter of Credit, together with interest
at the interest rate for Base Rate Loans from the Reimbursement Date until
payment by Borrowers. The obligation of Borrowers to reimburse Issuing Bank for
any payment made under a Letter of Credit shall be absolute, unconditional,
irrevocable, and joint and several, and shall be paid without regard to any lack
of validity or enforceability of any Letter of Credit or the existence of any
claim, setoff, defense or other right that Borrowers may have at any time
against the beneficiary. Whether or not Borrower Agent submits a Notice of
Borrowing, Borrowers shall be deemed to have requested a Borrowing of Base Rate
Loans in an amount necessary to pay all amounts due Issuing Bank on any
Reimbursement Date and each Lender shall fund its Pro Rata share of such
Borrowing whether or not the Commitments have terminated, an Overadvance exists
or is created thereby, or the conditions in Section 6 are satisfied.

(b) Each Lender hereby irrevocably and unconditionally purchases from Issuing
Bank, without recourse or warranty, an undivided Pro Rata participation in all
LC Obligations outstanding from time to time. Issuing Bank is issuing Letters of
Credit in reliance upon this participation. If Borrowers do not make a payment
to Issuing Bank when due hereunder, Agent shall promptly notify Lenders and each
Lender shall within one Business Day after such notice pay to Agent, for the
benefit of Issuing Bank, the Lender’s Pro Rata share of such payment. Upon
request by a Lender, Issuing Bank shall provide copies of Letters of Credit and
LC Documents in its possession at such time.

(c) The obligation of each Lender to make payments to Agent for the account of
Issuing Bank in connection with Issuing Bank’s payment under a Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, noncompliant, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
any waiver by Issuing Bank of a requirement that exists for its protection (and
not a Borrower’s protection) or that does not materially prejudice a Borrower;
any honor of an electronic demand for payment even if a draft is required; any
payment of an item presented after a Letter of Credit’s expiration date if
authorized by the UCC or applicable customs or practices; or any setoff or
defense that an Obligor may have with respect to any Obligations. Issuing Bank
does not assume any responsibility for any failure or delay in performance or
any breach by any Borrower or other Person of any obligations under any LC
Documents. Issuing Bank does not make to Lenders any express or implied
warranty, representation or guaranty with respect to any Letter of Credit,
Collateral, LC Document or Obligor. Issuing Bank shall not be responsible to any
Lender for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any LC Documents; the validity, genuineness, enforceability,
collectability, value or sufficiency of any Collateral or the perfection of any
Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor.

(d) No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any Letter of Credit
or LC Document except as a result of its gross negligence or willful misconduct.
Issuing Bank may refrain from taking any action with respect to a Letter of
Credit until it receives written instructions (and in its discretion,
appropriate assurances) from the Lenders.

 

48



--------------------------------------------------------------------------------

2.2.3 Cash Collateral. Subject to Section 2.1.5, if at any time (a) an Event of
Default exists, (b) the Commitment Termination Date has occurred, or (c) the
Revolver Termination Date is scheduled to occur within 20 days, then Borrowers
shall, at Issuing Bank’s or Agent’s request, Cash Collateralize all outstanding
Letters of Credit. Borrowers shall, at Issuing Bank’s or Agent’s request at any
time, Cash Collateralize the Fronting Exposure of any Defaulting Lender. If
Borrowers fail to provide any Cash Collateral as required hereunder, Lenders may
(and shall upon direction of Agent) advance, as Loans, the amount of Cash
Collateral required (whether or not the Commitments have terminated, an
Overadvance exists or the conditions in Section 6 are satisfied).

2.2.4 Resignation of Issuing Bank. Issuing Bank may resign at any time upon
notice to Agent and Borrowers, and any resignation of Agent hereunder shall
automatically constitute its concurrent resignation as Issuing Bank. From the
effective date of such resignation, Issuing Bank shall have no obligation to
issue, amend, renew, extend or otherwise modify any Letter of Credit, but shall
continue to have all rights and other obligations of an Issuing Bank hereunder
relating to any Letter of Credit issued by it prior to such date. Agent shall
promptly appoint a replacement Issuing Bank, which, as long as no Default or
Event of Default exists, shall be reasonably acceptable to Borrowers.

2.2.5 Existing Letter of Credit. On the Closing Date, (a) the Existing Letter of
Credit, to the extent outstanding, shall be automatically and without further
action by the parties thereto deemed converted into a Letter of Credit issued
pursuant to Section 2.2 for the account of Borrowers and subject to the
provisions hereof, and for this purpose fees in respect thereof pursuant to
Section 3.2.2 shall be payable (in substitution for any fees set forth in the
applicable letter of credit reimbursement agreements or applications relating to
the Existing Letter of Credit, except to the extent that such fees are also
payable pursuant to Section 3.2.2) as if the Existing Letter of Credit had been
issued on the Closing Date, (b) the Existing Letter of Credit shall be included
in the calculation of LC Obligations and (c) all liabilities of Borrowers with
respect to the Existing Letter of Credit shall constitute Obligations secured by
the Collateral. Notwithstanding the foregoing, Borrowers shall not be required
to pay any additional issuance fees with respect to the issuance of the Existing
Letter of Credit solely as a result of such letter of credit being converted to
Letters of Credit hereunder, it being understood that the fronting,
participation and other fees set forth in Section 3.2.2 shall otherwise apply to
the Existing Letter of Credit.

SECTION 3. INTEREST, FEES AND CHARGES

3.1 Interest.

3.1.1 Rates and Payment of Interest.

(a) The Obligations shall bear interest (i) if a Base Rate Loan, at the Base
Rate in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR
Loan, at LIBOR for the applicable Interest Period, plus the Applicable Margin;
and (iii) if any other Obligation (including, to the extent permitted by law,
interest not paid when due), at the Base Rate in effect from time to time, plus
the Applicable Margin for Base Rate Loans.

(b) During an Insolvency Proceeding with respect to any Borrower, or during any
other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment). Each Borrower acknowledges that the cost and expense to
Agent and Lenders due to an Event of Default are difficult to ascertain and that
the Default Rate is fair and reasonable compensation for this.

(c) Interest shall accrue from the date a Loan is advanced or Obligation is
incurred or payable, until paid in full by Borrowers, and shall in no event be
less than zero at any time. If a Loan is repaid on the same day made, one day’s
interest shall accrue. Interest accrued on the Loans (other than any LIBOR Loan)
shall be due and payable in arrears, (i) on the first day of each month; (ii) on
any date

 

49



--------------------------------------------------------------------------------

of prepayment, with respect to the principal amount of Loans being prepaid; and
(iii) on the Commitment Termination Date. Interest accrued on any LIBOR Loan
shall be due and payable in arrears, (1) on the last day of each Interest Period
applicable to such Loan or, if sooner, on the respective dates that fall every
three months after the beginning of such Interest Period, (2) on the Commitment
Termination Date, and (3) on any date of prepayment, with respect to the
principal amount of Loans being prepaid. Interest accrued on any other
Obligations shall be due and payable as provided in the Loan Documents and, if
no payment date is specified, shall be due and payable on demand.
Notwithstanding the foregoing, interest accrued at the Default Rate shall be due
and payable on demand.

3.1.2 Application of LIBOR to Outstanding Loans.

(a) Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.

(b) Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent shall give Agent a Notice of Conversion/Continuation, no later
than 11:00 a.m. at least two Business Days before the requested conversion or
continuation date. Promptly after receiving any such notice, Agent shall notify
each Lender thereof. Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified). If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans.

3.1.3 Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be 30, 60, 90 or 180
days (if available from all Lenders); provided, however, that:

(a) the Interest Period shall begin on the date the Loan is made or continued
as, or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;

(b) if any Interest Period begins on a day for which there is no corresponding
day in the calendar month at its end or if such corresponding day falls after
the last Business Day of such month, then the Interest Period shall expire on
the last Business Day of such month; and if any Interest Period would otherwise
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

(c) no Interest Period shall extend beyond the Revolver Termination Date.

3.1.4 Interest Rate Not Ascertainable. If, due to any circumstance affecting the
London interbank market, Agent determines that adequate and fair means do not
exist for ascertaining LIBOR on any applicable date or any Interest Period is
not available on the basis provided herein, then Agent shall immediately notify
Borrowers of such determination. Until Agent notifies Borrowers that such
circumstance no longer exists, the obligation of Lenders to make affected LIBOR
Loans shall be suspended and no further Loans may be converted into or continued
as such LIBOR Loans.

3.2 Fees.

3.2.1 Unused Line Fee. Borrowers shall pay to Agent, for the Pro Rata benefit of
Lenders, a fee equal to the Unused Line Fee Rate times the amount by which the
Commitments exceed the average daily Revolver Usage during any month. Such fee
shall be payable in arrears, on the first day of each month and on the
Commitment Termination Date.

 

50



--------------------------------------------------------------------------------

3.2.2 LC Facility Fees. Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Applicable Margin in effect for LIBOR
Loans times the average daily Stated Amount of Letters of Credit, which fee
shall be payable monthly in arrears, on the first day of each month; (b) to
Agent, for its own account, a fronting fee equal to 0.125% per annum on the
Stated Amount of each Letter of Credit, which fee shall be payable monthly in
arrears, on the first day of each month; and (c) to Issuing Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Letters of
Credit, which charges shall be paid as and when incurred. During an Event of
Default, the fee payable under clause (a) shall be increased by 2% per annum.

3.2.3 Fee Letters. Borrowers shall pay all fees set forth in the Fee Letters and
any other fee letter executed in connection with this Agreement.

3.3 Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days; provided that all interest
on Base Rate Loans (other than those where interest is computed by reference to
LIBOR) shall be computed for the actual days elapsed, based on a year of 365 or
366 days, as applicable. Each determination by Agent of any interest, fees or
interest rate hereunder shall be final, conclusive and binding for all purposes,
absent manifest error. All fees shall be fully earned when due and shall not be
subject to rebate, refund or proration. All fees payable under Section 3.2 are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money. A
certificate as to amounts payable by Borrowers under Section 3.4, 3.6, 3.7, 3.9
or 5.8, submitted to Borrower Agent by Agent or the affected Lender shall be
final, conclusive and binding for all purposes, absent manifest error, and
Borrowers shall pay such amounts to the appropriate party within 10 days
following receipt of the certificate.

3.4 Reimbursement Obligations. Borrowers shall pay all Extraordinary Expenses
promptly upon request. Borrowers shall also reimburse Agent for all costs of
field exams that Agent is entitled to conduct pursuant to Section 10.1.1
(including internally allocated costs thereof) and shall reimburse Agent and, in
the case of clause (a) below, eachthe Lead Arranger, for all reasonable and
documented, out-of-pocket costs and expenses (including all legal, accounting,
consulting fees and expenses) incurred by it in connection with (a) negotiation
and preparation of the Commitment Letter, any Loan Documents, including any
amendment or other modification thereof, and the syndication of the Loans and
Commitments by the Lead ArrangersArranger; (b) administration of and actions
relating to any Collateral, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of Agent’s
Liens on any Collateral, to maintain any insurance required hereunder or to
verify Collateral; and (c) subject to the limits of Section 10.1.1, each
inspection, audit, examination or appraisal with respect to any Obligor or
Collateral, whether prepared by Agent’s personnel or a third party; provided
that Borrowers’ obligation to reimburse legal fees pursuant to this sentence
shall be limited to fees, charges and disbursements of one counsel for Agent and
Lenders (which shall be selected by Agent) and to the extent necessary, one
special or local counsel in each appropriate jurisdiction (absent a conflict of
interest, in which case the Lenders may engage and be reimbursed for additional
counsel). All legal, accounting and consulting fees shall be charged to
Borrowers by Agent’s professionals at their full hourly rates, regardless of any
alternative fee arrangements that Agent, any Lender or any of their Affiliates
may have with such professionals that otherwise might apply to this or any other
transaction. Borrowers acknowledge that counsel may provide Agent with a benefit
(such as a discount, credit or accommodation for other matters) based on
counsel’s overall relationship with Agent, including fees paid hereunder. If,
for any reason (including inaccurate reporting in any Borrower Materials), it is
determined that a higher Applicable Margin should have applied to a period than
was actually applied, then the proper margin shall be applied retroactively and
Borrowers shall immediately pay to Agent, for the ratable benefit of Lenders, an
amount equal to the difference between the amount of interest and fees that
would have accrued using the proper margin and the amount actually paid. All
amounts payable by Borrowers under this Section 3.4 shall be due on demand.

 

51



--------------------------------------------------------------------------------

3.5 Illegality. If any Lender reasonably determines that any Applicable Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Officeto perform any of its
obligations hereunder, to make, maintain or, fund LIBOR Loansor charge
applicable interest or fees with respect to any Loan or Letter of Credit, or to
determine or charge interest rates based uponon LIBOR, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to Agent, any obligation of such
Lender to make or continueperform such obligations, to make, maintain or fund
the Loan or participate in the Letter of Credit (or to charge interest or fees
with respect thereto), or to continue or convert Loans as LIBOR Loans or to
convert Base Rate Loans to LIBOR Loans, shall be suspended until such Lender
notifies Agent that the circumstances giving rise to such determination no
longer exist. Upon delivery of such notice, Borrowers shall prepay the
applicable Loan, Cash Collateralize the applicable LC Obligations or, if
applicable, convert all LIBOR LoansLoan(s) of such Lender to Base Rate
LoansLoan(s), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain suchthe LIBOR LoansLoan to such day, or
immediately, if such Lender may not lawfully continue to maintain suchthe LIBOR
LoansLoan. Upon any such prepayment or conversion, Borrowers shall also pay
accrued interest on the amount so prepaid or converted.

3.6 Inability to Determine Rates. Agent will promptly notify Borrower Agent and
Lenders if, in connection with a Borrowing of, conversion to or continuation of
a LIBOR Loan, (a) Agent determines that (i) Dollar deposits are not being
offered to banks in the London interbank Eurodollar market for the applicable
Loan amount or Interest Period, or (ii) adequate and reasonable means do not
exist for determining LIBOR for the applicable Interest Period; or (b) Required
Lenders determine for any reason that LIBOR for the applicable Interest Period
does not adequately and fairly reflect the cost to Lenders of funding the Loan.
Thereafter, the obligation of Lenders to make or maintain LIBOR Loans shall be
suspended to the extent of the affected LIBOR Loan or Interest Period until
Agent (upon instruction by Required Lenders) revokes the notice. Upon receipt of
such notice, Borrower Agent may revoke any pending request for a Borrowing,
conversion or continuation of a LIBOR Loan or, failing that, will be deemed to
have submitted a request for a Base Rate Loan.

3.7 Increased Costs; Capital Adequacy.

3.7.1 Increased Costs Generally. If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in calculating LIBOR) or
Issuing Bank;

(b) subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b), (c) or (d) of the definition of Excluded Taxes, or
(iii) Connection Income Taxes) with respect to any Loan, Letter of Credit,
Commitment or other obligations, or its deposits, reserves, other liabilities or
capital attributable thereto; or

(c) impose on any Lender, Issuing Bank or interbank market any other condition,
cost or expense affecting any Loan, Letter of Credit, participation in LC
Obligations, Commitment or Loan Document;

 

52



--------------------------------------------------------------------------------

and the result thereof shall be to increase the cost to a Lender of making or
maintaining any Loan or Commitment, or converting to or continuing any interest
option for a Loan, or to increase the cost to a Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by a Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, Borrowers will pay to such Lender or
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered.

3.7.2 Capital Requirements. If a Lender or Issuing Bank determines that a Change
in Law affecting such Lender or Issuing Bank or any Lending Office of such
Lender or such Lender’s or Issuing Bank’sits holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s, Issuing Bank’s or holding company’s capital as
a consequence of this Agreement, or such Lender’s or Issuing Bank’s Commitments,
Loans, Letters of Credit or participations in LC Obligations or Loans, to a
level below that which such Lender, Issuing Bank or holding company could have
achieved but for such Change in Law (taking into consideration its policies with
respect to capital adequacy), then from time to time Borrowers will pay to such
Lender or Issuing Bank, as the case may be, such additional amounts as will
compensate it or its holding company for the reduction suffered.

3.7.3 LIBOR Loan Reserves. If any Lender is required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits, Borrowers shall pay additional interest to such Lender on each
LIBOR Loan equal to the costs of such reserves allocated to the Loan by the
Lender (as determined by it in good faith, which determination shall be
conclusive). The additional interest shall be due and payable on each interest
payment date for the Loan; provided, however, that if the Lender notifies
Borrowers (with a copy to Agent) of the additional interest less than 10 days
prior to the interest payment date, then the additional interest shall be
payable 10 days after Borrowers’ receipt of the notice.

3.7.4 Compensation. A certificate as to any additional amounts payable pursuant
to this Section 3.7, showing in reasonable detail the calculation thereof,
submitted by any Lender or Issuing Bank through Agent shall be conclusive in the
absence of manifest error. Borrowers shall pay such Lender or Issuing Bank the
amount shown as due on any such certificate within 10 days after receipt
thereof. Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section 3.7 shall not constitute a waiver of its
right to demand such compensation, but Borrowers shall not be required to
compensate a Lender or Issuing Bank for any increased costs or reductions
suffered more than nine months (plus any period of retroactivity of the Change
in Law giving rise to the demand) prior to the date that the Lender or Issuing
Bank notifies Borrower Agent of the applicable Change in Law and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor.

3.8 Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under
Section 5.8, then at the request of Borrower Agent, such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable or to be
withheld in the future, as applicable; and (b) would not subject the Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
it or unlawful. Borrowers shall pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.

 

53



--------------------------------------------------------------------------------

3.9 Funding Losses. If for any reason (a) any Borrowing of, or conversion to or
continuation of, a LIBOR Loan does not occur on the date specified therefor in a
Notice of Borrowing or Notice of Conversion/Continuation (whether or not
withdrawn), (b) any repayment or conversion of a LIBOR Loan occurs on a day
other than the end of its Interest Period, (c) Borrowers fail to repay a LIBOR
Loan when required hereunder, or (d) a Lender (other than a Defaulting Lender)
is required to assign a LIBOR Loan prior to the end of its Interest Period
pursuant to Section 13.4, then Borrowers shall pay to Agent its customary
administrative charge and to each Lender all resulting losses and expenses
including any loss, expense or fee arising from redeployment of funds or
termination of match funding but excluding any loss of anticipated profits or
margin. For purposes of calculating amounts payable under this Section 3.9, each
Lender shall be deemed to have funded a LIBOR Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and
period, whether or not the Loan was in fact so funded.

3.10 Maximum Interest. Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
Applicable Law (“maximum rate”). If Agent or any Lender shall receive interest
in an amount that exceeds the maximum rate, the excess interest shall be applied
to the principal of the Obligations or, if it exceeds such unpaid principal,
refunded to Borrowers. In determining whether the interest contracted for,
charged or received by Agent or a Lender exceeds the maximum rate, such Person
may, to the extent permitted by Applicable Law, (a) characterize any payment
that is not principal as an expense, fee or premium rather than interest;
(b) exclude voluntary prepayments and the effects thereof; and (c) amortize,
prorate, allocate and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.

SECTION 4. LOAN ADMINISTRATION

4.1 Manner of Borrowing and Funding Loans.

4.1.1 Notice of Borrowing.

(a) Whenever Borrowers desire funding of Loans, Borrower Agent shall give Agent
a Notice of Borrowing. Such notice must be received by Agent by 1:00 p.m. (i) on
the requested funding date, in the case of Base Rate Loans, and (ii) at least
two Business Days prior to the requested funding date, in the case of LIBOR
Loans. Notices received by Agent after such time shall be deemed received on the
next Business Day. Each Notice of Borrowing shall be irrevocable and shall
specify (A) the amount of the Borrowing, (B) the requested funding date (which
must be a Business Day), (C) whether the Borrowing is to be made as a Base Rate
Loan or LIBOR Loan, and (D) in the case of a LIBOR Loan, the applicable Interest
Period (which shall be deemed to be 30 days if not specified).

(b) Unless payment is otherwise timely made by Borrowers, the becoming due of
any Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations) shall be deemed to be a request for a Base Rate Loan on the due
date, in the amount due. The proceeds of such Loan shall be disbursed as direct
payment of the relevant Obligation. In addition, Agent may, at its option,
charge such amount against any operating, investment or other account of a
Borrower maintained with Agent or any of its Affiliates.

(c) If a Borrower maintains a disbursement account with Agent or any of its
Affiliates, then presentation for payment in the account of a Payment Item when
there are insufficient funds to cover it shall be deemed to be a request for a
Base Rate Loan on the presentation date, in the amount of the Payment Item.
Proceeds of the Loan may be disbursed directly to the account.

4.1.2 Fundings by Lenders. Except for Borrowings to be made as Swingline Loans,
Agent shall endeavor to notify Lenders of each Notice of Borrowing (or deemed
request for a Borrowing) by 1:00 p.m. on the proposed funding date for a Base
Rate Loan or by 3:00 p.m. at least two Business Days before a proposed funding
of a LIBOR Loan. Each Lender shall fund its Pro Rata share of a

 

54



--------------------------------------------------------------------------------

Borrowing in immediately available funds not later than 3:00 p.m. on the
requested funding date, unless Agent’s notice is received after the times
provided above, in which case Lender shall fund its Pro Rata share by 11:00 a.m.
on the next Business Day. Subject to its receipt of such amounts from Lenders,
Agent shall disburse the Borrowing proceeds as directed by Borrower Agent.
Unless Agent shall have received (in sufficient time to act) written notice from
a Lender that it does not intend to fund its share of a Borrowing, Agent may
assume that such Lender has deposited or promptly will deposit its share with
Agent, and Agent may disburse a corresponding amount to Borrowers. If a Lender’s
share of a Borrowing or of a settlement under Section 4.1.3(b) is not received
by Agent, then Borrowers agree to repay to Agent on demand the amount of such
share, together with interest thereon from the date disbursed until repaid, at
the rate applicable to the Borrowing. A Lender or Issuing Bank may fulfill its
obligations under Loan Documents through one or more Lending Offices, and this
shall not affect any obligation of Obligors under the Loan Documents or with
respect to any Obligations.

4.1.3 Swingline Loans; Settlement.

(a) To fulfill any request for a Base Rate Loan hereunder, Agent may in its
discretion advance Swingline Loans to Borrowers, up to an aggregate outstanding
amount of $20,000,000. Swingline Loans shall constitute Loans for all purposes,
except that payments thereon shall be made to Agent for its own account until
Lenders have funded their participations therein as provided below.

(b) Settlement of Loans, including Swingline Loans, among Lenders and Agent
shall take place on a date determined from time to time by Agent (but at least
weekly, unless the settlement amount is de minimis), on a Pro Rata basis in
accordance with the Settlement Report delivered by Agent to Lenders. Between
settlement dates, Agent may in its discretion apply payments on Loans to
Swingline Loans, regardless of any designation by Borrowers or any provision
herein to the contrary. Each Lender hereby purchases, without recourse or
warranty, an undivided Pro Rata participation in all Swingline Loans outstanding
from time to time until settled. If a Swingline Loan cannot be settled among
Lenders, whether due to an Obligor’s Insolvency Proceeding or for any other
reason, each Lender shall pay the amount of its participation in the Loan to
Agent, in immediately available funds, within one Business Day after Agent’s
request therefor. Lenders’ obligations to make settlements and to fund
participations are absolute, irrevocable and unconditional, without offset,
counterclaim or other defense, and whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied.

4.1.4 Notices. If Borrowers may request, convert or continue Loans, select
interest rates andor transfer funds based on telephonic or e-mailedelectronic
instructions to Agent., Borrowers shall confirm each such request by prompt
delivery to Agent of a Notice of Borrowing or Notice of Conversion/Continuation,
ifas applicable, but if it differs materially from the action taken by Agent or
Lenders, the records of Agent and Lenders shall govern. Neither Agent nor any
Lender shall have any liability for any loss suffered by a Borrower as a result
of Agent or any Lender acting upon its understanding of telephonic or
e-mailedelectronic instructions from a person believed in good faith by Agent or
any Lender to be a person authorized to give such instructions on a Borrower’s
behalf.

4.2 Defaulting Lender. Notwithstanding anything herein to the contrary:

4.2.1 Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders’ obligations or rights to fund, participate in or receive collections
with respect to Loans and Letters of Credit (including existing Swingline Loans,
Protective Advances and LC Obligations), Agent may in its discretion reallocate
Pro Rata shares by excluding the Commitments and Loans of a Defaulting Lender
from the calculation of such shares. A Defaulting Lender shall have no right to
vote on any amendment, waiver or other modification of a Loan Document, except
as provided in Section 14.1.1(c).

 

55



--------------------------------------------------------------------------------

4.2.2 Payments; Fees. Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full. Agent may use such amounts to cover the Defaulting
Lender’s defaulted obligations, to Cash Collateralize such Lender’s Fronting
Exposure, to readvance the amounts to Borrowers or to repay Obligations. A
Lender shall not be entitled to receive any fees accruing hereunder during the
period in which it is a Defaulting Lender, and the unfunded portion of its
Commitment shall be disregarded for purposes of calculating the unused line fee
under Section 3.2.1. If any LC Obligations owing to a Defaulted Lender are
reallocated to other Lenders, fees attributable to such LC Obligations under
Section 3.2.2 shall be paid to such Lenders. Agent shall be paid all fees
attributable to LC Obligations that are not reallocated.

4.2.3 Status; Cure. Agent may determine in its discretion that a Lender
constitutes a Defaulting Lender and the effective date of such status shall be
conclusive and binding on all parties, absent manifest error. Borrowers, Agent
and Issuing Bank may agree in writing that a Lender has ceased to be a
Defaulting Lender, whereupon Pro Rata shares shall be reallocated without
exclusion of the reinstated Lender’s Commitments and Loans, and the Revolver
Usage and other exposures under the Commitments shall be reallocated among
Lenders and settled by Agent (with appropriate payments by the reinstated
Lender, including its payment of any breakage costs for reallocated LIBOR Loans)
in accordance with the readjusted Pro Rata shares. Unless expressly agreed by
Borrowers, Agent and Issuing Bank, noor as expressly provided herein with
respect to Bail-In Actions and related matters, no reallocation of Commitments
and Loans to non-Defaulting Lenders or reinstatement of a Defaulting Lender
shall constitute a waiver or release of claims against such Lender. The failure
of any Lender to fund a Loan, to make a payment in respect of LC Obligations or
otherwise to perform obligations hereunder shall not relieve any other Lender of
its obligations under any Loan Document, and no Lender shall be responsible for
default by another Lender.

4.3 Number and Amount of LIBOR Loans; Determination of Rate. Each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $500,000, plus an
increment of $100,000 in excess thereof. No more than ten (10) Borrowings of
LIBOR Loans may be outstanding at any time, and all LIBOR Loans having the same
length and beginning date of their Interest Periods shall be aggregated together
and considered one Borrowing for this purpose. Upon determining LIBOR for any
Interest Period requested by Borrowers, Agent shall promptly notify Borrowers
thereof by telephone or electronically and, if requested by Borrowers, shall
confirm any telephonic notice in writing.

4.4 Borrower Agent. Each Borrower hereby designates Company (“Borrower Agent”)
as its representative and agent for all purposes under the Loan Documents,
including requests for Loans and Letters of Credit, designation of interest
rates, delivery or receipt of communications, preparation and delivery of
Borrower Materials, receipt and payment of Obligations, requests for waivers,
amendments or other accommodations, actions under the Loan Documents (including
in respect of compliance with covenants), and all other dealings with Agent,
Issuing Bank or any Lender. Borrower Agent hereby accepts such appointment.
Agent and Lenders shall be entitled to rely upon, and shall be fully protected
in relying upon, any notice or communication (including any notice of borrowing)
delivered by Borrower Agent on behalf of any Borrower. Agent and Lenders may
give any notice or communication with a Borrower hereunder to Borrower Agent on
behalf of such Borrower. Each of Agent, Issuing Bank and Lenders shall have the
right, in its discretion, to deal exclusively with Borrower Agent for any or all
purposes under the Loan Documents. Each Borrower agrees that any notice,
election, communication, representation, agreement, action, omission or
undertaking made on its behalf by Borrower Agent shall be binding upon and
enforceable against itsuch Borrower.

 

56



--------------------------------------------------------------------------------

4.5 One Obligation. The Loans, LC Obligations and other Obligations constitute
one general obligation of Borrowers and are secured by Agent’s Lien on all
Collateral; provided, however, that Agent and each Lender shall be deemed to be
a creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations jointly or severally owed by such Borrower.

4.6 Effect of Termination. On the effective date of the termination of all
Commitments, the Obligations shall be immediately due and payable, and each
Secured Bank Product Provider may terminate its Bank Products. Until Full
Payment of the Obligations, all undertakings of Borrowers contained in the Loan
Documents shall continue, and Agent shall retain its Liens in the Collateral and
all of its rights and remedies under the Loan Documents. Agent shall not be
required to terminate its Liens unless it receives Cash Collateral or a written
agreement, in each case satisfactory to it, protecting Agent and Lenders from
dishonor or return of any Payment Item previously applied to the Obligations.
Sections 2.2, 3.4, 3.6, 3.7, 3.9, 5.4, 5.8, 5.9, 12, 14.2, this Section 4.6, and
each indemnity or waiver given by an Obligor or Lender in any Loan Document,
shall survive Full Payment of the Obligations.

SECTION 5. PAYMENTS

5.1 General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free and clear of
(and without deduction for) any Taxes, and in immediately available funds, not
later than 1:00 p.m. on the due date. Any payment after such time shall be
deemed made on the next Business Day. Any payment of a LIBOR Loan prior to the
end of its Interest Period shall be accompanied by all amounts due under
Section 3.9. Borrowers agree that Agent shall have the continuing, exclusive
right to apply and reapply payments and proceeds of Collateral against the
Obligations, in such manner as Agent deems advisable, but whenever possible, any
prepayment of Loans shall be applied first to Base Rate Loans and then to LIBOR
Loans.

5.2 Repayment of Loans. Loans shall be due and payable in full on the Revolver
Termination Date, unless payment is sooner required hereunder. Loans may be
prepaid from time to time, without penalty or premium. Borrower Agent shall give
Agent notice of such prepayment not later than 11:00 a.m. (i) one Business Day
prior to the proposed prepayment date, in the case of Base Rate Loans, and
(ii) three Business Days prior to the proposed prepayment date, in the case of
LIBOR Loans. Notices received after such time shall be deemed received on the
next Business Day. Subject to Section 2.1.5, if an Overadvance exists at any
time, Borrowers shall, on the sooner of Agent’s demand or the first Business Day
after any Borrower has knowledge thereof, repay Loans or Cash Collateralize
Letters of Credit in an amount sufficient to reduce Revolver Usage to the
Borrowing Base. If any Specified Asset Disposition includes the disposition of
Accounts or Inventory, Borrowers shall apply the proceeds thereof to repay Loans
(without any Commitment reduction) equal to the greater of (a) the book value of
such Accounts and Inventory, or (b) the reduction in the Borrowing Base
resulting from the disposition.

5.3 Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers as provided
in the Loan Documents or, if no payment date is specified, on demand.

5.4 Marshaling; Payments Set Aside. None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or if Agent, Issuing Bank or any Lender exercises a
right of setoff, and any of such payment or setoff is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, Issuing Bank or a Lender in
its discretion) to be repaid to a trustee, receiver or any other Person, then
the Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment or setoff had not occurred.

 

57



--------------------------------------------------------------------------------

5.5 Application and Allocation of Payments.

5.5.1 Application. Payments made by Borrowers hereunder shall be applied
(a) first, as specifically required hereby; (b) second, to Obligations then due
and owing; (b) third, to other Obligations specified by Borrowers; and
(c) fourth, as determined by Agent in its discretion.

5.5.2 Post-Default Allocation. Notwithstanding anything in any Loan Document to
the contrary, during an Event of Default, monies to be applied to the
Obligations, whether arising from payments by Obligors, realization on
Collateral, setoff or otherwise, shall be allocated as follows:

(a) first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent;

(b) second, to all amounts owing to Agent on Swingline Loans, Protective
Advances, and Loans and participations that a Defaulting Lender has failed to
settle or fund;

(c) third, to all amounts owing to Issuing Bank;

(d) fourth, to all Obligations (other than Secured Bank Product Obligations)
constituting fees, indemnification, costs or expenses owing to Lenders;

(e) fifth, to all Obligations (other than Secured Bank Product Obligations)
constituting interest;

(f) sixth, to Cash Collateralize all LC Obligations;

(g) seventh, to all Loans, and to Secured Bank Product Obligations arising under
Hedge Agreements (including Cash Collateralization thereof) up to the amount of
Bank Product Reserves relating to Secured Bank Product Obligations arising under
Hedging Agreements existing therefor;

(h) eighth, to all other Secured Bank Product Obligations; and

(i) last, to all remaining Obligations.

Amounts shall be applied to payment of each category of Obligations only after
Full Payment of amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Obligations in the category. Monies and proceeds
obtained from an Obligor shall not be applied to its Excluded Swap Obligations,
but appropriate adjustments shall be made with respect to amounts obtained from
other Obligors to preserve the allocations in any applicable category. Agent
shall have no obligation to calculate the amount of any Secured Bank Product
Obligation and may request a reasonably detailed calculation thereof from a
Secured Bank Product Provider. If the provider fails to deliver the calculation
within five days following request, Agent may assume the amount is zero. The
allocations set forth in this Section 5.5.2 are solely to determine the rights
and priorities among Secured Parties, and may be changed by agreement of the
affected Secured Parties, without the consent of any Obligor. This Section 5.5.2
is not for the benefit of or enforceable by any Obligor, and each Borrower
irrevocably waives the right to direct the application of any payments or
Collateral proceeds subject to this Section 5.5.2.

5.5.3 Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by a
Secured Party, the Secured Party agrees to return it).

 

58



--------------------------------------------------------------------------------

5.6 Dominion Account. The ledger balance in the main Dominion Account as of the
end of a Business Day and all proceeds of ABL Priority Collateral received by
Agent as of the end of any Business Day shall be applied to the Obligations at
the beginning of the next Business Day during any Cash Dominion Trigger Period.
If a credit balance results from such application and all Letters of Credit
required to be Cash Collateralized in accordance with the terms hereof shall
have been so Cash Collateralized, it shall not accrue interest in favor of
Borrowers and shall promptly be made available to Borrowers.

5.7 Account Stated. Agent shall maintain, in accordance with its customary
practices, loan account(s) evidencing the Indebtedness of Borrowers hereunder.
Any failure of Agent to record anything in a loan account, or any error in doing
so, shall not limit or otherwise affect the obligation of Borrowers to pay any
amount owing hereunder. Entries made in a loan account shall constitute
presumptive evidence of the information contained therein. If any information
contained in a loan account is provided to or inspected by any Person, the
information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.

5.8 Taxes.

5.8.1 Payments Free of Taxes; Obligation to Withhold; Tax Payment.

(a) All payments of Obligations by Obligors shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law. If Applicable
Law (as determined by Agent in its discretion) requires the deduction or
withholding of any Tax from any such payment by Agent or an Obligor, then Agent
or such Obligor shall be entitled to make such deduction or withholding based on
information and documentation provided pursuant to Section 5.9.

(b) If Agent or any Obligor is required by the Code to withhold or deduct Taxes,
including backup withholding and withholding taxes, from any payment, then
(i) Agent shall pay the full amount that it determines is to be withheld or
deducted to the relevant Governmental Authority pursuant to the Code, and
(ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

(c) If Agent or any Obligor is required by any Applicable Law other than the
Code to withhold or deduct Taxes from any payment, then (i) Agent or such
Obligor, to the extent required by Applicable Law, shall timely pay the full
amount to be withheld or deducted to the relevant Governmental Authority, and
(ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

5.8.2 Payment of Other Taxes. Without limiting the foregoing, Borrowers shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at Agent’s option, timely reimburse Agent for payment of, any Other
Taxes.

5.8.3 Tax Indemnification.

(a) Each Borrower shall indemnify and hold harmless, on a joint and several
basis, each Recipient against any Indemnified Taxes (including those imposed or
asserted on or attributable to amounts payable under this Section 5.8.3) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable out-of-pocket
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Borrower shall indemnify and hold harmless Agent
against any amount that a Lender or Issuing Bank fails for any reason to pay
indefeasibly to Agent as required pursuant to this Section 5.8.3. Each Borrower
shall make payment

 

59



--------------------------------------------------------------------------------

within 10 days after demand for any amount or liability payable under this
Section 5.8.3. A certificate as to the amount of such payment or liability
delivered to Borrowers by a Lender or Issuing Bank (with a copy to Agent), or by
Agent on its own behalf or on behalf of any Recipient, shall be conclusive
absent manifest error.

(b) Each Lender and Issuing Bank shall indemnify and hold harmless, on a several
basis, (i) Agent against any Indemnified Taxes attributable to such Lender or
Issuing Bank (but only to the extent Borrowers have not already paid or
reimbursed Agent therefor and without limiting Borrowers’ obligation to do so),
(ii) Agent and Obligors, as applicable, against any Taxes attributable to such
Lender’s failure to maintain a Participant register as required hereunder, and
(iii) Agent and Obligors, as applicable, against any Excluded Taxes attributable
to such Lender or Issuing Bank, in each case, that are payable or paid by Agent
or an Obligor in connection with any Obligations, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Each Lender and Issuing Bank shall make payment within 10 days after
demand for any amount or liability payable under this Section 5.8.3. A
certificate as to the amount of such payment or liability delivered to any
Lender or Issuing Bank by Agent shall be conclusive absent manifest error.

5.8.4 Evidence of Payments. If Agent or an Obligor pays any Taxes pursuant to
this Section 5.8.4, then upon request, Agent shall deliver to Borrower Agent or
Borrower Agent shall deliver to Agent, respectively, a copy of a receipt issued
by the appropriate Governmental Authority evidencing the payment, a copy of any
return required by Applicable Law to report the payment, or other evidence of
payment reasonably satisfactory to Agent or Borrower Agent, as applicable.

5.8.5 Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall Agent have any obligation to file for or otherwise pursue on behalf
of a Lender or Issuing Bank, nor have any obligation to pay to any Lender or
Issuing Bank, any refund of Taxes withheld or deducted from funds paid for the
account of a Lender or Issuing Bank. If a Recipient determines in its discretion
that it has received a refund of any Taxes as to which it has been indemnified
by Borrowers or with respect to which a Borrower has paid additional amounts
pursuant to this Section 5.8.5, it shall pay Borrowers an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by Borrowers with respect to the Taxes giving rise to such refund), net of
all reasonable out-of-pocket expenses (including Taxes imposed in connection
with such refund) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that Borrowers agree, upon request by the Recipient, to repay
the amount paid over to Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Recipient if the
Recipient is required to repay such refund to the Governmental Authority.
Notwithstanding anything herein to the contrary, no Recipient shall be required
to pay any amount to Borrowers to the extent such payment would place the
Recipient in a less favorable net after-Tax position than it would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. In no event
shall Agent or any Recipient be required to make its tax returns (or any other
information relating to its taxes that it deems confidential) available to any
Obligor or other Person.

5.8.6 Survival. Each party’s obligations under Sections 5.8 and 5.9 shall
survive the resignation or replacement of Agent or any assignment of rights by
or replacement of a Lender or Issuing Bank, the termination of the Commitments,
and the repayment, satisfaction, discharge or Full Payment of any Obligations.

 

60



--------------------------------------------------------------------------------

5.9 Lender and Agent Tax Information.

5.9.1 Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrowers and Agent properly completed and executed documentation
reasonably requested by Borrowers or Agent as will permit such payments to be
made without or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by Borrowers or Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by Borrowers
or Agent to enable them to determine whether such Lender is subject to backup
withholding or information reporting requirements and to satisfy any such
information reporting requirements. Notwithstanding the foregoing, such
documentation (other than documentation described in Sections 5.9.2(a), (b) and
(d)) shall not be required if a Lender reasonably believes delivery of the
documentation would subject it to any material unreimbursed cost or expense or
would materially prejudice its legal or commercial position.

5.9.2 Lender Documentation. Without limiting the foregoing, if any Borrower is a
U.S. Person,

(a) Any Lender that is a U.S. Person shall deliver to Borrowers and Agent on or
prior to the date on which such Lender becomes a Lender hereunder, from time to
time thereafter upon reasonable request of Borrowers or Agent and pursuant to
Section 5.9.4, executed originals of IRS Form W-9, certifying that such Lender
is exempt from U.S. federal backup withholding Tax;

(b) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder, from time to time thereafter upon reasonable request of
Borrowers or Agent and pursuant to Section 5.9.4, whichever of the following is
applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from or reduction of U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty, and
(y) with respect to other payments under the Loan Documents, IRS Form W-8BEN or
IRS Form W-8BEN-E establishing an exemption from or reduction of U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Sections 871(h) or 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of a Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (“U.S. Tax Compliance Certificate”), and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;

 

61



--------------------------------------------------------------------------------

(c) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder, from time to time thereafter upon the reasonable request of
Borrowers or Agent and pursuant to Section 5.9.4, executed originals of any
other form prescribed by Applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by Applicable Law to
permit Borrowers or Agent to determine the withholding or deduction required to
be made; and

(d) if payment of an Obligation to a Recipient would be subject to U.S. federal
withholding Tax imposed by FATCA if such Recipient were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code), such Recipient shall deliver to
Borrowers and Agent at the time(s) prescribed by Applicable Law and otherwise as
reasonably requested by Borrowers or Agent or pursuant to Section 5.9.4, such
documentation prescribed by Applicable Law (including Section 1471(b)(3)(C)(i)
of the Code) and such additional documentation reasonably requested by Borrowers
or Agent as may be necessary for them to comply with their obligations under
FATCA and to determine that such Recipient has complied with its obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (d), “FATCA” shall include any amendments
made to FATCA after the date hereofClosing Date.

5.9.3 Agent Documentation. Any Agent that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrowers properly completed and executed documentation reasonably
requested by Borrowers as will permit such payments to be made without or at a
reduced rate of withholding. In addition, any Agent, if reasonably requested by
a Borrower, shall deliver such other documentation prescribed by Applicable Law
or reasonably requested by such Borrower as will enable such Borrower to
determine whether or not such Agent is subject to backup withholding or
information reporting requirements and to satisfy any such information reporting
requirements. Without limiting the foregoing, if any Borrower is a U.S. Person,
any Agent that is a U.S. Person shall deliver to Borrowers on or prior to the
date on which such Agent becomes an Agent hereunder, from time to time
thereafter upon reasonable request of Borrowers and pursuant to Section 5.9.4,
executed originals of IRS Form W-9, certifying that such Agent is exempt from
U.S. federal backup withholding Tax

5.9.4 Redelivery of Documentation. If any form or certification previously
delivered by a Recipient pursuant to this Section 5.9 expires or becomes
obsolete or inaccurate in any respect, such Recipient shall promptly update the
form or certification or notify Borrowers and Agent in writing of its inability
to do so.

5.10 Nature and Extent of Each Borrower’s Liability.

5.10.1 Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Agent and
Lenders the prompt payment and performance of, all Obligations, except its
Excluded Swap Obligations. Each Borrower agrees that its guaranty obligations
hereunder constitute a continuing guaranty of payment and not of collection,
that such obligations shall not be discharged until Full Payment of the
Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section 5.10) or any other Loan

 

62



--------------------------------------------------------------------------------

Document, or any waiver, consent or indulgence of any kind by Agent or any
Lender with respect thereto; (c) the existence, value or condition of, or
failure to perfect a Lien or to preserve rights against, any security or
guaranty for any Obligations or any action, or the absence of any action, by
Agent or any Lender in respect thereof (including the release of any security or
guaranty); (d) the insolvency of any Obligor; (e) any election by Agent or any
Lender in an Insolvency Proceeding for the application of Section 1111(b)(2) of
the Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower,
as debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(g) the disallowance of any claims of Agent or any Lender against any Obligor
for the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of the Obligations.

5.10.2 Waivers.

(a) Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel Agent
or Lenders to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower. Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
Full Payment of Obligations and waives, to the maximum extent permitted by law,
any right to revoke any guaranty of Obligations as long as it is a Borrower. It
is agreed among each Borrower, Agent and Lenders that the provisions of this
Section 5.10 are of the essence of the transaction contemplated by the Loan
Documents and that, but for such provisions, Agent and Lenders would decline to
make Loans and issue Letters of Credit. Each Borrower acknowledges that its
guaranty pursuant to this Section 5.10 is necessary to the conduct and promotion
of its business, and can be expected to benefit such business.

(b) Agent and Lenders may, in their discretion, pursue such rights and remedies
as they deem appropriate, including realization upon Collateral or any Real
Estate by judicial foreclosure or nonjudicial sale or enforcement, without
affecting any rights and remedies under this Section 5.10. If, in taking any
action in connection with the exercise of any rights or remedies, Agent or any
Lender shall forfeit any other rights or remedies, including the right to enter
a deficiency judgment against any Borrower or other Person, whether because of
any Applicable Laws pertaining to “election of remedies” or otherwise, each
Borrower consents to such action and waives any claim based upon it, even if the
action may result in loss of any rights of subrogation that any Borrower might
otherwise have had. Any election of remedies that results in denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. Each Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for Obligations, even though that election of remedies
destroys such Borrower’s rights of subrogation against any other Person. Agent
may bid Obligations, in whole or part, at any foreclosure, trustee or other
sale, including any private sale, and the amount of such bid need not be paid by
Agent but shall be credited against the Obligations. The amount of the
successful bid at any such sale, whether Agent or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral, and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 5.10, notwithstanding that any present
or future law or court decision may have the effect of reducing the amount of
any deficiency claim to which Agent or any Lender might otherwise be entitled
but for such bidding at any such sale.

5.10.3 Extent of Liability; Contribution.

(a) Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 5.10 shall not exceed the greater of (i) all amounts for
which such Borrower is primarily liable, as described in clause (c) below, and
(ii) such Borrower’s Allocable Amount.

 

63



--------------------------------------------------------------------------------

(b) If any Borrower makes a payment under this Section 5.10 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, ratably based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 5.10 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.

(c) Section 5.10.3(a) shall not limit the liability of any Borrower to pay or
guarantee Loans made directly or indirectly to it (including Loans advanced
hereunder to any other Person and then re-loaned or otherwise transferred to, or
for the benefit of, such Borrower), LC Obligations relating to Letters of Credit
issued to support its business, Secured Bank Product Obligations incurred to
support its business, and all accrued interest, fees, expenses and other related
Obligations with respect thereto, for which such Borrower shall be primarily
liable for all purposes hereunder. Agent and Lenders shall have the right, at
any time in their discretion, to condition Loans and Letters of Credit upon a
separate calculation of borrowing availability for each Borrower and to restrict
the disbursement and use of Loans and Letters of Credit to a Borrower based on
that calculation.

(d) Each Obligor that is a Qualified ECP when its guaranty of or grant of Lien
as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to guaranty
such Swap Obligations of each Specified Obligor as may be needed by such
Specified Obligor from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP’s obligations and undertakings under this
Section 5.10 voidable under any applicable fraudulent transfer or conveyance
act). The obligations and undertakings of each Qualified ECP under this
Section 5.10 shall remain in full force and effect until Full Payment of all
Obligations. Each Obligor intends this Section 5.10.3(d) to constitute, and this
Section 5.10.3(d) shall be deemed to constitute, a guarantee of the obligations
of each Obligor for all purposes of the Commodity Exchange Act.

5.10.4 Joint Enterprise. Each Borrower has requested that Agent and Lenders make
this credit facility available to Borrowers on a combined basis, in order to
finance Borrowers’ business most efficiently and economically. Borrowers’
business is a mutual and collective enterprise, and the successful operation of
each Borrower is dependent upon the successful performance of the integrated
group. Borrowers believe that consolidation of their credit facility will
enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage. Borrowers acknowledge that Agent’s and
Lenders’ willingness to extend credit and to administer the Collateral on a
combined basis hereunder is done solely as an accommodation to Borrowers and at
Borrowers’ request.

5.10.5 Subordination. Each Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of its
Obligations.

 

64



--------------------------------------------------------------------------------

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to Borrowers hereunder,
until the date (“Closing Date”) that each of the following conditions has been
satisfied:

(a) This Agreement, the Guarantee and Collateral Agreement, the Perfection
Certificate, the Intercreditor Agreement and each other Loan Document required
by the terms hereof to be delivered on the Closing Date shall have been duly
executed and copies of executed counterparts of each such Loan Document shall
have been delivered to Agent by each of the signatories thereto.

(b) Agent shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral (other than Collateral which
may be perfected post-closing in accordance with the terms hereof) (or
arrangements satisfactory to Agent for filing financing statements shall have
been made), as well as UCC and Lien searches and other evidence reasonably
satisfactory to Agent that such Liens are the only Liens upon the Collateral,
except Permitted Liens.

(c) Agent shall have received a life-of-loan flood hazard determination for all
Real Estate owned by an Obligor and, if such Real Estate is located in a special
flood hazard area, an acknowledged notice to the applicable Borrower and flood
insurance by an insurer acceptable to Agent.

(d) Agent shall have received duly executed agreements establishing each
Dominion Account and related lockbox, set forth on Schedule 8.5, in form and
substance, and with financial institutions, satisfactory to Agent and duly
executed Deposit Account Control Agreements, in form and substance, reasonably
satisfactory to Agent.

(e) Agent shall have received certificates, in form and substance satisfactory
to it, from a knowledgeable Senior Officer of Borrower Agent certifying that,
after giving effect to the initial Loans and transactions hereunder, (i) Company
and each of its Subsidiaries, on a consolidated basis, is Solvent; (ii) no
Default or Event of Default exists; and (iii) the representations and warranties
set forth in Section 9 are true and correct.

(f) Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor’s Organic Documents
are true and complete, and in full force and effect, without amendment except as
shown; (ii) that an attached copy of resolutions authorizing execution and
delivery of the Loan Documents is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to this credit
facility; and (iii) to the title, name and signature of each Person authorized
to sign the Loan Documents. Agent may conclusively rely on this certificate
until it is otherwise notified by the applicable Obligor in writing.

(g) Agent shall have received a written opinion of Paul, Weiss, Rifkind,
Wharton & Garrison LLP, as well as any local counsel to Borrowers for each
jurisdiction in which an Obligor is organized, in each case, in form and
substance reasonably satisfactory to Agent.

(h) Agent shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization. Agent shall have received good standing
certificates for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization.

(i) Agent shall have received copies of policies or certificates of insurance
for the insurance policies carried by Borrowers, all in compliance with the Loan
Documents.

(j) Since April 28, 2012, there has been no circumstance, event or condition
that has or could reasonably be expected to have a material adverse effect on
the business, assets, liabilities, operations, or financial condition of
Borrowers, taken as a whole (excluding the Bankruptcy Proceedings and any
historical events associated with the Bankruptcy Proceedings, and any events
that customarily occur as part of a proceeding under Chapter 11 of the
Bankruptcy Code).

 

65



--------------------------------------------------------------------------------

(k) No action, suit, investigation, litigation or proceeding pending or
threatened in any court or before any arbitrator or governmental instrumentality
that (i) could reasonably be expected to have a material adverse effect on the
business, assets, liabilities, operations, or financial condition of Obligors,
taken as a whole, or could impair the ability of an Obligor to perform its
obligations under the Loan Documents; or (ii) could reasonably be expected to
materially and adversely affect the Transactions.

(l) Agent and the Original Lead Arrangers shall have received, in form and
substance satisfactory to Agent and the Original Lead Arrangers, (i) a pro forma
balance sheet of Company and its Subsidiaries dated as of the Closing Date and
giving effect to the effectiveness of the Plan of Reorganization, (ii) financial
projections of Company and its Subsidiaries, evidencing Borrowers’ ability to
comply with the financial covenant set forth in the Loan Documents, and
(iii) interim financial statements for Company and its Subsidiaries as of a date
not more than 30 days prior to the Closing Date.

(m) Agent shall have received reasonably satisfactory evidence that Borrowers
have received all governmental and third party consents and approvals as may be
appropriate in connection with the Transactions.

(n) Agent and the Original Lead Arrangers shall have received a final collateral
appraisal and field examination addressed or assigned to each of them and upon
which each of them are entitled to rely and to share with potential lenders.
Such collateral appraisal and field examination shall be, in each case,
satisfactory to Agent and the Original Lead Arrangers.

(o) Borrowers shall have paid all fees and expenses to be paid to Agent, the
Original Lead Arrangers and Lenders on the Closing Date.

(p) Agent shall have received a Borrowing Base Certificate prepared as of the
Friday immediately prior to the Closing Date. Upon giving effect to the initial
funding of loans and issuance of letters of credit, the consummation of the
Transactions and the payment by Borrowers of all fees and expenses incurred in
connection with the Transactions (including but not limited to administrative
costs, cure costs, and the funding of cash out options for trade and other
unsecured claims but excluding any Delayed Admin Claims), including those
payable post-closing, as well as any payables stretched beyond their customary
payment practices, Availability shall be at least $45,000,000. In addition,
Agent and the Original Lead Arrangers shall have received, in form and substance
satisfactory to them, a 13-week cash flow statement commencing on the Closing
Date and ending 13 weeks thereafter, demonstrating that Availability is not less
than $25,000,000 at any time during such 13-week period.

(q) (i) Concurrently with the closing of the Senior Creditthis Agreement and the
Term Loan Facility, the obligations under each of the DIP Facilities shall have
been discharged and satisfied in full, all commitments thereunder shall have
been terminated, any unexpired letters of credit issued thereunder shall have
been returned or collateralized in accordance with the terms of the Plan of
Reorganization and all Liens securing the DIP Facilities shall have been
released, and Agent and the Original Lead Arrangers shall have received (x) a
payoff letter to that effect from the administrative agent under each of the DIP
Facilities and (y) evidence reasonably satisfactory to it of the termination of
all UCC financing statement filings relating to the DIP Facilities and
(ii) after consummation of the Plan of Reorganization and giving effect to the
Transactions, Obligors shall have no outstanding Indebtedness, contingent
liabilities or claims against them, except as expressly contemplated by the Plan
of Reorganization and expressly permitted under the Loan Documents.

(r) Company shall have entered into the Existing Term Loan Facility in an amount
not to exceed $145,000,000 on terms acceptable to Agent and the Original Lead
Arrangers.

 

66



--------------------------------------------------------------------------------

(s) The Confirmation Order shall (i) not have been reversed, vacated, amended,
supplemented or otherwise modified in any manner without the written consent of
Agent and the Original Lead Arrangers and (ii) be in full force and effect,
unstayed, final and non-appealable and not subject to any appeal, motion to
stay, motion for rehearing or reconsideration or a petition for writ of
certiorari, unless waived by Agent and the Original Lead Arrangers in writing in
their sole discretion.

(t) Agent shall have received evidence of the Delayed AdminAllowed
Administrative Claims as defined in and contemplated by Article III.B.3 of the
Plan of Reorganization.

(u) (i) All conditions precedent to the effectiveness of the Plan of
Reorganization shall have been or shall substantially concurrently be satisfied
or, with the consent of Agent and the Original Lead Arrangers, waived, (ii) the
effective date of the Plan of Reorganization shall have occurred on or before
the Closing Date, (iii) the substantial consummation (as defined in Section 1101
of the Bankruptcy Code) of the Plan of Reorganization in accordance with its
terms shall occur substantially contemporaneously with the Closing Date and
(iv) the Existing Term Loan Documents, the Intercreditor Agreement and all other
documents, agreements and instruments necessary to consummate the Plan of
Reorganization on the Effective Date (as defined in the Plan of Reorganization)
shall, unless consented to by the Original Lead Arrangers, be consistent with
the Plan of Reorganization and with the final engagement letter and term sheet
in respect of the Existing Term Loan Agreement reviewed by the Original Lead
Arrangers prior to the date of the Commitment Letter, exclusive of any changes
that do not materially adversely affect the interests of Agent or the Lenders in
their capacities as such in connection with this Agreement.

(v) Agent and Lenders shall have received all documentation and instruments
required by regulatory authorities with respect to Borrowers under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the Patriot Act, that has been reasonably requested by
Lenders in advance of the Closing Date.

(w) Agent shall have received evidence of payoff of that certain Senior Secured
Super-Priority Debtor-in-Possession Credit Agreement, dated as of January 31,
2013, among Company and certain of its Subsidiaries party thereto, as borrowers,
the guarantors party thereto, as guarantors, the lenders party thereto, as
lenders, and Bayside Finance LLC, as administrative agent.

6.2 Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers, unless the following conditions are satisfied:

(a) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;

(b) (i) with respect to any credit extension on the Closing Date, the
representations and warranties of each Obligor in the Loan Documents shall be
true and correct on the date of, and upon giving effect to, such funding,
issuance or grant (except for representations and warranties that expressly
relate to an earlier date) and (ii) with respect to any credit extension after
the Closing Date, the representations and warranties of each Obligor in the Loan
Documents shall be true and correct in all material respects (except to the
extent already qualified by materiality, in which case it will be true and
correct in all respects) on the date of, and upon giving effect to, such
funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date);

(c) No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect; and

 

67



--------------------------------------------------------------------------------

(d) With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.

Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.

SECTION 7. COLLATERAL

7.1 Cash Collateral. Cash Collateral may be invested, at Agent’s discretion (and
with the consent of Borrowers, as long as no Event of Default exists), but Agent
shall have no duty to do so, regardless of any agreement or course of dealing
with any Borrower, and shall have no responsibility for any investment or loss.
As security for its Obligations, each Borrower hereby grants to Agent a security
interest in and Lien upon all Cash Collateral held from time to time and all
proceeds thereof, whether held in a Cash Collateral Account or otherwise. Agent
may apply Cash Collateral to the payment of such Obligations as they become due,
in such order as Agent may elect. Each Cash Collateral Account and all Cash
Collateral shall be under the sole dominion and control of Agent, and no
Borrower or other Person (subject to the terms of the Intercreditor Agreement)
shall have any right to any Cash Collateral, until Full Payment of the
Obligations.

7.2 [Reserved].7.2 Real Estate Collateral. The Obligations shall also be secured
by Mortgages upon all Real Estate owned by Obligors set forth on Schedule 8.6.1,
which such Mortgages shall be delivered, along with the Related Real Estate
Documents, within 90 days of the Closing Date (which period may be extended with
the reasonable consent of Agent). The Mortgages shall be duly recorded, at
Borrowers’ expense, in each office where such recording is required to
constitute a fully perfected Lien on the Real Estate covered thereby, subject
only to Permitted Liens, including, for the avoidance of doubt, the Lien in
favor of the Term Loan Agent. If any Borrower acquires Real Estate hereafter
having a fair market value in excess of $2,500,000, Borrowers shall, within 90
days (or such longer period as Agent may reasonably consent) of such
acquisition, execute, deliver and record a Mortgage sufficient to create a fully
perfected Lien in favor of Agent on such Real Estate, subject only to Permitted
Liens, including, for the avoidance of doubt, the Lien in favor of the Term Loan
Agent on such Real Estate under the Term Loan Documents, and shall deliver all
Related Real Estate Documents; provided that so long as the Term Loan Facility
is in effect Borrowers shall not be required to deliver any such Mortgages
unless the Term Loan Agent has requested or required that Borrowers deliver such
Mortgages.

7.3 Other Collateral.

7.3.1 Commercial Tort Claims. Borrowers shall promptly notify Agent in writing
if any Borrower has a Commercial Tort Claim (other than, as long as no Event of
Default exists, a Commercial Tort Claim for less than $500,000), shall promptly
amend Schedule 9.1.16 to include such claim, and shall take such actions as
Agent deems appropriate to subject such claim to a duly perfected, first
priority Lien in favor of Agent (subject only to the Lien in favor of the Term
Loan Agent and any other Permitted First Lien Debt on such claim).

7.3.2 Certain After-Acquired Collateral. Borrowers shall promptly notify Agent
in writing if, after the Closing Date, any Borrower obtains any interest in any
Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Intellectual Property, Investment Property or Letter-of-Credit
Rights with a value in excess of $500,000 for any such item of Collateral and,
upon Agent’s reasonable request, shall promptly take such actions as Agent deems
appropriate to effect Agent’s duly perfected, first priority Lien upon such
Collateral, including obtaining any appropriate possession or control agreement
or Lien Waiver. Notwithstanding anything herein to the contrary, no Borrower
shall take any action to perfect or record any security interest in any part of
the Collateral under the laws of any jurisdiction outside of the United States
of America. If any Collateral is in the possession of a third party, at Agent’s
request, Borrowers shall use commercially reasonable efforts to obtain an
acknowledgment that such third party holds the Collateral for the benefit of
Agent.

 

68



--------------------------------------------------------------------------------

7.4 Limitations. The Lien on Collateral granted under any Loan Document is given
as security only and shall not subject Agent or any Lender to, or in any way
modify, any obligation or liability of Obligors relating to any Collateral. In
no event shall the grant of any Lien under any Loan Document secure an Excluded
Swap Obligation of the granting Obligor.

7.5 Further Assurances. All Liens granted to Agent under the Loan Documents are
for the benefit of Secured Parties. Promptly upon Agent’s reasonable request,
Obligors shall deliver such instruments and agreements, and shall take such
actions, as Agent reasonably deems appropriate under Applicable Law to evidence
or perfect its Lien on any Collateral, or otherwise to give effect to the intent
of this Agreement. Each Obligor authorizes Agent to file any financing statement
that describes the Collateral as “all assets” or “all personal property” of such
Obligor, or words to similar effect, and ratifies any action taken by Agent
before the Closing Date to effect or perfect its Lien on any Collateral.

SECTION 8. COLLATERAL ADMINISTRATION

8.1 Borrowing Base Certificates. By the 15th day of each month, Borrowers shall
deliver to Agent (and Agent shall promptly deliver same to Lenders) a Borrowing
Base Certificate prepared as of the close of business of the previous month, and
at such other times as Agent may request; provided that during any Reporting
Trigger Period, Borrowers shall deliver a Borrowing Base Certificate within two
Business Days after the end of each calendar week. All calculations of
Availability in any Borrowing Base Certificate shall originally be made by
Borrowers and certified by a Senior Officer, provided that Agent may from time
to time review and adjust any such calculation (a) to reflect its reasonable
estimate of declines in value of any Collateral, due to collections received in
the Dominion Account or otherwise; (b) to adjust advance rates to reflect
changes in dilution, quality, mix and other factors affecting Collateral; and
(c) to the extent the calculation is not made in accordance with this Agreement
or does not accurately reflect the Availability Reserve.

8.2 Administration of Accounts.

8.2.1 Records and Schedules of Accounts. Each Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form reasonably satisfactory to Agent, on such periodic basis as
Agent may request. Each Borrower shall also provide to Agent, on or before the
15th day of each month, a detailed aged trial balance of all Accounts as of the
end of the preceding month, specifying each Account’s Account Debtor name and
address, amount, invoice date and due date, showing any discount, allowance,
credit, authorized return or dispute, and including such proof of delivery,
copies of invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Agent may reasonably request.
If Accounts in an aggregate face amount of $750,000 or more cease to be Eligible
Accounts, Borrowers shall notify Agent of such occurrence promptly (and in any
event within one Business Day) after any Borrower has knowledge thereof.

8.2.2 Taxes. If an Account of any Borrower includes a charge for any Taxes,
Agent is authorized, in its discretion, to pay the amount thereof to the proper
taxing authority for the account of such Borrower and to charge Borrowers
therefor; provided, however, that neither Agent nor Lenders shall be liable for
any Taxes that may be due from Borrowers or with respect to any Collateral.

8.2.3 Account Verification. Whether or not a Default or Event of Default exists,
Agent shall have the right at any time, in the name of Agent, any designee of
Agent or any Borrower, to verify the validity, amount or any other matter
relating to any Accounts of Borrowers by mail, telephone or otherwise. Borrowers
shall cooperate fully with Agent in an effort to facilitate and promptly
conclude any such verification process.

 

69



--------------------------------------------------------------------------------

8.2.4 Maintenance of Dominion Account. Obligors shall maintain Dominion Accounts
pursuant to lockbox or other arrangements reasonably acceptable to Agent.
Obligors shall obtain a Deposit Account Control Agreement or a Securities
Account Control Agreement, in each case in form and substance reasonably
satisfactory to Agent, from each lockbox servicer and Dominion Account bank,
establishing Agent’s control over and first priority perfected Lien in the
lockbox or Dominion Account, requiring the immediate deposit of all remittances
received in any lockbox to a Dominion Account, and waiving offset rights of such
servicer or bank, except for customary administrative charges. Prior to a Cash
Dominion Period, Agent shall not deliver a notice of Exclusive Control with
respect to any Dominion Account. During a Cash Dominion Trigger Period, each
Obligor hereby irrevocably waives the right to direct the application of funds
in a Dominion Account and agrees that Agent may and, upon the written direction
of the Required Lenders given at any time during such Cash Dominion Trigger
Period, shall deliver a notice of exclusive control (as described in each
Deposit Account Control Agreement) to each Dominion bank for each Dominion
Account, and thereafter require immediate transfer of all funds in such account
to a Dominion Account maintained with Bank of America. Agent and Lenders assume
no responsibility to Borrowers for any lockbox arrangement or Dominion Account,
including any claim of accord and satisfaction or release with respect to any
Payment Items accepted by any bank. Promptly following the commencement of any
Cash Dominion Trigger Period, each Borrower shall give notice reasonably
satisfactory to Agent to each credit card processor that processes its credit
card receivables to require it to make daily transfers of the payments due from
such processor to a Dominion Account.

8.2.5 Proceeds of Collateral. Borrowers shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account). If any Borrower or Subsidiary receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
Agent and promptly (not later than the next Business Day) deposit same into a
Dominion Account. During any Cash Dominion Trigger Period, all amounts in any
Dominion Account and all payments on Accounts or otherwise relating to ABL
Priority Collateral shall be applied to the Obligations on each Business Day as
provided in Section 5.6.

8.3 Administration of Inventory.

8.3.1 Records and Reports of Inventory. Each Borrower shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory and reconciliation reports in
form reasonably satisfactory to Agent, on such periodic basis as Agent may
request. Each Borrower shall conduct periodic cycle counts consistent with
historical practices, and shall provide to Agent a report based on each such
inventory and count promptly upon completion thereof, together with such
supporting information as Agent may request. Agent may participate in and
observe each physical count.

8.3.2 Returns of Inventory. No Borrower shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Default, Event of
Default or Overadvance exists or would result therefrom; (c) Agent is promptly
notified if the aggregate Value of all Inventory returned in any month exceeds
$2,500,000; and (d) any payment received by a Borrower for a return is promptly
remitted to Agent for application to the Obligations.

8.3.3 Acquisition, Sale and Maintenance. No Borrower shall acquire or accept any
Inventory on consignment or approval, and shall take all steps to assure that
all Inventory is produced in accordance with Applicable Law, including the FLSA.
No Borrower shall sell any Inventory on consignment or approval or any other
basis under which the customer may return or require a Borrower to repurchase
such Inventory. Borrowers shall use, store and maintain all Inventory with
reasonable care and caution, in accordance with applicable standards of any
insurance and in conformity with all Applicable Law.

 

70



--------------------------------------------------------------------------------

8.4 Administration of Equipment.

8.4.1 Records and Schedules of Equipment. Each Borrower shall keep accurate and
complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may request, a current schedule thereof, in form
satisfactory to Agent. Promptly upon request, Borrowers shall deliver to Agent
evidence of their ownership or interests in any Equipment.

8.4.2 Dispositions of Equipment. No Borrower shall sell, lease or otherwise
dispose of any Equipment, without the prior written consent of Agent, other than
a Permitted Asset Disposition.

8.4.3 Condition of Equipment. The Equipment is in good operating condition and
repair, and all necessary replacements and repairs have been made so that the
value and operating efficiency of the Equipment is preserved at all times,
reasonable wear and tear excepted except as could not reasonably be expected to
result in a Material Adverse Effect. No Borrower shall permit any Equipment to
become affixed to real Property unless any landlord or mortgagee delivers a Lien
Waiver.

8.5 Administration of Deposit Accounts and Securities Accounts. As of the
Amendment No. 3 Effective Date, Schedule 8.5 sets forth all Deposit Accounts and
Securities Accounts maintained by Obligors, including all Dominion Accounts and
all credit card processors or issuers of Borrowersof Obligors. Each Obligor
shall obtain a Deposit Account Control Agreement or a Securities Account Control
Agreement, in each case in form and substance satisfactory to Agent, from each
lockbox servicer and each institution maintaining a Deposit Account or
Securities Account, as applicable, establishing Agent’s control over each such
Deposit Account and each such Securities Account (other than (w) the Excluded
Accounts (as defined in the Guarantee and Collateral Agreement), (x) an account
exclusively used for payroll, payroll taxes or employee benefits, (y) a zero
balance disbursement account, or (z) an account containing not more than
$150,000 at any time, provided, however that amounts on deposit in all such
accounts under this clause (z) do not exceed $1,000,000 at any time). Each
Obligor shall be the sole account holder of each Deposit Account and each
Securities Account and shall not allow any other Person (other than Agent, and,
solely to the extent provided for in the Intercreditor Agreement and each
Deposit Account Control Agreement or Securities Account Control Agreement, Term
Loan Agent) to have control over a Deposit Account, Securities Account or any
Property deposited therein. During a Cash Dominion Trigger Period, each Obligor
hereby agrees that Agent may and, upon the written direction of the Required
Lenders given at any time during such Cash Dominion Trigger Period, shall
deliver a notice of exclusive control (as described in each Deposit Account
Control Agreement) to each institution maintaining a Deposit Account covered by
a Deposit Account Control Agreement, and thereafter require immediate transfer
of all funds in such account to a Dominion Account maintained with Bank of
America; provided that unless the Term Loan Agent otherwise consents, Agent
shall not deliver a notice of exclusive control with respect to the Term
Priority Collateral Account unless the Discharge of Term Obligations (as defined
in the Intercreditor Agreement) has occurred. Each Obligor shall promptly notify
Agent of any opening or closing of a Deposit Account or Securities Account and,
with the consent of Agent, will amend Schedule 8.5 to reflect same, which
amendment shall be effective notwithstanding any other requirements set forth
herein relating to the approval of amendments. Obligors will use commercially
reasonable efforts to, by no later than February 28, 2014, maintain Agent as
their principal depository bank, including for the maintenance of operating
accounts, Deposit Accounts, lockbox administration, funds transfer, information
reporting services and other treasury management services; provided that Agent’s
fees and expenses in connection with such Bank Products shall be customary for
current market conditions. In no event shall any proceeds of ABL Priority
Collateral be deposited in a Deposit Account or Securities Account maintained
with the Term Loan Agent or any lender under the Term Loan Facility unless such
Person is Agent or is also a Lender hereunder.

 

71



--------------------------------------------------------------------------------

8.6 General Provisions.

8.6.1 Location of Collateral. All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by BorrowersObligors at the
business locations set forth in Schedule 8.6.1 as of the Amendment No. 3
Effective Date, except that BorrowersObligors may (a) make sales or other
dispositions of Collateral in accordance with Section 10.2.6; and (b) move
Collateral to another location in the United States, upon 20 Business Days prior
written notice to Agent.

8.6.2 Insurance of Collateral; Condemnation Proceeds.

(a) Each Obligor shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (with a Best’s Financial Strength
Rating of at least A+, unless otherwise approved by Agent in its discretion)
reasonably satisfactory to Agent. Subject to the terms of the Intercreditor
Agreement, all proceeds under each policy shall be payable to Agent. From time
to time upon request, Obligors shall deliver to Agent the originals or certified
copies of its insurance policies and updated flood plain searches. Unless Agent
shall agree otherwise and except as provided in the Intercreditor Agreement,
each policy shall include satisfactory endorsements (i) showing Agent as loss
payee (as its interests may appear in accordance with the Intercreditor
Agreement); (ii) requiring 30 days prior written notice to Agent in the event of
cancellation of the policy for any reason whatsoever; and (iii) specifying that
the interest of Agent shall not be impaired or invalidated by any act or neglect
of any Obligor or the owner of the Property, nor by the occupation of the
premises for purposes more hazardous than are permitted by the policy. If any
Obligor fails to provide and pay for any insurance, Agent may, at its option,
but shall not be required to, procure the insurance and charge Obligors
therefor. Each Obligor agrees to deliver to Agent, promptly as rendered, copies
of all reports made to insurance companies. While no Event of Default exists,
Obligors may settle, adjust or compromise any insurance claim, as long as the
proceeds are delivered to Agent. If an Event of Default exists, only Agent shall
be authorized to settle, adjust and compromise such claims.

(b) Subject to the terms of the Intercreditor Agreement so long as the Term Loan
Facility is in effect, (i) any proceeds of insurance (other than proceeds from
workers’ compensation or D&O insurance) and any awards arising from condemnation
of any Collateral shall be paid to Agent or Term Loan Agent and (ii) any such
proceeds or awards that relate to Inventory shall be applied to payment of the
Loans, and then to other Obligations. Subject to the Intercreditor Agreement so
long as the Term Loan Facility is in effect, any proceeds or awards that arise
from business interruption insurance or that relate to Equipment or Real
EstateTerm Loan Priority Collateral (as defined in the Intercreditor Agreement)
(or any other property (other than Real Estate) that is not ABL Priority
Collateral (as defined in the Intercreditor Agreement)) shall be applied in
accordance with the Term Loan Facility, then to the Loans and then to other
Obligations. So long as the Term Loan Facility is in effect, any proceeds or
awards that relate to Real Estate shall be applied in accordance with the Term
Loan Facility.

8.6.3 Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrowers. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk.

 

72



--------------------------------------------------------------------------------

8.6.4 Defense of Title. Each Borrower shall defend its title to Collateral and
Agent’s Liens therein against all Persons, claims and demands, except Permitted
Liens.

8.6.5 Power of Attorney. Each Obligor hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Obligor’s true and
lawful attorney (and agent-in-fact) for the purposes provided in this Section.
Agent, or Agent’s designee, may, without notice and in either its or such
Obligor’s name, but at the cost and expense of the Obligors:

(a) Endorse such Obligor’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and

(b) During an Event of Default, (i) notify any Account Debtors of the assignment
of their Accounts, demand and enforce payment of Accounts by legal proceedings
or otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Agent deems advisable;
(iv) collect, liquidate and receive balances in Deposit Accounts or investment
accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign such Obligor’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to such Obligor, and notify postal authorities to deliver any such
mail to an address designated by Agent; (vii) endorse any Chattel Paper,
Document, Instrument, bill of lading, or other document or agreement relating to
any Accounts, Inventory or other Collateral; (viii) use such Obligor’s
stationery and sign its name to verifications of Accounts and notices to Account
Debtors; (ix) use information contained in any data processing, electronic or
information systems relating to Collateral; (x) make and adjust claims under
insurance policies; (xi) take any action as may be necessary or appropriate to
obtain payment under any letter of credit, banker’s acceptance or other
instrument for which such Obligor is a beneficiary; and (xii) take all other
actions as Agent deems appropriate to fulfill such Obligor’s obligations under
the Loan Documents.

SECTION 9. REPRESENTATIONS AND WARRANTIES

9.1 General Representations and Warranties. To induce Agent and Lenders to enter
into this Agreement and to make available the Commitments, Loans and Letters of
Credit, each Obligor (or, in the case of Section 9.1.6, each Borrower)
represents and warrants that:

9.1.1 Organization and Qualification. Each Obligor and its Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Obligor and its Subsidiaries is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect. No Obligor is an EEA
Financial Institution.

9.1.2 Power and Authority. Each Obligor is duly authorized to execute, deliver
and perform its obligations under the Loan Documents to which it is a party. The
execution, delivery and performance of the Loan Documents to which such Obligor
is a party have been duly authorized by all necessary action, and do not
(a) require any consent or approval of any holders of Equity Interests of any
Obligor, except those already obtained; (b) contravene the Organic Documents of
any Obligor; (c) violate or cause a default under any Applicable Law or Material
Contract; or (d) result in or require imposition of a Lien (other than Permitted
Liens) on any Obligor’s Property.

9.1.3 Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance, fraudulent transfer, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

73



--------------------------------------------------------------------------------

9.1.4 Capital Structure. As of the Amendment No. 3 Effective Date, Schedule
9.1.4 shows the Company’s legal name and jurisdiction of organization. Schedule
9.1.4 shows, as of the Amendment No. 3 Effective Date, for each Subsidiary of
Company, its name, jurisdiction of organization, authorized and issued Equity
Interests, holders of its Equity Interests, and agreements binding on such
holders with respect to such Equity Interests. Except as disclosed on Schedule
9.1.4 as of the Amendment No. 3 Effective Date, in the five years preceding the
ClosingAmendment No. 3 Effective Date, no Obligor nor any of its Subsidiaries
has acquired any substantial assets from any other Person nor been the surviving
entity in a merger or combination. Each Obligor has good title to its Equity
Interests in its Subsidiaries, subject only to Agent’s Lien and the Lien in
favor of Term Loan Agent under the Term Loan Documents, and all such Equity
Interests are duly issued, fully paid and non-assessable. There are no
outstanding purchase options, warrants, subscription rights, agreements to issue
or sell, convertible interests, phantom rights or powers of attorney relating to
Equity Interests of any Subsidiaries or its Subsidiariesof Company.

9.1.5 Title to Properties; Priority of Liens. Each Obligor and its Subsidiaries
has, in all material respects, good and marketable title to (or valid leasehold
interests in) all of its material Real Estate, and good title to all of its
material personal Property, including all Property reflected in any financial
statements delivered to Agent or Lenders, in each case free of Liens except
Permitted Liens, except in each case as could not reasonably be expected to have
a Material Adverse Effect. Each Obligor and its Subsidiaries has paid and
discharged or is being Properly Contested all lawful claims that, if unpaid,
could become a Lien on its Properties, other than Permitted Liens. All Liens of
Agent in the Collateral are duly perfected, first priority Liens, subject only
to the Intercreditor Agreement and Permitted Liens that are expressly allowed to
have priority over Agent’s Liens.

9.1.6 Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto. Borrowers warrant, with respect to each Account at the time it is shown
as an Eligible Account in a Borrowing Base Certificate, that:

(a) it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;

(b) it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;

(c) it is for a sum certain, maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to Agent on request;

(d) it is not subject to any offset, Lien (other than Agent’s Lien and the Lien
in favor of Term Loan Agent under the Term Loan Documents), deduction, defense,
dispute, counterclaim or other adverse condition except as arising in the
Ordinary Course of Business and disclosed to Agent; and it is absolutely owing
by the Account Debtor, without contingency in any respect;

(e) the applicable Borrower is the sole payee or remittance party shown on the
invoice for the Account;

(f) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder; and

 

74



--------------------------------------------------------------------------------

(g) to the best of Borrowers’ knowledge, (i) there are no facts or circumstances
that are reasonably likely to impair the enforceability or collectability of
such Account; (ii) the Account Debtor had the capacity to contract when the
Account arose, continues to meet the applicable Borrower’s customary credit
standards, is Solvent, is not contemplating or subject to an Insolvency
Proceeding, and has not failed, or suspended or ceased doing business; and
(iii) there are no proceedings or actions threatened or pending against any
Account Debtor that could reasonably be expected to have a material adverse
effect on the Account Debtor’s financial condition.

9.1.7 Financial Statements. The consolidated and consolidating balance sheets,
and related statements of income, cash flow and shareholders’ equity, of Company
and its Subsidiaries that have been and are hereafter delivered to Agent and
Lenders, are prepared in accordance with GAAP, and fairly present the financial
positions and results of operations of Company and its Subsidiaries at the dates
and for the periods indicated. All projections delivered from time to time to
Agent and Lenders have been prepared in good faith, based on reasonable
assumptions in light of the circumstances at such time. Since April 28, 2012,
there has been no change in the condition, financial or otherwise, of any
Borrower or Subsidiary that could reasonably be expected to have a Material
Adverse Effect (excluding the Bankruptcy Proceedings and any historical events
associated with the Bankruptcy Proceedings, and any events that customarily
occur as part of a proceeding under Chapter 11 of the Bankruptcy Code). No
financial statement delivered to Agent or Lenders at any time contains any
untrue statement of a material fact, nor fails to disclose any material fact
necessary to make such statement not materially misleading. Company individually
is, and Company and each of its Subsidiaries, on a consolidated basis, are
Solvent.

9.1.8 Surety Obligations. No Obligor nor any of its Subsidiaries is obligated as
surety or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as permitted hereunder.

9.1.9 Taxes. Each Obligor and its Subsidiaries has filed all material federal,
state and local tax returns and other reports that it is required by law to
file, and has paid, or made provision for the payment of, all material Taxes
upon it, its income and its Properties that are due and payable, except to the
extent being Properly Contested. The provision for Taxes on the books of each
Obligor and its Subsidiaries is adequate for all years not closed by applicable
statutes, and for its current Fiscal Year.

9.1.10 Brokers. There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents.

9.1.11 Intellectual Property. Each Obligor and its Subsidiaries owns or is
licensed to use all Intellectual Property material to its respective business,
and neither the use thereof nor the conduct of their respective businesses
infringes, misappropriates or otherwise violates the Intellectual Property
rights of any other Person, except for any such infringements, misappropriations
and other violations that could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect. Except as disclosed on
Schedule 9.1.11, no Borrower or Subsidiary pays or owes in excess of $250,000 in
any Fiscal Year any royalty or other compensation to any Person with respect to
any Intellectual Property. All Intellectual Property registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office owned by any Obligor or Subsidiary is shown on Schedule
9.1.11.

9.1.12 Governmental Approvals. Each Obligor and its Subsidiaries has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties. All necessary import, export or other licenses, permits or
certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Obligors and their Subsidiaries have
complied with all foreign and domestic laws with respect to the shipment and
importation of any goods or Collateral, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.

 

75



--------------------------------------------------------------------------------

9.1.13 Compliance with Laws. Each Obligor and its Subsidiaries has duly
complied, and its Properties and business operations are in compliance, in all
material respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of material noncompliance issued to any Obligor or
any of its Subsidiaries under any Applicable Law that could reasonably be
expected to have a Material Adverse Effect. No Inventory has been produced in
violation of the FLSA.

9.1.14 Compliance with Environmental Laws. Except as disclosed on Schedule
9.1.14 as of the Amendment No. 3 Effective Date or as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
(i) no Obligor’s nor any of its Subsidiaries’ past or present operations, Real
Estate or other Properties are subject to any federal, state or local
investigation to determine whether any remedial action is needed to address any
environmental pollution, hazardous material or environmental clean-up; (ii) no
Obligor nor any of its Subsidiaries has received any Environmental Notice; and
(iii) no Obligor nor any of its Subsidiaries has any contingent liability with
respect to any Environmental Release, environmental pollution or hazardous
material on any Real Estate now or previously owned, leased or operated by it.

9.1.15 Burdensome Contracts. No Obligor nor any of its Subsidiaries is party or
subject to any Restrictive Agreement, except as shown on Schedule 9.1.15 as of
the Amendment No. 3 Effective Date and as set forth in the Term Loan Documents.
No such Restrictive Agreement prohibits the execution, delivery or performance
of any Loan Document by an Obligor.

9.1.16 Litigation. Except as shown on Schedule 9.1.16 as of the Amendment No. 3
Effective Date, there are no proceedings or investigations pending or, to any
Obligor’s knowledge, threatened against any Obligor or any of its Subsidiaries,
or any of their businesses, operations, Properties, prospects or conditions,
that (a) relate to any Loan Documents or transactions contemplated thereby; or
(b) could reasonably be expected to have a Material Adverse Effect if determined
adversely to any Obligor or any of its Subsidiaries. Except as shown on such
Schedule, no Obligor has a Commercial Tort Claim (other than, as long as no
Default or Event of Default exists, a Commercial Tort Claim for less than
$500,000). No Obligor nor any of its Subsidiaries is in default with respect to
any order, injunction or judgment of any Governmental Authority, except where
such violation or default could not reasonably be expected to result in a
Material Adverse Effect.

9.1.17 No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Obligor nor any of its
Subsidiaries is in default, and no event or circumstance has occurred or exists
that with the passage of time or giving of notice would constitute a default,
under any Material Contract.

9.1.18 ERISA. Except as disclosed on Schedule 9.1.189.1.18 as of the Amendment
No. 3 Effective Date:

(a) Except as could not reasonably be expected to result in a Material Adverse
Effect, (i) each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code, and other federal and state laws and
(ii) each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of Borrowers, nothing has occurred which would prevent, or
cause the loss of, such qualification. Each Obligor and ERISA Affiliate has met
in all material respects all applicable requirements under the Code, ERISA and
the Pension Protection Act of 2006 with respect to each Plan, and no application
for a waiver of the minimum funding standards or an extension of any
amortization period has been made with respect to any Plan.

 

76



--------------------------------------------------------------------------------

(b) There are no pending or, to the knowledge of Borrowers, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.

(c) Except as could not reasonably be expected to result in a Material Adverse
Effect, (i) no ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) no Obligor or
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (iv) no Obligor or ERISA Affiliate has
engaged in a transaction that could reasonably be expected to be subject to
Section 4069 or 4212(c) of ERISA.

(d) Except as would not reasonably be expected to have a Material Adverse
Effect, with respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.

9.1.19 Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Obligor or
its Subsidiaries and any customer or supplier, or any group of customers or
suppliers, who individually or in the aggregate are material to the business of
such Obligor or Subsidiary. There exists no condition or circumstance that could
reasonably be expected to impair the ability of any Borrower or Subsidiary to
conduct its business at any time hereafter in substantially the same manner as
conducted on the Closing Date.

9.1.20 Labor Relations. Except as described on Schedule 9.1.20 as of the
Amendment No. 3 Effective Date, no Obligor nor any of its Subsidiaries is party
to or bound by any collective bargaining agreement, management agreement or
material consulting agreement. Except as could not reasonably be expected to
result in a Material Adverse Effect, there are no material grievances, disputes
or controversies with any union or other organization of any Borrower’s or
Subsidiary’s employees, or, to any Borrower’s knowledge, any asserted or
threatened strikes, work stoppages or demands for collective bargaining.

9.1.21 Payable Practices. No Obligor nor any of its Subsidiaries has made any
material change in its historical accounts payable practices from those in
effect on the Closing Date.

9.1.22 Not a Regulated Entity. No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Indebtedness.

 

77



--------------------------------------------------------------------------------

9.1.23 Margin Stock. No Borrower or Subsidiary is engaged, principally or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock. No Loan proceeds or Letters of
Credit will be used by Borrowers to purchase or carry, or to reduce or refinance
any Indebtedness incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U or X of the Board of Governors.

9.1.24 OFAC; Anti-Corruption Laws. No Obligor nor any of its Subsidiaries, nor
to the knowledge of any Obligor or Subsidiary, any director, officer, employee,
agent, affiliate or representative thereof, is anor is owned or controlled by
any individual or entity that is currently the subject of any Sanctions. No
Obligor nor any of its Subsidiariesor target of any Sanction or is located,
organized or resident in a Designated Jurisdiction. Each Obligor and its
Subsidiaries is in compliance with the Patriot Act. Each Borrower and Subsidiary
has conducted its business in accordance with applicable anti-corruption laws
and has instituted and maintained policies and procedures designed to promote
and achieve compliance with such laws.

9.1.25 Use of Proceeds. The proceeds of Loans shall be used by Borrowers (a) to
repay the DIP Facilities (specifically, all of the ABL DIP and part of the
Ad-Hoc DIP), (b) to fund certain fees and expenses associated with the closing
of this credit facility and the Transactions, (c) to repay certain costs and
expenses required to be paid in connection with the emergence from chapter 11 of
Borrowers and certain of their Subsidiaries (including, but not limited to,
administrative costs, cure costs and potentially to fund cash out options for
trade and other unsecured claims), (d) to provide for working capital and
(e) for general corporate purposes (including, without limitation, for Permitted
Acquisitions and Capital Expenditures).

9.1.26 Designation as Senior Debt. All Obligations are designated as “Designated
Senior Indebtedness” or “Senior Debt” (or any other defined term having a
similar purpose) under, and as defined in, any indenture or other agreement
related to Subordinated Debt.

9.1.27 Security Documents. The Guarantee and Collateral Agreement is effective
to create in favor of Agent, for the benefit of Lenders and other Secured
Parties, a valid and enforceable security interest in the Collateral described
therein and proceeds thereof, to the extent contemplated by the Guarantee and
Collateral Agreement. Subject to Section 10.1.15, all actions have been taken or
will be taken promptly following the Closing Date which are necessary to cause
the Guarantee and Collateral Agreement to constitute, to the extent contemplated
by the Guarantee and Collateral Agreement and this Agreement, a fully perfected
Lien on, and security interest in, all right, title and interest of Obligors in
the Collateral and the proceeds thereof, as security for the Obligations, in
each case prior and superior in right to any other Person, except in the case of
(a) Permitted Liens, to the extent any such Permitted Liens would have priority
over the Liens in favor of Agent pursuant to any applicable law, or as otherwise
permitted by this Agreement and (b) Liens perfected only by possession or
control (including possession of any certificate of title) to the extent Agent
has not obtained or does not maintain possession or control of such Collateral.

9.1.28 Term Loan Documents. Agent has received true, correct and complete copies
of the Term Loan Documents. None of the Term Loan Documents has been amended or
supplemented, nor have any of the provisions thereof been waived, except
pursuant to a written agreement or instrument which has heretofore been
delivered to Agent.

9.2 Accuracy of Information, Etc. None of the information, report, financial
statement, exhibit or schedule (excluding the projections, forecasts or other
forward-looking information and financial information referred to below)
furnished by or on behalf of Borrowers to Agent or any Lender in connection with
the negotiation of any Loan Document or included therein or delivered pursuant
thereto contained, contains or will contain as of the date the same was or is
furnished any material misstatement of fact or omitted, omits or will omit to
state any material fact necessary to make the statements therein,

 

78



--------------------------------------------------------------------------------

in the light of the circumstances under which they were, are or will be made,
not materially misleading; provided that, to the extent any such information,
report, financial statement, exhibit or schedule was based upon or constitutes a
forecast or projection, Borrowers represent and warrant only that such materials
are based upon good faith estimates and assumptions believed by management to be
reasonable at the time made, in light of the circumstances under which they were
made and at the time furnished (and based upon accounting principles consistent
with the historical audited financial statements of Borrowers), and due care in
the preparation of such information, report, financial statement, exhibit or
schedule (it being understood that forecasts and projections are subject to
uncertainties and that there can be no assurance such results will be achieved).

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

10.1 Affirmative Covenants. As long as any Commitments or Obligations are
outstanding, each Obligor shall, and shall cause each Subsidiary to:

10.1.1 Inspections; Appraisals; Maintenance of Books and Records.

(a) Permit Agent from time to time, subject (except when a Default or Event of
Default exists) to reasonable prior notice and during normal business hours, to
visit and inspect the Properties of any Obligor or Subsidiary, inspect, audit
and make extracts from any Obligor’s or Subsidiary’s books and records, and
discuss with its officers, employees, agents, advisors and independent
accountants such Obligor’s or Subsidiary’s business, financial condition,
assets, prospects and results of operations. Lenders may participate in any such
visit or inspection, at their own expense. Neither Agent nor any Lender shall
have any duty to any Obligor to make any inspection, nor to share any results of
any inspection, appraisal or report with any Obligor. Obligors acknowledge that
all inspections, appraisals and reports are prepared by Agent and Lenders for
their purposes, and Obligors shall not be entitled to rely upon them.
Notwithstanding the foregoing, all collateral field examinations and Inventory
appraisals shall be subject to the limitations set forth in clause (b) below.

(b) Agent shall be permitted to conduct, and shall be reimbursed by Borrowers
for all reasonable and documented charges, costs and expenses in connection with
(i) collateral field examinations or other examinations of any Obligor’s books
and records or any other financial or Collateral matters as Agent deems
appropriate, up to two timesone time per Loan Year; and (ii) appraisals of
Inventory up to one time per Loan Year; provided, however, that (x) during any
Reporting Trigger Period, such limits shall be increased to add one additional
collateral field examination and one additional appraisal of Inventory per Loan
Year and (y) if an examination or appraisal is initiated during a Default or
Event of Default, all reasonable and documented charges, costs and expenses
therefor shall be reimbursed by Borrowers without regard to such limits.
Borrowers agree to pay Agent’s then standard charges for examination activities,
including the standard charges of Agent’s internal examination and appraisal
groups, as well as the charges of any third party used for such purposes.

(c) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of Obligors
and Subsidiaries.

10.1.2 Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:

(a) as soon as available, and in any event within 120 days after the end of the
2013 Fiscal Year and within 90 days after the close of each Fiscal Year
thereafter, balance sheets as of the end of such Fiscal Year and the related
statements of income, cash flow and shareholders’ equity for such Fiscal Year,
on consolidated and consolidating bases for Company and its Subsidiaries, which

 

79



--------------------------------------------------------------------------------

consolidated statements shall be audited and certified (without any “going
concern” or like qualification or exception or any qualification or exception as
to scope of audit) by a firm of independent certified public accountants of
recognized standing selected by Company and acceptable to Agent, and shall set
forth in comparative form corresponding figures for the preceding Fiscal Year
and other information acceptable to Agent;

(b) as soon as available, and in any event within 60 days after the end of the
first Fiscal Quarter of the 2014 Fiscal Year, and thereafter within 45 days
after the end of each of the first three Fiscal Quarters of each Fiscal Year,
unaudited balance sheets as of the end of such month and the related statements
of income and cash flow for such Fiscal Quarter and for the portion of the
Fiscal Year then elapsed, on consolidated and consolidating bases for Company
and its Subsidiaries, setting forth in comparative form corresponding figures
for the preceding Fiscal Year and certified by the chief financial officer of
Borrower Agent as prepared in accordance with GAAP and fairly presenting the
financial position and results of operations for such month and period, subject
to normal year-end adjustments and the absence of footnotes;

(c) as soon as available, and in any event within 30 days after the end of each
month (but within 60 days after the last month in a Fiscal Year), unaudited
balance sheets as of the end of such month and the related statements of income
and cash flow for such month and for the portion of the Fiscal Year then
elapsed, on consolidated and consolidating bases for Company and its
Subsidiaries, setting forth in comparative form corresponding figures for the
preceding Fiscal Year and certified by the chief financial officer of Borrower
Agent as prepared in accordance with GAAP and fairly presenting the financial
position and results of operations for such month and period, subject to normal
year-end adjustments and the absence of footnotes;

(d) concurrently with delivery of financial statements under clauses (a), (b)
and (c) above, or more frequently if requested by Agent while a Default or Event
of Default exists, a Compliance Certificate executed by the chief financial
officer of Borrower Agent;

(e) concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to
Borrowers by their accountants in connection with such financial statements;

(f) not later than 30 days after the end of each Fiscal Year, projections of
Company’s consolidated balance sheets, results of operations, cash flow and
Availability for the next Fiscal Year, month by month and for the next three
Fiscal Years, year by year;

(g) at Agent’s request, a listing of each Borrower’s trade payables, specifying
the trade creditor and balance due, and a detailed trade payable aging, all in
form reasonably satisfactory to Agent;

(h) promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Borrower has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Borrower files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by a Borrower to the public concerning material changes to or
developments in the business of such Borrower;

(i) promptly after the sending or filing thereof, copies of any annual report to
be filed in connection with each Plan or Foreign Plan; and

(j) promptly, and in any event within five (5) Business Days after the execution
thereof or receipt thereof, copies of any notices (including notices of
default), amendments, waivers, consents, and forbearances delivered to, or
received from, the Term Loan Agent under the Term Loan Agreement; and

 

80



--------------------------------------------------------------------------------

(jk) such other reports and information (financial or otherwise) as Agent may
reasonably request from time to time in connection with any Collateral or any
Borrower’s, Subsidiary’s or other Obligor’s financial condition or business.

10.1.3 Notices. Notify Agent and Lenders in writing, promptly after any Senior
Officer of any Borrower obtains knowledge thereof, of any of the following that
affects an Obligor: (a) the threat or commencement of any proceeding or
investigation, whether or not covered by insurance, if an adverse determination
could reasonably be expected to have a Material Adverse Effect; (b) any pending
or threatened labor dispute, strike or walkout, or the expiration of any
material labor contract; (c) any default under or termination of a Material
Contract; (d) the existence of any Default or Event of Default; (e) any judgment
in an amount exceeding $1,000,000; (f) anythe assertion of any Intellectual
Property Claim, if its resolution would reasonably be expected to have a
Material Adverse Effect, (g) any violation or asserted violation of any
Applicable Law (including ERISA, OSHA, FLSA, or any Environmental Laws), for
which an adverse resolution could reasonably be expected to have a Material
Adverse Effect; (gh) any Environmental Release by an Obligor or on any Property
owned, leased or occupied by an Obligor; or receipt of any Environmental Notice;
(hi) the occurrence of any ERISA Event; (ij) the discharge of or any withdrawal
or resignation by Borrowers’ independent accountants; (jk) any opening of a new
office or place of business, at least 30 days prior to such opening; or (kl) any
other matter that could reasonably be expected to have a Material Adverse
Effect. Each notice pursuant to this Section 10.1.3 shall be accompanied by a
statement of a Senior Officer setting forth details of the occurrence referred
to therein and stating what action Borrowers or the relevant Subsidiary proposes
to take with respect thereto.

10.1.4 Landlord and Storage Agreements. Upon request, provide Agent with copies
of all existing agreements, and promptly after execution thereof provide Agent
with copies of all future agreements, between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.

10.1.5 Compliance with Laws. Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, if any Environmental Release
occurs at or on any Properties of any Obligor or Subsidiary, it shall act
promptly and diligently to investigate and report to Agent and all appropriate
Governmental Authorities the extent of, and to make appropriate remedial action
to eliminate, such Environmental Release, all to the extent required by
Environmental Laws, whether or not directed to do so by any Governmental
Authority.

10.1.6 Taxes and Payment of Obligations. Pay and discharge (a) all Taxes prior
to the date on which they become delinquent or penalties attach, unless such
Taxes are being Properly Contested; (b) all lawful claims which, if unpaid,
would by law become a Lien upon its Property; and (c) all Indebtedness, as and
when due and payable, but subject to any subordination provisions contained in
any instrument or agreement evidencing such Indebtedness.

10.1.7 Insurance. In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best Rating of at least
A7, unless otherwise approved by Agent) satisfactory to Agent, (a) with respect
to the Properties and business of Obligors and Subsidiaries of such type
(including product liability, workers’ compensation, larceny, embezzlement, or
other criminal misappropriation insurance), in such amounts, and with such
coverages and deductibles as are customary for companies similarly situated; and
(b) business interruption insurance in an amount not less than $25,000,000, with
deductibles and subject to an Insurance Assignment satisfactory to Agent.

 

81



--------------------------------------------------------------------------------

10.1.8 Licenses. Keep each License (other than as determined in its reasonable
business judgment); at the end of each fiscal quarterFiscal Quarter, notify
Agent of any material proposed modification to, or termination (other than
expiration by its terms) of, any such License, or entry into any new License.

10.1.9 Maintenance of Existence. (a) Preserve, renew and maintain in full force
and effect its legal existence and good standing under the Applicable Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 10.2.6 or 10.2.9; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

10.1.10 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear and abandonment
excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof, in each case, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

10.1.11 Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all such action to such end as may be from
time to time requested by Agent and, upon request of Agent, make to each other
party to each such Material Contract such demands and requests for information
and reports or for action as any Obligor or Subsidiary is entitled to make under
such Material Contract, and cause each of its Subsidiaries to do so, except, in
any case, where the failure to do so, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

10.1.12 Designation as Senior Debt. Designate all Obligations as “Designated
Senior Indebtedness” or “Senior Debt” (or any other defined term having a
similar purpose) under, and as defined in, any indenture or other agreement
related to Subordinated Debt.

10.1.13 Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which any
Obligor or Subsidiary is a party, keep such leases in full force and effect and
not allow such leases to lapse or be terminated or any rights to renew such
leases to be forfeited or cancelled, notify Agent of any default by any party
with respect to such leases and cooperate with Agent in all respects to cure any
such default, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.

10.1.14 Future Subsidiaries.

(a) (i) Promptly notify Agent upon any Person becoming a Subsidiary and, if such
Person is not a Foreign Subsidiary or an Excluded Subsidiary, cause it to
guaranty the Obligations in a manner satisfactory to Agent, (x) upon any Person
becoming a Subsidiary (other than an Excluded Subsidiary) or (y) if any
Subsidiary that was an Excluded Subsidiary but, as of the end of the most
recently ended Fiscal Quarter, has ceased to be an Excluded Subsidiary; and
(iii) cause (x) the Equity Interests of any such Subsidiary that is not a
Foreign Subsidiary and is not described in clauses (e) or (f) of the definition
of Excluded Subsidiary to be pledged to Agent and 65% of the voting Equity
Interests

 

82



--------------------------------------------------------------------------------

and 100% of the non-voting Equity Interests of any such Subsidiary that is a
Foreign Subsidiary or any Subsidiary described in clause (f) of the definition
of Excluded Subsidiary that, in each case, is not directly or indirectly owned
by a Foreign Subsidiary to be pledged to Agent; and (y) such Person to execute a
Guarantee and Collateral Agreement Supplement in accordance with the Guarantee
and Collateral Agreement, and to execute and deliver such documents, instruments
and agreements and to take such other actions as Agent shall require to evidence
and perfect a Lien in favor of Agent (for the benefit of Secured Parties) on all
assets of such Person, including delivery of such legal opinions, in form and
substance satisfactory to Agent, as it shall deem appropriate.

(b) In connection with any Permitted Acquisition or the creation of any
Subsidiary, Borrowers may elect to have an acquired Subsidiary or any created
Subsidiary become a Borrower so long as (i) the Asset Review and Approval
Conditions shall have been satisfied and (ii) the acquired Subsidiary or any
created Subsidiary shall have executed a joinder agreement, in form and
substance reasonably satisfactory to Agent, and shall execute and deliver such
documents, instruments and agreements and take such other actions as Agent shall
reasonably require to evidence and perfect a Lien in favor of Agent (for the
benefit of Secured Parties) on all assets of such Person, subject to exceptions
the same or comparable to those herein, including delivery of such legal
opinions as are reasonably satisfactory to Agent and provide all documentation
and instruments required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

10.1.15 Post-Closing Matters.

(a) Borrowers shall satisfy the requirements set forth on Schedule 10.1.15 on or
before the date specified for such requirement.

10.1.16 Prepetition Escrow Account. Keep the Prepetition Escrow Account funded
at all times equal to an amount not less than 100% of the aggregate amount
outstanding owed or claimed to be owed to the Prepetition Term Loan Secured
Parties (as defined in the DIP Order) under the Prepetition Term Loan Documents
(as defined in the DIP Order), including professional fees and expenses.

(b) No later than the date that is 90 days after the Amendment No. 3 Effective
Date (or such later date as Agent shall agree in its sole discretion), Agent
shall have received an inventory appraisal addressed or assigned to Agent and
upon which Agent is entitled to rely and share with Lenders. Such inventory
appraisal shall be from an appraiser and on terms satisfactory to Agent.

(c) No later than June 15, 2017 (or such later date as Agent shall agree in its
sole discretion), Company shall have delivered to Agent a filed copy of an
amendment to Company’s Amended and Restated Certificate of Incorporation,
recently certified by the Secretary of State of Delaware and in form and
substance reasonably acceptable to Agent, which deletes Article 7 thereof.

(d) No later than the date that is 30 days after the Amendment No. 3 Effective
Date (or such later date as Agent shall agree in its sole discretion), Company
shall have delivered to Agent evidence of the termination of all security
interests (other than security interests in favor of Agent or Term Loan Agent)
in any Intellectual Property registered or pending registration with the United
States Copyright Office or the United States Patent and Trademark Office owned
by any Obligor or Subsidiary.

(e) No later than the date that is 30 days after the Amendment No. 3 Effective
Date (or such later date as Agent shall agree in its sole discretion), upon
Agent’s request, each Obligor shall execute, deliver and file or authorize the
filing of each Intellectual Property Filing (as defined in the Guarantee and
Collateral Agreement), IP Assignments, Intellectual Property Security Agreements
or other applicable documents, each in proper form for filing, as Agent deems
reasonably necessary to evidence or perfect Agent’s Lien on Intellectual
Property owned by such Obligor.

 

83



--------------------------------------------------------------------------------

10.1.16 [Reserved].

10.1.17 Anti-Corruption Laws. Conduct its business in compliance with applicable
anti-corruption laws and maintain policies and procedures designed to promote
and achieve compliance with such laws.

10.2 Negative Covenants. As long as any Commitments or Obligations are
outstanding (other than unasserted contingent obligations not yet due and
payable), each Borrower shall not, and shall cause each Subsidiary not to:

10.2.1 Permitted Indebtedness. Create, incur, guarantee or suffer to exist any
Indebtedness, except the following (collectively, “Permitted Indebtedness”):

(a) the Obligations;

(b) Subordinated Debt in an aggregate principal amount not to exceed $5,000,000;

(c) Permitted Purchase Money Debt and Capital Lease Obligations; provided that
the aggregate amount of all Indebtedness incurred under this clause (c) does not
exceed $15,000,0002,000,000 at any time;

(d) (i) Indebtedness outstanding on the ClosingAmendment No. 3 Effective Date,
and listed on Schedule 10.2.1 and not satisfied with proceeds of the initial
Loans and (ii) Indebtedness under the Term Loan Facility (including any
incremental facility thereunder), in the case of this clause (ii), in an
aggregate principal amount not to exceed $187,000,000the Maximum Term Principal
Obligations (as defined in the Intercreditor Agreement);

(e) Indebtedness with respect to Bank Products (i) incurred in the Ordinary
Course of Business and not for speculative purposes or (ii) required under
Section 5.12 of the Term Loan Agreement and not for speculative purposes or any
corresponding provision under any Term Loan Facility that refinances the Term
Loan Agreement;

(f) (i) unsecured Indebtedness that is assumed or incurred byof an Obligor or
Subsidiary in connection withthat is incurred on the date of the consummation of
a Permitted Acquisition or other acquisition of assets permitted hereunder
orsolely for the purpose of consummating such Permitted Acquisition or such
other acquisition so long as (A) no Event of Default has occurred and is
continuing or would result therefrom, (B) such unsecured Indebtedness is not
incurred for working capital purposes, (C) such unsecured Indebtedness does not
mature prior to the date that is six (6) months after the Maturity Date,
(D) such unsecured Indebtedness does not amortize until six (6) months after the
Maturity Date, (E) such unsecured Indebtedness does not provide for the payment
of interest thereon in cash or Cash Equivalents prior to the date that is six
(6) months after the Maturity Date, and (F) such Indebtedness is subordinated in
right of payment to the Obligations on terms and conditions reasonably
satisfactory to Agent, (ii) Indebtedness that is in existence prior to the date
when a Person becomes a Subsidiary or that is secured by an assetEquipment when
acquired by a Borrower orCompany or a Subsidiary, in each case, as part of a
Permitted Acquisition, as long as such Indebtedness was not incurred in
contemplation of such Person becoming a Subsidiary or such Permitted
Acquisition; provided that for both clauses (i) and (ii), after giving effect to
such Permitted Acquisition on a pro forma basis, the Net TotalSenior Leverage
Ratio is no greater than the Net TotalSenior Leverage Ratio in effect
immediately prior to such Permitted Acquisition;

(g) Permitted Contingent Obligations (excluding Permitted Surety Bonds);

(h) Indebtedness under Permitted Surety Bonds that does not exceed
$30,000,00020,000,000 in the aggregate at any time;

 

84



--------------------------------------------------------------------------------

(i) [reserved;]

(j) [reserved;]

(i) Permitted First Lien Debt in an amount not to exceed the greater of (x)
$5,000,000 and (y) an amount such that, at the time of incurrence the Net First
Lien Leverage Ratio for the most recently ended four Fiscal Quarters for which
financial statements have been delivered pursuant to clause (a) or (b) of
Section 10.1.2 immediately preceding the date on which such additional
Indebtedness is incurred, determined on a pro forma basis, as if the additional
Indebtedness had been incurred at the beginning of such period, is no greater
than 3.07 to 1.00; provided that the Fixed Charge Coverage Ratio for the most
recently ended trailing twelve month period for which financial statements have
been delivered pursuant to Section 10.1.2 immediately preceding the date on
which such additional Indebtedness is incurred is at least 1.00 to 1.00,
determined on a pro forma basis, as if the additional Indebtedness had been
incurred at the beginning of such period;

(j) Permitted Unsecured Debt so long as (i) at the time of incurrence the Net
Total Leverage Ratio for the most recently ended four Fiscal Quarters for which
financial statements have been delivered pursuant to Section 10.1.2 immediately
preceding the date on which such additional Indebtedness is incurred is no
greater than 3.75 to 1.00, determined on a pro forma basis, as if the additional
Indebtedness had been incurred at the beginning of such period and (ii) the
Fixed Charge Coverage Ratio for the most recently ended trailing twelve month
period for which financial statements have been delivered pursuant to
Section 10.1.2 immediately preceding the date on which such additional
Indebtedness is incurred is at least 1.00 to 1.00, determined on a pro forma
basis, as if the additional Indebtedness had been incurred at the beginning of
such period;

(k) Specified Unsecured Prepetition Debt in an aggregate principal amount not to
exceed $60,000,000 so long as such Specified Unsecured Prepetition Debt does not
mature, require mandatory prepayments (other than in connection with a change of
control or to the extent required under Section V.I of the Plan of
Reorganization) or require any payment of cash interest, in each case, prior to
September 30, 2014;24,500,000;

(l) the Comerica Letter of Credit and the JPM Letter of Credit[reserved;]

(m) Refinancing Debt as long as each Refinancing Condition is satisfied;

(n) Intercompany Indebtedness of Borrowers and thetheir Subsidiaries to the
extent permitted by Section 10.2.5; provided that any such Indebtedness that is
owed by an Obligor to a Subsidiary that is not an Obligor is subordinated to the
Obligations pursuant to an Affiliate Subordination Agreement;

(o) financing of insurance premiums in the Ordinary Course of Business;

(p) Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
“procurement cards” or “P-cards”), or cash management services, netting
services, overdraft protection, and other like services, in each case incurred
in the Ordinary Course of Business;

(q) unsecured Indebtedness owing to former employees, officers or directors (or
any spouses, ex-spouses, or estates of any of the foregoing) incurred in
connection with the repurchase by Company of the Equity Interests of Company
that have been issued to such Persons, so long as (i) no Default or Event of
Default has occurred and is continuing or would result from the incurrence of
such Indebtedness and (ii) the aggregate amount of all such Indebtedness
outstanding at any one time does not exceed $500,000; provided that any such
Indebtedness shall be treated as a Distribution and only be permitted to the
extent permitted pursuant to Section 10.2.4;

 

85



--------------------------------------------------------------------------------

(r) accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case on Indebtedness that otherwise
constitutes Indebtedness permitted under this Section 10.2.1;

(s) Indebtedness incurred by Subsidiaries that are not Obligors in an aggregate
principal amount not to exceed $2,500,000;

(t) to the extent constituting Indebtedness, customary purchase price
adjustments, earn outs, indemnification obligations, unsecured guarantees
thereof and similar items of Borrowers or any of their Subsidiaries in
connection with Permitted Acquisitions, other acquisitions of assets permitted
hereunder or Permitted Asset Dispositions;

(u) to the extent constituting Indebtedness, Indebtedness in respect of the Fee
Claim Reserve Amounts, the Prepetition Escrowed Amounts and the Delayed Admin
Claims[reserved];

(v) Borrowers and their Subsidiaries may enter into Hedging Agreements that are
(i) required by the Term Loan Facility and not for speculative purposes or
(ii) entered into in the Ordinary Course of Business and not for speculative
purposes; and

(w) Indebtedness that is not included in any of the preceding clauses of this
Section 10.2.1, is not secured by a Lien and does not exceed $5,000,000 in the
aggregate at any time.

10.2.2 Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):

(a) Liens in favor of Agent;

(b) Purchase Money Liens securing Permitted Purchase Money Debt;

(c) Liens for Taxes not yet due and payable or being Properly Contested;

(d) statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
in the Ordinary Course of Business, but only if (i) payment of the obligations
secured thereby is not yet due or is being Properly Contested, and (ii) such
Liens do not materially impair the value or use of the Property or materially
impair operation of the business of any Borrower or Subsidiary;

(e) Liens incurred or deposits made in the Ordinary Course of Business to secure
the performance of government tenders, bids, contracts (other than
Indebtedness), leases (other than Capital Leases), statutory obligations, surety
and appeal bonds, performance bonds and other similar obligations, as long as
such Liens are at all times junior to Agent’s Liens;

(f) Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;

(g) judgment Liens securing judgments not constituting an Event of Default;

(h) zoning restrictions, easements, rights-of-way, restrictions on use of real
property, minor defects or irregularities of title and other similar
encumbrances that do not secure any monetary obligation incurred in the Ordinary
Course of Business which do not interfere with the Ordinary Course of Business;

(i) any interest or title or right of a lessor or sub-lessor under any lease or
sub-lease entered into in the Ordinary Course of Business and covering only the
assets so leased;

 

86



--------------------------------------------------------------------------------

(j) normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection; and

(k) Liens on assets (other than Accounts and Inventory) acquired in a Permitted
Acquisition, securing Indebtedness permitted by Section 10.2.1(f)[reserved];

(l) Liens securing Permitted First Lien Debt permitted by Section
10.2.1(i)[reserved];

(m) Liens on assets of an Excluded Subsidiary that secures Permitted Debt of
such Excluded Subsidiary;

(n) Liens securing Indebtedness under the Term Loan Facility and Refinancing
Debt in respect thereof, so long as the holders of such Indebtedness remain
subject to the Intercreditor Agreement;

(o) Liens arising in connection with the cash collateralization of the Comerica
Letter of Credit and the JPM Letter of Credit[reserved;]

(p) existing Liens shown on Schedule 10.2.2 as of the Amendment No. 3 Effective
Date and any extensions or renewals thereof in connection with any Refinancing
Debt with respect to such Indebtedness secured by such Liens; and

(q) pledges and deposits made in the Ordinary Course of Business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws and regulations;

(r) Liens securing Indebtedness permitted by Section 10.2.1(e) (provided that
Liens on any Hedge Agreement may be incurred under the Term Loan Facility or the
Loan Documents, but not both);

(s) any license or sub-license entered into in the Ordinary Course of Business
and not interfering with such Obligor’s or its Subsidiaries’ conduct of its
respective business, and the interest of any non-exclusive licensors under
license agreements (including, for the avoidance of doubt, relating to
Intellectual Property);

(t) Liens arising from precautionary UCC financing statements filed in
connection with operating leases;

(u) Liens on cash earnest money deposits made in connection with Permitted
Acquisitions or other acquisitions of assets permitted hereunder;

(v) Liens on Equity Interests in joint ventures securing obligations of such
entities, and options, put and call arrangements, rights of first refusal and
similar rights related to Equity Interests in joint ventures[reserved];

(w) Liens in favor of Borrowers or any Subsidiary securing Indebtedness
permitted under Section 10.2.1(n)[reserved];

(x) Liens granted in the Ordinary Course of Business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under Section 10.2.1(o) hereof;

 

87



--------------------------------------------------------------------------------

(y) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties not yet delinquent in connection with the
importation of goods in the Ordinary Course of Business;

(z) Liens arising in connection with (i) the Prepetition Escrowed Amounts,
(ii) the Fee Claims Account and (iii) the ABL DIP Cash Collateral
Account[reserved]; and

(aa) other Liens securing liabilities (other than Borrowed Money) in an
aggregate amount not to exceed $5,000,000 at any time outstanding.

Notwithstanding the foregoing, no Obligor shall incur any Liens on any ABL
Priority Collateral except (i) Permitted Liens that arise by operation of law
and are junior to Agent’s Lien on ABL Priority Collateral securing the
Obligations and (ii) other Permitted Liens that are junior to Agent’s Lien on
any ABL Priority Collateral securing the Obligations pursuant to the
Intercreditor Agreement or another intercreditor agreement satisfactory to Agent
containing terms no less favorable to Lenders in all material respects, taken as
a whole, as the terms in the Intercreditor Agreement.

10.2.3 Delayed Admin Claims. Make any payment (whether voluntary or mandatory,
or a prepayment, redemption, retirement, defeasance or acquisition) with respect
to any Delayed Admin Claim on or prior to August 31, 2013.

10.2.3 [Reserved].

10.2.4 Distributions; Upstream Payments. Declare or make any Distributions,
except Upstream Payments; or create or suffer to exist any encumbrance or
restriction on the ability of a Subsidiary to make any Upstream Payment, except
for restrictions under the Loan Documents, under the Term Loan Documents, under
Applicable Law or in effect on the ClosingAmendment No. 3 Effective Date as
shown on Schedule 9.1.15.

10.2.5 Restricted Investments. Make any Restricted Investment.

10.2.6 Disposition of Assets. Make any Asset Disposition, except a Permitted
Asset Disposition, a disposition of Equipment under Section 8.4.2, or a transfer
of Property by a Subsidiary or Obligor to a Borrower.

10.2.7 [Reserved].

10.2.8 Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any Indebtedness, except:

(a) regularly scheduled payments of principal, interest and fees, but if such
Indebtedness is Subordinated Debt, only to the extent permitted under any
subordination agreement relating to such Indebtedness (and a Senior Officer of
Borrower Agent shall certify to Agent, not less than five Business Days prior to
the date of payment, that all conditions under such agreement have been
satisfied);

(b) (i) any prepayment in respect of such Indebtedness on or after September 1,
2014 so long as the Payment Conditions are satisfied; (ii) any mandatory
prepayments in respect of Indebtedness incurred under the Term Loan Facility or
any Permitted First Lien Debt or any refinancing thereof so long as the
Refinancing Conditions are satisfied with respect to such Refinancing Debt;
provided that no such mandatory prepayments based on Excess Cash Flow (as
defined in the Term Loan Agreement, or any comparable definition with respect to
such Refinancing Debt) shall be made unless Specified Availability on the date
of such prepayment, both immediately before and after giving pro

 

88



--------------------------------------------------------------------------------

forma effect to such prepayment, is greater than or equal to 15% of the
Commitments at such time; and (iii) to the extent constituting Indebtedness, any
mandatory prepayments in respect of Specified Unsecured Prepetition Debt to the
extent required under the Plan of Reorganization in connection with a Restricted
Payment described in clause (c) of the definition of “Upstream Payment”;

(c) any prepayments in connection with any refinancing of Indebtedness otherwise
permitted hereunder so long as the Refinancing Conditions are satisfied with
respect to such Refinancing Debt; and

(d) any payments upon conversion of any such Indebtedness into common stock of
Company made solely in common stock of Company, in each case in connection with
such conversion; and.

(e) to the extent constituting Indebtedness, the Delayed Admin Claims on or
after September 1, 2013.

10.2.9 Fundamental Changes.

(a) Merge, combine or consolidate with any Person, or liquidate or wind up or
dissolve itself (or suffer any liquidation or dissolution), or sell, lease,
assign, transfer or otherwise dispose of, all or substantially all of its
Property, business or assets, whether in a single transaction or in a series of
related transactions, except for (i) mergers or consolidations of a wholly-owned
Subsidiary with another wholly-owned Subsidiary; provided that if any party to
any such transaction is a Borrower, the surviving entity of such transaction
shall be a Borrower; and if any party to any such transaction is an Obligor that
is not a Borrower, the surviving entity of such transaction shall be an Obligor;
(ii) mergers or consolidations of a wholly-owned Subsidiary into a Borrower;
(iii) sales, leases, transfers or other dispositions by a Subsidiary (the
“Transferring Subsidiary”) of any or all of its assets (upon voluntary
liquidation, winding up or dissolution (which shall be permitted so long as such
Subsidiary’s assets are disposed of in accordance with this clause (iii)) or
otherwise) to any other Subsidiary; provided that if such Transferring
Subsidiary is an Obligor that is not a Borrower, such sale, lease, transfer or
disposition shall be to an Obligor and if such Transferring Subsidiary is a
Subsidiary of a Borrower, such sale, lease, transfer or disposition shall be to
such Borrower; and (iv) Permitted Acquisitions.

(b) Solely in the case of an Obligor, change its name or conduct business under
any fictitious name; change its tax, charter or other organizational
identification number; change its form or state of organization, except in each
case under this clause (b) if (I) such Obligor shall have given Agent ten
(10) Business Days prior written notice thereof and (II) Agent shall have taken
all steps reasonably deemed necessary by Agent to maintain the validity,
enforceability, perfection and priority of Agent’s security interest in the
Collateral of such Obligor, and Obligor shall have executed and delivered such
documents, instruments and agreements requested by Agent in connection
therewith.

10.2.10 Subsidiaries. Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.14, 10.2.5 and 10.2.9; or permit any
existing Subsidiary to issue any additional Equity Interests except directors’
qualifying shares.

10.2.11 Organic Documents. Amend, modify or otherwise change any of its Organic
Documents, except (i) in connection with a transaction permitted under
Section 10.2.9 or (ii) changes that do not affect in any adverse way such
Obligor’s or Subsidiary’s rights and obligations to enter into and perform the
Loan Documents to which it is a party or to pay all of the Obligations, that do
not affect or impair the perfection, priority or enforceability of any Liens
granted by such Obligor or such Subsidiary pursuant to any Loan Documents, and
that could not reasonably be expected to have a Material Adverse Effect.the
deletion of Section 7 of the Amended and Restated Certificate of Incorporation
of Company.

 

89



--------------------------------------------------------------------------------

10.2.12 Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Company and Subsidiaries.

10.2.13 Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year; provided that, upon 30 days prior
written notice by Borrower Agent to Agent, the fiscal year end of Borrowers and
Subsidiaries for accounting and tax purposes may be changed to the last Saturday
in December, in which case Agent will, and is hereby authorized by Lenders to,
make any adjustments to this Agreement that are necessary in Agent’s reasonable
discretion to reflect such change in Fiscal Year (subject, so long as no Default
or Event of Default is then continuing, to Borrower’s consent, not to
unreasonably withheld or delayed). Effective from the time of any such change in
fiscal year, each reference to a “month” or “calendar month” in this Loan
Agreement (excluding references with regard to any Interest Period,
effectiveness of any change of interest rate, calculation or payment of fees and
time periods with respect to Letters of Credit) shall, unless the context shall
otherwise require, be deemed a reference to “fiscal month”..

10.2.14 Restrictive Agreements. Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date; (b) relating
to secured Indebtedness permitted hereunder, as long as the restrictions apply
only to collateral for such Indebtedness; (c) constituting customary
restrictions on assignment in leases and other contracts; or (d) the Term Loan
Documents (together with any refinancings, renewals, replacements or extensions
thereof; provided that the Refinancing Conditions are satisfied and the
restrictions contained in the Refinancing Debt are no more restrictive than
those contained in the agreements governing the Indebtedness being refinanced).

10.2.15 Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.

10.2.16 Conduct of Business. Engage in any business, other than its business as
conducted on the Closing Date and any activities incidental thereto.

10.2.17 Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except (a) transactions expressly permitted by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered, and payment of customary directors’ fees and indemnities;
(c) transactions solely among Obligors; (d) transactions with Affiliates
consummated prior to the ClosingAmendment No. 3 Effective Date, as shown on
Schedule 10.2.17; or (e) transactions with Affiliates in the Ordinary Course of
Business, upon fair and reasonable terms fully disclosed to Agent and no less
favorable than would be obtained in a comparable arm’s-length transaction with a
non-Affiliate; or (f) any transaction with a value (or series of related
transactions with an aggregate value) of less than $1,000,000.

10.2.18 Plans. Become party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the Closing Date or establish any defined benefit plan.

10.2.19 Amendments to Debt.

(a) Amend, supplement or otherwise modify any document, instrument or agreement
relating to any Subordinated Debt, if such modification (i) increases the
principal balance of such Indebtedness, or increases any required payment of
principal or interest; (ii) accelerates the date on which any installment of
principal or any interest is due, or adds any additional redemption, put or
prepayment provisions; (iii) shortens the final maturity date or otherwise
accelerates amortization; (iv) increases the interest rate; (v) increases or
adds any fees or charges; (vi) modifies any covenant in a manner or adds any
representation, covenant or default that is more onerous or restrictive in any
material respect for any Borrower or Subsidiary, or that is otherwise materially
adverse to any Borrower, any Subsidiary or

 

90



--------------------------------------------------------------------------------

Lenders; or (vii) results in the Obligations not constituting “Designated Senior
Indebtedness” or “Senior Debt” (or any other defined term having a similar
purpose) under, and as defined in, any indenture or other agreement related to
such Subordinated Debt, or otherwise not being fully benefited by the
subordination provisions thereof.

(b) Amend, supplement or otherwise modify the Term Loan Documents or Term Loan
Facility, if such modification (i) shortens the final maturity or decreases the
weighted average life; (ii) increases any applicable interest rate margins by
more than 3.00% per annum (exclusive, for the avoidance of doubt, of
(x) customary arranger fees, upfront fees and “fees to market” and (y) increases
in connection with the imposition of a default rate of interest in accordance
with the terms of the Term Loan Documents, the application of pricing grid or
the incurrence of incremental loans (as in effect on the date hereof or as
permitted to be amended hereby) but inclusive of the effect of any LIBOR floor);
or (iii) is prohibited by thewould contravene the provisions of the
Intercreditor Agreement.

(c) Amend, supplement or otherwise modify any document, instrument or agreement
relating to the Specified Unsecured Prepetition Debt, if such modification
(i) provides for any mandatory prepayments (other than in connection with a
change of control or to the extent required under Section V.I of the Plan of
Reorganization) or requires any cash interest to be paid, in each case, prior to
September 30, 2014 or (ii) shortens the final maturity or decreases the weighted
average life thereof.

10.2.20 Term Priority Collateral Account. Deposit any proceeds of ABL Priority
Collateral in the Term Priority Collateral Account or deposit any proceeds of
Term Priority Collateral in any Deposit Account other than the Term Priority
Collateral Account.

10.3 Financial Covenant. As long as any Commitments or Obligations are
outstanding, Borrowers shall maintain a Fixed Charge Coverage Ratio of at least
1.00 to 1.00 for each period of each period of twelve consecutive calendar
months while a Covenant Trigger Period is in effect, commencing with the most
recent period for which financial statements were, or were required to be,
delivered hereunder prior to the commencement of the Covenant Trigger Period.

SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1 Events of Default. Each of the following shall be an “Event of Default” if
it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:

(a) Any Borrower fails to pay its Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise);

(b) Any representation, warranty or other written statement of an Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;

(c) An Obligor breaches or fail to perform any covenant contained in
Section 8.1, 8.2.4, 8.2.5, 8.5, 8.6.2, 10.1.1, 10.1.2, 10.1.15, 10.2 or 10.3;

(d) An Obligor breaches or fails to perform any other covenant contained in any
Loan Documents, and such breach or failure is not cured within 30 days (except
that the cure period for any breach under Section 10.1.16 shall be only five
(5) Business Days) after a Senior Officer of such Obligor has knowledge thereof
or receives written notice thereof from Agent, whichever is sooner; provided,
however, that such notice and opportunity to cure shall not apply if the breach
or failure to perform is not capable of being cured within such period or is a
willful breach by an Obligor;

(e) A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor or third party denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien granted
to Agent; or any Loan Document ceases to be in full force or effect for any
reason (other than a waiver or release by Agent and Lenders);

 

91



--------------------------------------------------------------------------------

(f) Any breach or default of an Obligor occurs under (i) any Hedging Agreement
with a net amount payable in excess of $2,500,000; (ii) any instrument or
agreement to which it is a party or by which it or any of its Properties is
bound, relating to any Indebtedness (other than the Obligations) in excess of
$2,500,000, if the maturity of or any payment with respect to such Indebtedness
may be accelerated or demanded due to such breach, in the case of clause (i) and
(ii) after giving effect to any applicable grace periods; or (iii) any “Event of
Default” under and as defined in the Term Loan Facility or any refinancing
thereof;

(g) Any judgment or order for the payment of money is entered against an Obligor
in an amount that exceeds, individually or cumulatively with all unsatisfied
judgments or orders against all Obligors, $5,000,000 (net of insurance coverage
therefor that has not been denied by the insurer), unless a stay of enforcement
of such judgment or order is in effect, by reason of a pending appeal or
otherwise;

(h) A loss, theft, damage or destruction occurs with respect to any ABL Priority
Collateral if the amount not covered by insurance exceeds $2,500,000;

(i) An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor’s business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs except as expressly permitted by Section 10.2.9;

(j) An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and: such Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
such Obligor, the petition is not dismissed within 30 days after filing, or an
order for relief is entered in the proceeding;

(k) (A) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan; (B) an Obligor or ERISA Affiliate fails to pay when due any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan; or (C) any event similar to the foregoing occurs or
exists with respect to a Foreign Plan, that in each of clauses (A) through (C),
has resulted or would reasonably be expected to result in a Material Adverse
Effect; or

(l) The Third Lien Subordination Agreement ceases to be in full force or effect
for any reason unless as a result of the payment in full of the Junior
Obligations (as defined therein) has occurred; or

(ml) A Change of Control occurs.

11.2 Remedies upon Default. If an Event of Default described in Section 11.1(j)
occurs with respect to any Borrower, then to the extent permitted by Applicable
Law, all Obligations (other than Secured Bank Product Obligations) shall become
automatically due and payable and all Commitments shall terminate, without any
action by Agent or notice of any kind. In addition, or if any other Event of
Default exists, Agent may in its discretion (and shall upon written direction of
Required Lenders) do any one or more of the following from time to time:

 

92



--------------------------------------------------------------------------------

(a) declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrowers to the fullest extent permitted by law;

(b) terminate, reduce or condition any Commitment, or make any adjustment to the
Borrowing Base;

(c) require Obligors to Cash Collateralize their LC Obligations, Secured Bank
Product Obligations and other Obligations that are contingent or not yet due and
payable, and, if Obligors fail promptly to deposit such Cash Collateral, Agent
may (and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Loans (whether or not an Overadvance exists or is created thereby,
or the conditions in Section 6 are satisfied); and

(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers’ expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by a
Borrower, Borrowers agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable. Each Borrower agrees that 10 days’
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable and that any sale conducted on the internet or to a licensor of
Intellectual Property shall be commercially reasonable. Agent may conduct sales
on any Obligor’s premises, without charge, and any sale may be adjourned from
time to time in accordance with Applicable Law. Agent shall have the right to
sell, lease or otherwise dispose of any Collateral for cash, credit or any
combination thereof, and Agent may purchase any Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of the purchase
price, may credit bid and set off the amount of such price against the
Obligations.

11.3 License. For purpose of enabling Agent to exercise rights and remedies
under this Agreement and the other Loan Documents at such time as Agent shall
lawfully be entitled to exercise such rights and remedies, each Obligor hereby
grants to Agent an irrevocable, non-exclusive license, sub-license or other
right to use, license or sub-license and otherwise exploit (without payment of
royalty or other compensation to any Person) any or all Intellectual Property
owned by Borrowers; provided, however, that such license (i) shall be subject to
those exclusive licenses granted by Borrowers in effect on the date
hereofClosing Date and those granted by any Borrower hereafter, to the extent
conflicting, (ii) may be exercised, at the option of Agent, only upon the
occurrence and during the continuation of an Event of Default, provided,
further, that any license, sublicense or other transaction entered into by Agent
in accordance herewith shall be binding upon Borrowers notwithstanding any
subsequent cure of an Event of Default and (iii) shall apply to the use of the
trademarks or service marks in connection with goods and services of similar
type and quality to those theretofore sold by such Borrower under such trademark
or service mark. The foregoing license or sublicense shall include access to all
media in which any of the licensed or sublicensed items may be recorded or
stored and to all computer programs used for the compilation or printout
thereof, subject to and solely to the extent permitted by any existing licenses
or agreements relating thereto.

11.4 Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against its Obligations, whether

 

93



--------------------------------------------------------------------------------

or not Agent, Issuing Bank, such Lender or such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or are owed to a branch or office of
Agent, Issuing Bank, such Lender or such Affiliate different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
Agent, Issuing Bank, each Lender and each such Affiliate under this Section 11.4
are in addition to other rights and remedies (including other rights of setoff)
that such Person may have.

11.5 Remedies Cumulative; No Waiver.

11.5.1 Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Obligors under the Loan Documents are cumulative and
not in derogation of each other. The rights and remedies of Agent and Lenders
under the Loan Documents are cumulative, may be exercised at any time and from
time to time, concurrently or in any order, and are not exclusive of any other
rights or remedies available by agreement, by law, at equity or otherwise. All
such rights and remedies shall continue in full force and effect until Full
Payment of all Obligations.

11.5.2 Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by any
Obligor under any Loan Document, or to exercise any rights or remedies with
respect to Collateral or otherwise; (b) the making of any Loan or issuance of
any Letter of Credit during a Default, Event of Default or other failure to
satisfy any conditions precedent; or (c) acceptance by Agent or any Lender of
any payment or performance by an Obligor under any Loan Documents in a manner
other than that specified therein. Any failure to satisfy a financial covenant
on a measurement date shall not be cured or remedied by satisfaction of such
covenant on a subsequent date.

SECTION 12. AGENT

12.1 Appointment, Authority and Duties of Agent.

12.1.1 Appointment and Authority. Each Secured Party appoints and designates
Bank of America as Agent under all Loan Documents. Agent may, and each Secured
Party authorizes Agent to, enter into all Loan Documents to which Agent is
intended to be a party and accept all Security Documents. Any action taken by
Agent in accordance with the provisions of the Loan Documents, and the exercise
by Agent of any rights or remedies set forth therein, together with all other
powers reasonably incidental thereto, shall be authorized by and binding upon
all Secured Parties. Without limiting the generality of the foregoing, Agent
shall have the sole and exclusive authority to (a) act as the disbursing and
collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including the Intercreditor Agreement and any other
intercreditor or subordination agreement, and accept delivery of each Loan
Document; (c) act as collateral agent for Secured Parties for purposes of
perfecting and administering Liens under the Loan Documents, and for all other
purposes stated therein; (d) manage, supervise or otherwise deal with
Collateral; and (e) take any Enforcement Action or otherwise exercise any rights
or remedies with respect to any Collateral or under any Loan Documents,
Applicable Law or otherwise. Agent alone shall be authorized to determine
eligibility and applicable advance rates under the Borrowing Base, whether to
impose or release any reserve, or whether any conditions to funding or issuance
of a Letter of Credit have been satisfied, which determinations and judgments,
if exercised in good faith, shall exonerate Agent from liability to any Secured
Party or other Person for any error in judgment.

12.1.2 Duties. The title of “Agent” is used solely as a matter of market custom
and the duties of Agent are administrative in nature only. Agent has no duties
except those expressly set forth in the Loan Documents, and in no event does
Agent have any agency, fiduciary or implied duty to or relationship with any
Secured Party or other Person by reason of any Loan Document or related
transaction. The conferral upon Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Lenders in accordance with
this Agreement.

 

94



--------------------------------------------------------------------------------

12.1.3 Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.

12.1.4 Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joining
any other party, unless required by Applicable Law. In determining compliance
with a condition for any action hereunder, including satisfaction of any
condition in Section 6, Agent may presume that the condition is satisfactory to
a Secured Party unless Agent has received notice to the contrary from such
Secured Party before Agent takes the action. Agent may request instructions from
Required Lenders or other Secured Parties with respect to any act (including the
failure to act) in connection with any Loan Documents or Collateral, and may
seek assurances to its satisfaction from Secured Parties of their
indemnification obligations against Claims that could be incurred by Agent.
Agent may refrain from any act until it has received such instructions or
assurances, and shall not incur liability to any Person by reason of so
refraining. Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders. Notwithstanding the foregoing, instructions by
and consent of specific parties shall be required to the extent provided in
Section 14.1.1. In no event shall Agent be required to take any action that it
determines in its discretion is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to liability.

12.2 Agreements Regarding Collateral and Borrower Materials.

12.2.1 Lien Releases; Care of Collateral. Secured Parties authorize Agent to
release any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of a disposition or Lien that Borrowers
certify in writing is a Permitted Asset Disposition or Permitted Lien entitled
to priority over Agent’s Liens (and Agent may rely conclusively on any such
certificate without further inquiry); (c) that does not constitute a material
part of the Collateral; or (d) subject to Section 14.1, with the consent of
Required Lenders. Secured Parties authorize Agent to subordinate its Liens to
any Purchase Money Lien or other Lien entitled to priority hereunder. Agent has
no obligation to assure that any Collateral exists or is owned by an Obligor, or
is cared for, protected or insured, nor to assure that Agent’s Liens have been
properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.

12.2.2 Possession of Collateral. Agent and Secured Parties appoint each Lender
as agent (for the benefit of Secured Parties) for the purpose of perfecting
Liens in any Collateral held or controlled by such Lender, to the extent such
Liens are perfected by possession or control. If any Lender obtains possession
or control of any Collateral, it shall notify Agent thereof and, promptly upon
Agent’s request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent’s instructions.

12.2.3 Reports. Agent shall promptly provide to Lenders, when complete, any
field examination, audit or appraisal report prepared for Agent with respect to
any Obligor or Collateral (“Report”). Reports and other Borrower Materials may
be made available to Lenders by providing access to them on the Platform, but
Agent shall not be responsible for system failures or access issues that may
occur from time to time. Each Lender agrees (a) that Reports are not intended to
be comprehensive audits or examinations, and that Agent or any other Person
performing an audit or examination will inspect only limited information and
will rely significantly upon Borrowers’ books, records and representations;
(b) that Agent makes no representation or warranty as to the accuracy or
completeness of any Borrower

 

95



--------------------------------------------------------------------------------

Materials and shall not be liable for any information contained in or omitted
from any Borrower Materials, including any Report; and (c) to keep all Borrower
Materials confidential and strictly for such Lender’s internal use, not to
distribute any Report or other Borrower Materials (or the contents thereof) to
any Person (except to such Lender’s Participants, attorneys and accountants),
and to use all Borrower Materials solely for administration of the Obligations.
Each Lender shall indemnify and hold harmless Agent and any other Person
preparing a Report from any action such Lender may take as a result of or any
conclusion it may draw from any Borrower Materials, as well as from any Claims
arising as a direct or indirect result of Agent furnishing same to such Lender,
via the Platform or otherwise.

12.3 Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or, e-mail or other
electronic means) believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person. Agent shall have a reasonable and
practicable amount of time to act upon any instruction, notice or other
communication under any Loan Document, and shall not be liable for any delay in
acting.

12.4 Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing. Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations) or assert any rights relating to any Collateral.

12.5 Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its ratable share
of such Obligation, such Lender shall forthwith purchase from Secured Parties
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.5.2, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the full amount thereof to Agent for
application under Section 4.2.2 and it shall provide a written statement to
Agent describing the Obligation affected by such payment or reduction. No Lender
shall set off against a Dominion Account without Agent’s prior consent.

12.6 Indemnification. EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE; PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF AGENT); PROVIDED FURTHER THAT NO SECURED PARTY SHALL HAVE ANY OBLIGATION TO
INDEMNIFY ANY AGENT INDEMNITEE OR ISSUING BANK INDEMNITEE HEREUNDER TO THE
EXTENT THAT SUCH CLAIM IS DETERMINED IN A FINAL, NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH AGENT INDEMNITEE OR ISSUING BANK INDEMNITEE. In Agent’s
discretion, it may reserve for any Claims made against an Agent Indemnitee or
Issuing Bank Indemnitee, and may satisfy any judgment, order or settlement
relating thereto, from proceeds of Collateral prior to making any distribution
of Collateral proceeds to Secured Parties. If Agent is sued by any receiver,
trustee or other Person for any alleged preference or fraudulent transfer, then
any monies paid by Agent in settlement or satisfaction of such proceeding,
together with all interest, costs and expenses (including attorneys’ fees)
incurred in the defense of same, shall be promptly reimbursed to Agent by each
Secured Party to the extent of its Pro Rata share.

 

96



--------------------------------------------------------------------------------

12.7 Limitation on Responsibilities of Agent. Agent shall not be liable to any
Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct. Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents. Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Liens, Loan Documents or
Obligor. No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectability, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectability of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Account Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance by
any Obligor of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents.

12.8 Successor Agent and Co-Agents.

12.8.1 Resignation; Successor Agent. Agent may resign at any time by giving at
least 30 days written notice thereof to Lenders and Borrowers. Required Lenders
may appoint a successor to replace the resigning Agent, which successor shall be
(a) a Lender or an Affiliate of a Lender; or (b) a financial institution
reasonably acceptable to Required Lenders and (provided no Default or Event of
Default exists) Borrowers. If no successor agent is appointed prior to the
effective date of Agent’s resignation, then Agent may appoint a successor agent
that is a financial institution acceptable to it (which shall be a Lender unless
no Lender accepts the role) or in the absence of such appointment, Required
Lenders shall on such date assume all rights and duties of Agent hereunder. Upon
acceptance by any successor Agent of its appointment hereunder, such successor
Agent shall thereupon succeed to and become vested with all the powers and
duties of the retiring Agent without further act. On the effective date of its
resignation, the retiring Agent shall be discharged from its duties and
obligations hereunder but shall continue to have all rights and protections
under the Loan Documents with respect to actions taken or omitted to be taken by
it while Agent, omissions, circumstances or Claims relating to or arising while
it was acting or transferring responsibilities as Agent or holding any
Collateral on behalf of Secured Parties, including the indemnification set forth
in Sections 12.6 and 14.2, and all rights and protections under this Section 12.
Any successor to Bank of America by merger or acquisition of stock or this loan
shall continue to be Agent hereunder without further act on the part of any
Secured Party or Obligor.

12.8.2 Co-Collateral Agent. If appropriate under Applicable Law, Agent may
appoint a Person to serve as a co-collateral agent or separate collateral agent
under any Loan Document. Each right, remedy and protection intended to be
available to Agent under the Loan Documents shall also be vested in such agent.
Secured Parties shall execute and deliver any instrument or agreement that Agent
may request to effect such appointment. If any such agent shall die, dissolve,
become incapable of acting, resign or be removed, then all the rights and
remedies of the agent, to the extent permitted by Applicable Law, shall vest in
and be exercised by Agent until appointment of a new agent.

12.9 Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that it
has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder. Each Secured Party has made such inquiries as it feels necessary
concerning the Loan

 

97



--------------------------------------------------------------------------------

Documents, Collateral and Obligors. Each Secured Party acknowledges and agrees
that the other Secured Parties have made no representations or warranties
concerning any Obligor, any Collateral or the legality, validity, sufficiency or
enforceability of any Loan Documents or Obligations. Each Secured Party will,
independently and without reliance upon any other Secured Party, and based upon
such financial statements, documents and information as it deems appropriate at
the time, continue to make and rely upon its own credit decisions in making
Loans and participating in LC Obligations, and in taking or refraining from any
action under any Loan Documents. Except for notices, reports and other
information expressly requested by a Lender, Agent shall have no duty or
responsibility to provide any Secured Party with any notices, reports or
certificates furnished to Agent by any Obligor or any credit or other
information concerning the affairs, financial condition, business or Properties
of any Obligor (or any of its Affiliates) which may come into possession of
Agent or its Affiliates.

12.10 Remittance of Payments and Collections.

12.10.1 Remittances Generally. All payments by any Lender to Agent shall be made
by the time and on the day set forth in this Agreement, in immediately available
funds. If no time for payment is specified or if payment is due on demand by
Agent and request for payment is made by Agent by 1:00 p.m. on a Business Day,
payment shall be made by Lender not later than 3:00 p.m. on such day, and if
request is made after 1:00 p.m., then payment shall be made by 11:00 a.m. on the
next Business Day. Payment by Agent to any Secured Party shall be made by wire
transfer, in the type of funds received by Agent. Any such payment shall be
subject to Agent’s right of offset for any amounts due from such payee under the
Loan Documents.

12.10.2 Failure to Pay. If any Secured Party fails to pay any amount when due by
it to Agent pursuant to the terms hereof, such amount shall bear interest, from
the due date until paid in full, at the rate determined by Agent as customary
for interbank compensation for two Business Days and thereafter at the Default
Rate for Base Rate Loans. In no event shall Borrowers be entitled to receive
credit for any interest paid by a Secured Party to Agent, nor shall any
Defaulting Lender be entitled to interest on any amounts held by Agent pursuant
to Section 4.2.

12.10.3 Recovery of Payments. If Agent pays an amount to a Secured Party in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
the Secured Party. If Agent determines that an amount received by it must be
returned or paid to an Obligor or other Person pursuant to Applicable Law or
otherwise, then Agent shall not be required to distribute such amount to any
Secured Party. If any amounts received and applied by Agent to Obligations held
by a Secured Party are later required to be returned by Agent pursuant to
Applicable Law, such Secured Party shall pay to Agent, on demand, its share of
the amounts required to be returned.

12.11 Individual Capacities. As a Lender, Bank of America shall have the same
rights and remedies under the Loan Documents as any other Lender, and the terms
“Lenders,” “Required Lenders” or any similar term shall include Bank of America
in its capacity as a Lender. Agent, Lenders and their Affiliates may accept
deposits from, lend money to, provide Bank Products to, act as financial or
other advisor to, and generally engage in any kind of business with, Obligors
and their Affiliates, as if they were not Agent or Lenders hereunder, without
any duty to account therefor to any Secured Party. In their individual
capacities, Agent, Lenders and their Affiliates may receive information
regarding Obligors, their Affiliates and their Account Debtors (including
information subject to confidentiality obligations), and shall have no
obligation to provide such information to any Secured Party.

12.12 Titles. Each Lender, other than Bank of America, that is designated (on
the cover page of this Agreement or otherwise) by Bank of America as an
“Arranger,” “Bookrunner” or “Agent” of any type shall have no right, power or
duty under any Loan Documents other than those applicable to all Lenders, and
shall in no event have any fiduciary duty to any Secured Party.

 

98



--------------------------------------------------------------------------------

12.13 Bank Product Providers. Each Secured Bank Product Provider, by delivery of
a notice to Agent of a Bank Product, agrees to be bound by the Loan Documents,
including Sections 5.5, 14.3.3 and 12. Each Secured Bank Product Provider shall
indemnify and hold harmless Agent Indemnitees, to the extent not reimbursed by
Obligors, against all Claims that may be incurred by or asserted against any
Agent Indemnitee in connection with such provider’s Secured Bank Product
Obligations.

12.14 No Third Party Beneficiaries. This Section 12 is an agreement solely among
Secured Parties and Agent, and shall survive Full Payment of the Obligations.
This Section 12 does not confer any rights or benefits upon Borrowers or any
other Person. As between Borrowers and Agent, any action that Agent may take
under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Secured Parties.

12.15 Intercreditor Agreement. Each Lender hereunder (a) consents to the
subordination of Liens provided for in the Intercreditor Agreement; (b) agrees
that it will be bound by, and will take no actions contrary to, the provisions
of the Intercreditor Agreement; (c) authorizes and instructs Agent to enter into
the Intercreditor Agreement as ABL Agent on behalf of such holder of “ABL
Obligations” (as defined therein); and (d) acknowledges (or is deemed to
acknowledge) that a copy of the Intercreditor Agreement was delivered, or made
available, to such Lender. Each Lender hereby acknowledges that it has received
and reviewed the Intercreditor Agreement.

SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS

13.1 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Borrowers, Agent, Lenders, Secured Parties, and their respective
successors and assigns, except that (a) no Borrower shall have the right to
assign its rights or delegate its obligations under any Loan Documents; and
(b) any assignment by a Lender must be made in compliance with Section 13.3.
Agent may treat the Person which made any Loan as the owner thereof for all
purposes until such Person makes an assignment in accordance with Section 13.3.
Any authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender. The parties hereby agree that
Merrill Lynch, Pierce, Fenner & Smith Incorporated may, without notice to any
Obligor, assign its rights and obligations under this Agreement to any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement.

13.2 Participations.

13.2.1 Permitted Participants; Effect. Subject to Section 13.3.3, any Lender
may, sell to a financial institution (“Participant”) a participating interest in
the rights and obligations of such Lender under any Loan Documents. Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrowers shall be determined as if it had not
sold such participating interests, and Borrowers and Agent shall continue to
deal solely and directly with such Lender in connection with the Loan Documents.
Each Lender shall be solely responsible for notifying its Participants of any
matters under the Loan Documents, and Agent and the other Lenders shall not have
any obligation or liability to any such Participant. A Participant that would be
a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.8 unless Borrowers agree otherwise in writing.

 

99



--------------------------------------------------------------------------------

13.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower, Guarantor or substantially all Collateral.

13.2.3 Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as an agent of Borrowers, maintain a register in
which it enters the Participant’s name, address and interest in Commitments,
Loans (and stated interest) and LC Obligations. Entries in the register shall be
conclusive, absent manifest error, and such Lender shall treat each Person
recorded in the register as the owner of the participation for all purposes,
notwithstanding any notice to the contrary. No Lender shall have an obligation
to disclose any information in such register except to the extent necessary to
establish that a Participant’s interest is in registered form under the Code.

13.2.4 Benefit of Setoff. Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with
Section 12.5 as if such Participant were a Lender.

13.3 Assignments.

13.3.1 Permitted Assignments. A Lender may assign to an Eligible Assignee any of
its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance. Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to secure obligations of
such Lender, including a pledge or assignment to a Federal Reserve Bank;
provided, however, that no such pledge or assignment shall release the Lender
from its obligations hereunder nor substitute the pledge or assignee for such
Lender as a party hereto.

13.3.2 Effect; Effective Date. Upon delivery to Agent of an assignment notice in
the form of Exhibit B and a processing fee of $3,500 (unless otherwise agreed by
Agent in its discretion), the assignment shall become effective as specified in
the notice, if it complies with this Section 13.3. From such effective date, the
Eligible Assignee shall for all purposes be a Lender under the Loan Documents,
and shall have all rights and obligations of a Lender thereunder; provided, that
such Eligible Assignee (for the avoidance of doubt, including any Eligible
Assignee that is already a Lender hereunder at the time of assignment) shall not
be entitled to receive any greater payment under Section 5.8 than that which its
assignor would have been entitled to receive had no such assignment occurred,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after such assignment. Upon consummation of an
assignment, the transferor Lender, Agent and Borrowers shall make appropriate
arrangements for issuance of replacement and/or new notes, if applicable. The
transferee Lender shall comply with Section 5.9 and deliver, upon request, an
administrative questionnaire satisfactory to Agent.

13.3.3 Certain Assignees. No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person. Agent
shall have no obligation to determine whether any assignment is permitted under
the Loan Documents. Any assignment by a Defaulting Lender shall be effective
only uponmust be accompanied by satisfaction of its outstanding obligations
under the Loan Documents in a manner satisfactory to Agent, including payment by
the Eligible Assignee or

 

100



--------------------------------------------------------------------------------

Defaulting Lender to Agent of an aggregate amount sufficient, upon distribution
(through direct payment, purchases of participations or other compensating
actions as Agent deems appropriatemethods acceptable to Agent in its
discretion), to satisfy all funding and payment liabilities then owing byof the
Defaulting Lender hereunder. If anany assignment by a Defaulting Lender shall
become effective under Applicable Law for any reason without compliance(by
operation of law or otherwise) does not comply with the foregoing sentence, then
the assignee shall be deemed a Defaulting Lender for all purposes until such
compliance occurs.

13.3.4 Register. Agent, acting solely for this purpose as an agent of Borrowers,
shall maintain (a) a copy (or electronic equivalent) of each Assignment and
Acceptance delivered to it, and (b) a register for recordation of the names,
addresses and Commitments of, and the Loans, interest and LC Obligations owing
to, each Lender. Entries in the register shall be conclusive, absent manifest
error, and Borrowers, Agent and Lenders shall treat each Person recorded in such
register as a Lender for all purposes under the Loan Documents, notwithstanding
any notice to the contrary. Agent may choose to show only one Borrower as the
borrower in the register, without any effect on the liability of any Obligor
with respect to the Obligations. The register shall be available for inspection
by Borrowers or any Lender (with respect to any such Lender’s Loans), from time
to time upon reasonable notice.

13.4 Replacement of Certain Lenders. If a Lender (a) within the last 120 days
failed to give its consent to any amendment, waiver or action for which consent
of all Lenders was required and Required Lenders consented, (b) is a Defaulting
Lender, or (c) within the last 120 days gave a notice under Section 3.5 or
requested payment or compensation under Section 3.7 or 5.8 (and has not
designated a different Lending Office pursuant to Section 3.8), then Agent or
Borrower Agent may, upon 10 days’ notice to such Lender, require it to assign
its rights and obligations under the Loan Documents to Eligible Assignee(s),
pursuant to appropriate Assignment and Acceptance(s), within 20 days after the
notice. Agent is irrevocably appointed as attorney-in-fact to execute any such
Assignment and Acceptance if the Lender fails to execute it. Such Lender shall
be entitled to receive, in cash, concurrently with such assignment, all amounts
owed to it under the Loan Documents through the date of assignment.

SECTION 14. MISCELLANEOUS

14.1 Consents, Amendments and Waivers.

14.1.1 Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent (with the
consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that

(a) without the prior written consent of Agent, no modification shall alter any
provision in a Loan Document that relates to any rights, duties or discretion of
Agent;

(b) without the prior written consent of Issuing Bank, no modification shall
alter Section 2.2 or any other provision in a Loan Document that relates to
Letters of Credit or any rights, duties or discretion of Issuing Bank;

(c) without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall (i) increase the Commitment of such
Lender; (ii) reduce the amount of, or waive or delay payment of, any principal,
interest or fees payable to such Lender (except as provided in Section 4.2);
(iii) extend the Revolver Termination Date; or (iv) amend this clause (c);

(d) without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall (i) alter Section 5.5.2 or 14.1.1; (ii) amend the
definition of Applicable Margin (if the effect thereof is to lower the interest
rate), Borrowing Base, Accounts Formula Amount, Credit Card

 

101



--------------------------------------------------------------------------------

Formula Amount, Inventory Formula Amount or Seasonal Formula Amount (or any
defined term used in such definitions, if the effect of such amendment is to
increase borrowing availability), Pro Rata or Required Lenders; (iii) release
all or substantially all Collateral; (iv) except in connection with a merger,
disposition or similar transaction expressly permitted hereby, release any
Obligor from liability for any Obligations; or (v) waive any condition set forth
in Section 6.1;

(e) without the prior written consent of eachthe Lead Arranger, modify or amend
the fee letter described in clause (b) of the definition of “Fee Letter”; and

(f) without the prior written consent of a Secured Bank Product Provider, no
modification shall affect its relative payment priority under Section 5.5.2.

(g) Agent and Borrower Agent may amend any Loan Document (i) to correct
administrative errors or omissions, or to effect administrative changes that are
not adverse to any Lender, (ii) to correct, amend, cure any ambiguity,
inconsistency, defect or correct any typographical error or other manifest error
in this Agreement or any other Loan Document, (iii) to comply with local law or
advice of local counsel in respect of a Security Document or (iv) to cause a
Security Document to be consistent with this Agreement and other Loan Documents.
Notwithstanding anything to the contrary contained herein, such amendment shall
become effective without any further consent of any other party to such Loan
Document if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof.

14.1.2 Limitations. The agreement of Borrowers shall not be required for any
modification of a Loan Document that deals solely with the rights and duties of
Lenders, Agent and/or Issuing Bank as among themselves. Only the consent of the
parties to any agreement relating to fees or a Bank Product shall be required
for modification of such agreement, and no Bank Product provider (in such
capacity) shall have any right to consent to modification of any Loan Document
other than its Bank Product agreement. Any waiver or consent granted by Agent or
Lenders hereunder shall be effective only if in writing and only for the matter
specified.

14.1.3 Payment for Consents. No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

14.2 Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING FROM THE
NEGLIGENCE OF AN INDEMNITEE. In no event shall any party to a Loan Document have
any obligation thereunder to indemnify or hold harmless an Indemnitee with
respect to a Claim that is determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from the gross negligence or willful
misconduct of such Indemnitee.

14.3 Notices and Communications.

14.3.1 Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given,
if to any Borrower, to it at School Specialty, Inc., W6316 Design Drive;
Greenville, WI 54942; Attn: Joseph M. YorioChief Financial Officer; Telecopy
(920) 882-5863; Email: joseph.yorio@schoolspecialty.com, and, if to any other
Person, at its address shown on the signature pages hereof (or, in the case of a
Person who becomes a Lender after the Closing Date, at the address shown on its
Assignment and Acceptance), or at such other address as a party may hereafter
specify by notice in accordance with this Section 14.3. Each communication shall
be

 

102



--------------------------------------------------------------------------------

effective only (a) if given by facsimile transmission, when transmitted to the
applicable facsimile number, if confirmation of receipt is received; (b) if
given by mail, three Business Days after deposit in the U.S. mail, with
first-class postage pre-paid, addressed to the applicable address; or (c) if
given by personal delivery, when duly delivered to the notice address with
receipt acknowledged. Notwithstanding the foregoing, no notice to Agent pursuant
to Section 2.1.4, 2.2, 3.1.2 or 4.1.1 shall be effective until actually received
by the individual to whose attention at Agent such notice is required to be
sent. Any written communication that is not sent in conformity with the
foregoing provisions shall nevertheless be effective on the date actually
received by the noticed party. Any notice received by Borrower Agent shall be
deemed received by all Borrowers.

14.3.2 Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as delivery of
Borrower Materials, administrative matters, distribution of Loan Documents, and
matters permitted under Section 4.1.4. Agent and Lenders make no assurances as
to the privacy and security of electronic communications. Electronic and voice
mail may not be used as effective notice under the Loan Documents.

14.3.3 Platform. Borrower Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent (“Platform”). Borrowers shall
notify Agent of each posting of Borrower Materials on the Platform and the
materials shall be deemed received by Agent only upon its receipt of such
notice. Borrower Materials and other information relating to this credit
facility may be made available to Secured Parties on the Platform, and Obligors
and Secured Parties acknowledge that “public” information is not segregated from
material non-public information on the Platform. The Platform is provided “as
is” and “as available.” Agent does not warrant the accuracy or completeness of
any information on the Platform nor the adequacy or functioning of the Platform,
and expressly disclaims liability for any errors or omissions in the Borrower
Materials or any issues involving the Platform. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT WITH RESPECT TO
BORROWER MATERIALS OR THE PLATFORM. Secured Parties acknowledge that Borrower
Materials may include material non-public information of Obligors and should not
be made available to any personnel who do not wish to receive such information
or who may be engaged in investment or other market-related activities with
respect to any Obligor’s securities. No Agent Indemnitee shall have any
liability to Borrowers, Secured Parties or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) relating to use by any Person of the Platform or delivery of Borrower
Materials and other information through the Platform or over the internet.

14.3.4 Non-Conforming Communications. Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Borrower even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Borrower.

14.4 Performance of Borrowers’ Obligations. Agent may, in its discretion at any
time and from time to time, at Borrowers’ expense, pay any amount or do any act
required of a Borrower under any Loan Documents or otherwise lawfully requested
by Agent to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien. All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section 14.4 shall be reimbursed to Agent by Borrowers, on demand, with interest
from the date incurred until paid in full at the Default Rate applicable to Base
Rate Loans. Any payment made or action taken by Agent under this Section 14.4
shall be without prejudice to any right to assert an Event of Default or to
exercise any other rights or remedies under the Loan Documents.

 

103



--------------------------------------------------------------------------------

14.5 Credit Inquiries. Agent and Lenders may (but shall have no obligation) to
respond to usual and customary credit inquiries from third parties concerning
any Obligor or Subsidiary.

14.6 Severability. Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

14.7 Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations or measurements to regulate similar matters, and they agree that
these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

14.8 Counterparts; Execution. Any Loan Document may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Agent has received counterparts bearing the signatures of all parties hereto.
Delivery of a signature page of any Loan Document by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of such agreement. Any electronic signature, contract formation on
an electronic platform and electronic record-keeping shall have the same legal
validity and enforceability as a manually executed signature or use of a
paper-based recordkeeping system to the fullest extent permitted by Applicable
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any similar
state law based on the Uniform Electronic Transactions Act.

14.9 Entire Agreement. Time is of the essence with respect to all Loan Documents
and Obligations. The Loan Documents constitute the entire agreement, and
supersede all prior understandings and agreements, among the parties relating to
the subject matter thereof.

14.10 Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt. It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes.
Nothing in this Agreement and no action of Agent, Lenders or any other Secured
Party pursuant to the Loan Documents or otherwise shall be deemed to constitute
Agent and any Secured Party to be a partnership, joint venture or similar
arrangement, nor to constitute control of any Obligor.

14.11 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (a)(i) this credit facility and any arranging or other services by
Agent, any Lender, any of their Affiliates or any arranger are arm’s-length
commercial transactions between Borrowers and their Affiliates, on one hand, and
Agent, any Lender, any of their Affiliates or any arranger, on the other hand;
(ii) Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrowers are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Borrowers, their Affiliates or any other Person, and has no
obligation with respect to the transactions

 

104



--------------------------------------------------------------------------------

contemplated by the Loan Documents except as expressly set forth therein; and
(c) Agent, Lenders, their Affiliates and any arranger may be engaged in a broad
range of transactions that involve interests that differ from those of Borrowers
and their Affiliates, and have no obligation to disclose any of such interests
to Borrowers or their Affiliates. To the fullest extent permitted by Applicable
Law, each Borrower hereby waives and releases any claims that it may have
against Agent, Lenders, their Affiliates and any arranger with respect to any
breach of agency or fiduciary duty in connection with any transaction
contemplated by a Loan Document.

14.12 Confidentiality. Each of Agent, Lenders and Issuing Bank shall maintain
the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided they are informed of the confidential nature of the Information and
instructed to keep it confidential); (b) to the extent requested by any
governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding relating to any Loan Documents
or Obligations; (f) subject to an agreement containing provisions substantially
the same as this Section 14.12, to any Transferee or any actual or prospective
party (or its advisors) to any Bank Product or to any swap, derivative or other
transaction under which payments are to be made by reference to an Obligor or
Obligor’s obligations; (g) with the consent of Borrower Agent; or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section 14.12 or (ii) is available to Agent, any Lender,
Issuing Bank or any of their Affiliates on a nonconfidential basis from a source
other than Borrowers, or (i) on a confidential basis to a provider of a
Platform. Notwithstanding the foregoing, Agent and Lenders may publish or
disseminate general information concerning this credit facility for league
table, tombstone and advertising purposes, and may use Borrowers’ logos,
trademarks or product photographs in advertising materials. As used herein,
“Information” means information received from an Obligor or Subsidiary relating
to it or its business that is identified as confidential when delivered. A
Person required to maintain the confidentiality of Information pursuant to this
Section 14.12 shall be deemed to have complied if it exercises a degree of care
similar to that accorded its own confidential information. Each of Agent,
Lenders and Issuing Bank acknowledges that (i) Information may include material
non-public information; (ii) it has developed compliance procedures regarding
the use of such information; and (iii) it will handle the material non-public
information in accordance with Applicable Law.

14.13 GOVERNING LAW. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.

14.14 Consent to Forum; Bail-In of EEA Financial Institutions.

14.14.1 Forum. EACH BORROWER HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER NEW YORK, IN ANY
DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING
SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING ANY SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO
THE JURISDICTION OF SUCH COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 14.3.1. A final judgment in any proceeding of
any such court shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or any other manner provided by Applicable Law.

 

105



--------------------------------------------------------------------------------

14.14.2 Other Jurisdictions. Nothing herein shall limit the right of Agent or
any Lender to bring proceedings against any Obligor in any other court, nor
limit the right of any party to serve process in any other manner permitted by
Applicable Law. Nothing in this Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.

14.14.3 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties, each party hereto
(including each Secured Party) acknowledges that any liability arising under a
Loan Document of any Secured Party that is an EEA Financial Institution, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority, and agrees and consents to,
and acknowledges and agrees to be bound by, (a) the application of any
Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liabilities arising under any Loan Documents which may be payable to it by any
Secured Party that is an EEA Financial Institution; and (b) the effects of any
Bail-in Action on any such liability, including (i) a reduction in full or in
part or cancellation of any such liability; (ii) a conversion of all, or a
portion of, such liability into shares or other instruments of ownership in such
EEA Financial Institution, its parent undertaking, or a bridge institution that
may be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under any Loan Document; or (iii) the variation of
the terms of such liability in connection with the exercise of the write-down
and conversion powers of any EEA Resolution Authority.

14.15 Waivers by Borrowers. To the fullest extent permitted by Applicable Law,
each Borrower waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Borrower may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent, Issuing
Bank or any Lender, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance hereof.
Each Borrower acknowledges that the foregoing waivers are a material inducement
to Agent, Issuing Bank and Lenders entering into this Agreement and that they
are relying upon the foregoing in their dealings with Borrowers. Each Borrower
has reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

14.16 Patriot Act Notice. Agent and Lenders hereby notify Borrowers that
pursuant to the Patriot Act, Agent and Lenders are required to obtain, verify
and record information that identifies each Borrower, including its legal name,
address, tax ID number and other information that will allow Agent and Lenders
to identify it in accordance with the Patriot Act. Agent and Lenders will also
require information regarding each personal guarantor, if any, and may require
information regarding Borrowers’ management and owners, such as legal name,
address, social security number and date of birth. Borrowers shall, promptly
upon request, provide all documentation and other information as Agent, Issuing
Bank or any Lender may request from time to time in order to comply with any
obligations under any “know your customer,” anti-money laundering or other
requirements of Applicable Law.

 

106



--------------------------------------------------------------------------------

14.17 NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

14.18 Intercreditor Agreement Governs. As between Agent and the Secured Parties
on the one hand and the agent and lenders under the Term Loan Facility on the
other hand, in the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement with respect to the Collateral, the
provisions of the Intercreditor Agreement shall govern.

[Remainder of page intentionally left blank; signatures begin on following
page.]

 

107